


Exhibit 10.50












MPL SITE MASTER LEASE AGREEMENT
BY AND AMONG
AT&T COLLOCATORS PARTY HERETO,
AT&T MOBILITY LLC
AND
TOWER OPERATOR
DATED AS OF DECEMBER 16, 2013






--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
Page
Section 1
 
Definitions
 
1


Section 2.
 
Grant; Documents; Operating Principles;
 
12


Section 3.
 
Term and Termination Rights
 
14


Section 4.
 
Rent
 
15


Section 5.
 
Ground Leases
 
16


Section 6.
 
Condition of the Sites
 
18


Section 7.
 
Tower Operator Requirements for Modifications; Title to Modifications; Work on
the Site
 
20


Section 8.
 
AT&T Collocator’s and Tower Operator’s Obligations With Respect to Tower
Subtenants; Interference
 
21


Section 9.
 
AT&T Collocation Space
 
22


Section 10.
 
Right of Substitution
 
27


Section 11.
 
Additional Ground Space; Required Consents
 
27


Section 12.
 
Limitations on Liens
 
28


Section 13.
 
Tower Operator Indemnity; AT&T Collocator Indemnity; Procedure For All Indemnity
Claims
 
28


Section 14.
 
Waiver of Subrogation; Insurance
 
30


Section 15.
 
Estoppel Certificate
 
32


Section 16.
 
Assignment and Transfer Rights
 
32


Section 17.
 
Environmental Covenants
 
34


Section 18.
 
Taxes; Fees
 
35


Section 19.
 
Use of Easements and Utilities; Backhaul Services
 
36


Section 20.
 
Compliance with Law; Governmental Permits
 
37


Section 21.
 
Compliance with Specific FCC Regulations
 
38


Section 22.
 
Holding Over
 
39


Section 23.
 
Rights of Entry and Inspection
 
39


Section 24.
 
Right to Act for Tower Operator
 
39


Section 25.
 
Defaults and Remedies
 
40


Section 26.
 
Quiet Enjoyment
 
43


Section 27.
 
No Merger
 
43


Section 28.
 
Broker and Commission
 
43


Section 29.
 
Recording of Memorandum of Site Lease Agreement; Bifurcation of Site
 
43


Section 30.
 
Damage to the Site, Tower or the Improvements
 
44


Section 31.
 
Condemnation
 
45


Section 32.
 
General Provisions
 
45


Section 33.
 
AT&T Guarantor Guarantee
 
48


Section 34.
 
AT&T Parent Affiliate License
 
49









--------------------------------------------------------------------------------




Exhibit A
 
List of Sites
 
 
Exhibit B
 
List of Lease Sites
 
 
Exhibit C
 
Form of Site Lease Agreement
 
 
Exhibit D
 
Form of Memorandum of Site Lease Agreement
 
 
Exhibit E
 
Hypothetical Equipment Configuration
 
 
Exhibit F
 
Form of Agreement and Consent
 
 
Exhibit G
 
Reserved
 
 
Exhibit H
 
Additional Equipment and Additional Ground Space Pricing Schedule
 
 
Exhibit I
 
Certain AT&T Collocator Competitors
 
 
Exhibit J
 
Authorized Representatives
 
 
Exhibit K
 
Mobile Telephone Switching Offices and Other Permanent Structures
 
 



Schedule 1-A
 
19 Year Lease Sites
 
 
Schedule 1-B
 
20 Year Lease Sites
 
 
Schedule 1-C
 
21 Year Lease Sites
 
 
Schedule 1-D
 
22 Year Lease Sites
 
 
Schedule 1-E
 
23 Year Lease Sites
 
 
Schedule 1-F
 
24 Year Lease Sites
 
 
Schedule 1-G
 
25 Year Lease Sites
 
 
Schedule 1-H
 
26 Year Lease Sites
 
 
Schedule 1-I
 
27 Year Lease Sites
 
 
Schedule 1-J
 
28 Year Lease Sites
 
 
Schedule 1-K
 
29 Year Lease Sites
 
 
Schedule 1-L
 
30 Year Lease Sites
 
 
Schedule 1-M
 
31 Year Lease Sites
 
 
Schedule 1-N
 
32 Year Lease Sites
 
 
Schedule 1-O
 
33 Year Lease Sites
 
 
Schedule 1-P
 
34 Year Lease Sites
 
 
Schedule 1-Q
 
35 Year Lease Sites
 
 
Schedule 5(d)
 
Ground Lease Extension Terms
 
 







--------------------------------------------------------------------------------






MPL SITE MASTER LEASE AGREEMENT
This MPL SITE MASTER LEASE AGREEMENT (this “Agreement”) is entered into this
16th day of December, 2013 (the “Effective Date”), by and among CCATT LLC, a
Delaware limited liability company, as Tower Operator, AT&T Mobility LLC, a
Delaware limited liability company, as AT&T Guarantor, and AT&T Collocator (as
defined below). AT&T Collocator, AT&T Guarantor and Tower Operator are sometimes
individually referred to in this Agreement as a “Party” and collectively as the
“Parties”.
RECITALS:
A.    Certain Affiliates of AT&T Guarantor operate the Sites, which include
Towers and related equipment and such Affiliates either own, ground lease or
otherwise have an interest in the land on which such Towers are located;
B.    Tower Operator, as lessee, leases the Sites pursuant to the Master Prepaid
Lease dated the Effective Date, among AT&T Lessors, Tower Operator and AT&T
Guarantor (the “MPL”); and
C.    Tower Operator desires to lease or give AT&T Collocator the right to use
and operate on a portion of each of the Sites pursuant to the terms and
conditions of this Agreement.
NOW, THEREFORE, the Parties agree as follows:
SECTION 1.Definitions.
(a)Certain Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings when
used herein with initial capital letters:
“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person. As used in this definition, “control” means the beneficial
ownership (as such term is defined in Rules 13d-3 and 13d-5 of the Securities
Exchange Act of 1934, as amended) of 50% or more of the voting interests of the
Person.
“Agreement” has the meaning set forth in the preamble and includes all
subsequent modifications and amendments hereof. References to this Agreement in
respect of a particular Site shall include the Site Lease Agreement therefor;
and references to this Agreement in general and as applied to all Sites shall
include all Site Lease Agreements.
“Assumption Requirements” means, with respect to any assignment by Tower
Operator or AT&T Collocator of this Agreement (the “assigning party”), that
(i) the applicable assignee has creditworthiness, or a guarantor with
creditworthiness, reasonably sufficient to perform the obligations of the
assigning party under this Agreement or that the assigning party remains liable
for such obligations notwithstanding such assignment and (ii) the assignee
assumes and agrees to perform all of the obligations of the assigning party
hereunder.
“AT&T” means AT&T Parent and Affiliates thereof that are parties to the Master
Agreement.
“AT&T Collocator” means, with respect to each Site, the Person identified as the
“AT&T Collocator” opposite such Site on Exhibit A and, if applicable, Exhibit B
hereto, and which shall be the “Lessee” under the Site Lease Agreement for such
Site, in each case together with its permitted successors and assignees
hereunder, to the extent the same are permitted to succeed to AT&T Collocator’s
rights hereunder.
“AT&T Collocator Competitor” means any Person principally in the business of
providing wireline local exchange carrier or wireless services (including,
without limitation, each of the Persons listed under the heading “AT&T
Collocator Competitors” on Exhibit I), and any of such Person’s Affiliates.
“AT&T Communications Equipment” means any Communications Equipment at a Site
owned or leased and used exclusively (subject to Section 9(b)) by one or more of
AT&T Collocator and any Wholly Owned Affiliate.
“AT&T Ground Lease Party” means each AT&T Group Member that, at any applicable
time during the Term of this Agreement, has not yet contributed its right, title
and interest in the Included Property of a Managed Site to the applicable AT&T
Lessor pursuant to the Master Agreement.

1

--------------------------------------------------------------------------------




“AT&T Group” means, collectively, AT&T Parent and its Affiliates (including each
AT&T Lessor, each AT&T Ground Lease Party and AT&T Collocator whose names are
set forth in the signature pages of this Agreement or any Site Lease Agreement
or the Master Agreement and any Affiliate of AT&T Parent that at any time
becomes a “sublessee” under this Agreement in accordance with the provisions of
this Agreement).
“AT&T Group Member” means each member of the AT&T Group.
“AT&T Guarantor” means AT&T Mobility LLC, a Delaware limited liability company,
and its permitted successors and assigns (to the extent permitted or required
hereunder).
“AT&T Improvements” means any Improvements located at a Site that support,
shelter, protect, enclose or provide power or back-up power to AT&T
Communications Equipment (other than a Tower), but excluding any Modification
added by Tower Operator in accordance with Section 7. All utility connections
that provide service to AT&T Communications Equipment, including those providing
access and backhaul services, and all Improvements or other assets used in
connection with any switching or wireline business of any AT&T Group Member
(including any mobile telephone switching office and the switching and related
equipment located at a Site), or any other Improvements owned by AT&T Collocator
or any Wholly Owned Affiliate and not used in connection with the Collocation
Operations, shall be deemed AT&T Improvements.
“AT&T Indemnitee” means each AT&T Lessor, each AT&T Ground Lease Party and AT&T
Collocator and their respective Affiliates, directors, officers, employees,
agents and representatives (except Tower Operator and its Affiliates and any
agents of Tower Operator or its Affiliates).
“AT&T Lessor” means, as to any Site, the lessor under the MPL for such Site.
“AT&T Parent” means AT&T Inc., a Delaware corporation.
“AT&T Primary Collocator” means New Cingular Wireless PCS, LLC, a Delaware
limited liability company.
“AT&T Primary Tower Space RAD Center” means, in respect of each Tower, the RAD
center on such Tower with the largest portion of the AT&T Communications
Equipment attached, which RAD center shall be identified in the applicable Site
Lease Agreement for each Site.
“Authorized Representative” means any of the individuals listed on Exhibit J,
together with their successors holding equivalent corporate titles.
“Available Space” means, as to any Site, the portion of the Tower and Land not
constituting AT&T Collocation Space that is available for lease to or
collocation by any Tower Subtenant and all rights appurtenant to such portion,
space or area.
“Award” means any amounts paid, recovered or recoverable as damages,
compensation or proceeds by reason of any Taking, including all amounts paid
pursuant to any agreement with any Person which was made in settlement or under
threat of any such Taking, less the reasonable costs and expenses incurred in
collecting such amounts.
“Bankruptcy Code” means Title 11 of the United States Code as amended from time
to time, including any successor legislation thereto.
“Bankruptcy Event” means, as to any Person, the filing of any voluntary petition
under federal or state bankruptcy or insolvency laws on behalf of such Person;
the filing of any involuntary petition under federal or state bankruptcy or
insolvency laws against such Person and the failure of such Person to promptly
obtain dismissal of that filing or the continuation of the resulting proceeding
for sixty (60) days or more, or any consent of such Person to such proceeding;
the filing of any petition seeking, or consenting to, reorganization or relief
under any applicable federal or state law relating to bankruptcy or insolvency
of such Person; the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of such Person or a substantial part of
such Person or its property; the making of any assignment for the benefit of
creditors of such Person; the admission in writing of such Person’s inability to
pay its debts generally as they become due; or the taking of any action in
furtherance of any of the foregoing actions.
“Business Day” means any day other than a Saturday, a Sunday, a federal holiday
or any other day on which banks in New York City are authorized or obligated by
Law to close.

2

--------------------------------------------------------------------------------




“Cables” means co-axial cabling, electrical power cabling, ethernet cabling,
fiber-optic cabling or any other cabling or wiring necessary for operating
Communications Equipment together with any associated conduit piping necessary
to encase or protect any such cabling.
“Claims” means any claims, demands, assessments, actions, suits, damages,
obligations, fines, penalties, liabilities, losses, adjustments, costs and
expenses (including reasonable fees and expenses of attorneys and other
appropriate professional advisers).
“Collocation Agreement” means an agreement between an AT&T Group Member (prior
to the Effective Date) or Tower Operator (on or after the Effective Date), on
the one hand, and a third party (provided that if such agreement is with an AT&T
Group Member, such third party is not an Affiliate of such AT&T Group Member on
the Effective Date), on the other hand, pursuant to which such AT&T Group Member
or Tower Operator, as applicable, rents or licenses to such third party space at
any Site (including space on a Tower), including all amendments, modifications,
supplements, assignments and guaranties related thereto (it being understood
that in the case of a master collocation agreement, the Collocation Agreement
shall be the applicable site lease agreement (including any rights, interests
and provisions incorporated therein)). For clarity, utility and power-sharing
agreements between an AT&T Group Member and a third party are not Collocation
Agreements.
“Communications Equipment” means, as to any Site, all equipment installed at (i)
the AT&T Collocation Space by or with respect to any AT&T Collocator or any
Wholly Owned Affiliate and (ii) any other portion of the Site with respect to a
Tower Subtenant, for the provision of current or future communication services,
including voice, video, internet and other data services, which shall include
switches, antennas, including microwave antennas, panels, conduits, flexible
transmission lines, Cables, radios, amplifiers, filters, interconnect
transmission equipment and all associated software and hardware, and will
include any modifications, replacements and upgrades to such equipment.
“Communications Facility” means, as to any Site, (i) the AT&T Collocation Space,
together with all AT&T Communications Equipment and AT&T Improvements at such
Site (with respect to AT&T Collocator) or (ii) any other portion of the Site
leased to or used or occupied by a Tower Subtenant, together with all of such
Tower Subtenant Communications Equipment and such Tower Subtenant Improvements
at such Site (with respect to such Tower Subtenant).
“Emergency” means any event that causes, has caused or is reasonably likely to
imminently cause (i) any bodily injury, personal injury or material property
damage, (ii) the suspension, revocation, termination or any other material
adverse effect as to any Governmental Approvals reasonably necessary for the use
or operation of Communications Equipment or a Site, (iii) any material adverse
effect on the ability of AT&T Collocator, or any Tower Subtenant, to operate
Communications Equipment at any Site, (iv) any failure of any Site to comply in
any material respect with applicable FCC or FAA regulations or other licensing
requirements or (v) the termination of a Ground Lease.
“Environmental Law” or “Environmental Laws” means any federal, state or local
statute, Law, ordinance, code, rule, regulation, order or decree regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or public or workplace health and safety as may now or at any
time hereafter be in effect, including the following, as the same may be amended
or replaced from time to time, and all regulations promulgated under or in
connection therewith: the Superfund Amendments and Reauthorization Act of 1986;
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980; the Clean Air Act; the Clean Water Act; the Toxic Substances Control Act
of 1976; the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act; the Hazardous Materials Transportation Act; and the
Occupational Safety and Health Act of 1970.
“Excluded Equipment” means (i) any AT&T Communications Equipment or AT&T
Improvements and (ii) any Tower Subtenant Communications Equipment or Tower
Subtenant Improvements.
“FAA” means the United States Federal Aviation Administration or any successor
federal Governmental Authority performing a similar function.
“FCC” means the United States Federal Communications Commission or any successor
Governmental Authority performing a similar function.
“Force Majeure” means strike, riot, act of God (including, but not limited to,
wind, lightning, rain, ice, earthquake, floods, or rising water), nationwide
shortages of labor or materials, war, civil disturbance, act of the public
enemy, explosion, aircraft or vehicle damage, natural disaster, governmental
Laws, regulations, orders or restrictions.

3

--------------------------------------------------------------------------------




“Governmental Approvals” means all licenses, permits, franchises,
certifications, waivers, variances, registrations, consents, approvals,
qualifications, determinations and other authorizations to, from or with any
Governmental Authority.
“Governmental Authority” means, with respect to any Person or any Site, any
foreign, domestic, federal, territorial, state, tribal or local governmental
authority, administrative body, quasi-governmental authority, court, government
or self-regulatory organization, commission, board, administrative hearing body,
arbitration panel, tribunal or any regulatory, administrative or other agency,
or any political or other subdivision, department or branch of any of the
foregoing, in each case having jurisdiction over such Person or such Site.
“Ground Lease” means, as to any Site, the ground lease, sublease, or any
easement, license or other agreement or document pursuant to which an AT&T
Lessor or an AT&T Ground Lease Party holds a leasehold or subleasehold interest,
leasehold or subleasehold estate, easement, license, sublicense or other
interest in such Site, together with any extensions of the term thereof (whether
by exercise of any right or option contained therein or by execution of a new
ground lease or other instrument providing for the use of such Site), and
including all amendments, modifications, supplements, assignments and guarantees
related thereto.
“Ground Lessor” means, as to any Site, the “lessor,” “sublessor,” “landlord,”
“licensor,” “sublicensor” or similar Person under the related Ground Lease.
“Hazardous Material” or “Hazardous Materials” means and includes petroleum
products, flammable explosives, radioactive materials, asbestos or any material
containing asbestos, polychlorinated biphenyls or any hazardous, toxic or
dangerous waste, substance or material, in each case, defined as such (or any
similar term) or regulated by, in or for the purposes of Environmental Laws,
including Section 101(14) of the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980.
“Horizontal Plane” means the space that is perpendicular to the AT&T
Collocator’s vertical space on a Tower equal to 15 feet from the exterior face
of the Tower in all directions; provided that such space shall not include any
space beyond the outer boundaries of the Site.
“Improvements” means, as to each Site, (i) one or more equipment pads or raised
platforms capable of accommodating exterior cabinets or Shelters, huts or
buildings, electrical service and access for the placement and servicing of AT&T
Collocator’s and, if applicable, each Tower Subtenant’s Improvements; (ii)
batteries, generators and associated fuel tanks or any other substances,
products, materials or equipment used to provide backup power; (iii) grounding
rings; (iv) fencing; (v) signage; (vi) connections for telephone service or
utility service up to the meter; (vii) hardware constituting a Tower platform to
hold AT&T Collocator’s and, if applicable, each Tower Subtenant’s Communications
Equipment; (viii) access road improvements; (ix) Shelters; (x) all
marking/lighting systems and light monitoring devices; and (xi) such other
equipment, alterations, replacements, modifications, additions and improvements
as may be installed on or made to all or any component of a Site (including the
Land and the Tower). For clarity, Improvements do not include Communications
Equipment.
“Included Property” means, with respect to each Site, (i) the Land related to
such Site (including the applicable interest in any Ground Lease), (ii) the
Tower located on such Site (including the AT&T Collocation Space) and (iii) the
related Improvements (excluding AT&T Improvements and any Tower Subtenant
Improvements) and the Tower Related Assets with respect to such Site; but
excluding, in each case of (i), (ii) and (iii), any Excluded Asset and all Tower
Subtenant Communications Equipment.
“Indemnified Party” means an AT&T Indemnitee or a Tower Operator Indemnitee, as
the case may be.
“Initial Lease Sites” means the Sites set forth on Exhibit B.
“Land” means, with respect to each Site, the tracts, pieces or parcels of land
constituting such Site, together with all easements, rights of way and other
rights appurtenant thereto.
“Law” means any law, statute, common law, rule, code, regulation, ordinance or
Order of, or issued by, any Governmental Authority.
“Lease Site” means the (i) Initial Lease Sites and (ii) any Managed Site subject
to this Agreement which is converted to a Lease Site pursuant to a Subsequent
Closing.

4

--------------------------------------------------------------------------------




“Liens” means, with respect to any asset, any mortgage, lien, pledge, security
interest, charge, attachment or encumbrance of any kind in respect of such
asset.
“Managed Site” means, for purposes of this Agreement and until any such Site is
converted to a Lease Site as provided herein, each Site that is identified on
Exhibit A, but is not identified as a Lease Site on Exhibit B and is therefore
subject to this Agreement as a Managed Site as of the Effective Date, until such
Site is converted to a Lease Site as provided herein. Managed Sites include all
Non-Contributable Sites and all Pre-Lease Sites which have not yet been
converted to Lease Sites.
“Master Agreement” means the Master Agreement, dated as of October 18, 2013, by
and among Crown Castle International Corp., AT&T Parent, Tower Operator, the
AT&T Lessors and the Sale Site Subsidiaries.
“Memorandum of Site Lease Agreement” means as to any Site, a recordable
memorandum of a Site Lease Agreement supplement to this Agreement, in
substantially the form of Exhibit D attached to this Agreement.
“MLA Ground Space” means, with respect to any Site, (i) 432 square feet of Land
(in the case of Sites where a Shelter is maintained as of the Effective Date) or
(ii) 145 square feet of Land (in the case of Sites where a Shelter is not
maintained as of the Effective Date).
“Modifications” means the construction or installation of Improvements on any
Site or any part of any Site after the Effective Date, or the alteration,
replacement, modification or addition to any Improvement on any Site after the
Effective Date, whether Severable or Non-Severable.
“Mortgage” means, as to any Site, any mortgage, deed to secure debt, deed of
trust, trust deed or other conveyance of, or similar encumbrance against, the
right, title and interest of a Party in and to the Land, Tower and Improvements
on such Site as security for any debt, whether now existing or hereafter arising
or created.
“Mortgagee” means, as to any Site, the holder of any Mortgage, together with the
heirs, legal representatives, successors, transferees and assignees of the
holder.
“Non-Contributable Site” means any Site that is not a Contributable Site.
“Non-Restorable Site” means a Site that has suffered a casualty that damages or
destroys all or a Substantial Portion of such Site, or a Site that constitutes a
non-conforming use under applicable Zoning Laws prior to such casualty, in
either case such that either (i) Zoning Laws would not allow Tower Operator to
rebuild a comparable replacement Tower on the Site substantially similar to the
Tower damaged or destroyed by the casualty or (ii) Restoration of such Site
under applicable Zoning Law, using commercially reasonable efforts, in a period
of time that would enable Restoration to be commenced (and a building permit
issued) within one year after the casualty, would not be possible or would
require either (A) obtaining a change in the zoning classification of the Site
under applicable Zoning Laws, (B) the filing and prosecution of a lawsuit or
other legal proceeding in a court of law or (C) obtaining a zoning variance,
special use permit or any other permit or approval under applicable Zoning Laws
that cannot reasonably be obtained by Tower Operator.
“Non-Severable” means, with respect to any Modification, any Modification that
is not a Severable Modification.
“Order” means an administrative, judicial, or regulatory injunction, order,
decree, judgment, sanction, award or writ of any nature of any Governmental
Authority.
“Person” means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Authority.
“Prime Rate” means the rate of interest reported in the “Money Rates” column or
section of The Wall Street Journal (Eastern Edition) as being the prime rate on
corporate loans of larger U.S. Money Center Banks, or if The Wall Street Journal
is not in publication on the applicable date, or ceases prior to the applicable
date to publish such rate, then the rate being published in any other
publication acceptable to AT&T Collocator and Tower Operator as being the prime
rate on corporate loans from larger U.S. money center banks shall be used.
“Proceeds” means all insurance moneys recovered or recoverable by any AT&T
Lessor, AT&T Ground Lease Party, Tower Operator or AT&T Collocator as
compensation for casualty damage to any Site (including the Tower and
Improvements of such Site).

5

--------------------------------------------------------------------------------




“Reserved Property” means the Land beneath any mobile telephone switching office
and other permanent structures (for the avoidance of doubt, other than a Tower)
and any fuel tanks associated with any such office, in each case on the Sites
set forth on Exhibit K hereto, and any replacement thereof or substitution
therefor with a similar structure for so long as any AT&T Group Member maintains
(without regard to any demolition in connection with the planned replacement
thereof or substitution therefor and any period of construction or restoration
thereof) such structures or any replacement thereof or substitution therefor
with a similar structure.
“Restoration” means, as to a Site that has suffered casualty damage or is the
subject of a Taking, such restoration, repairs, replacements, rebuilding,
changes and alterations, including the cost of temporary repairs for the
protection of such Site, or any portion of such Site pending completion of
action, required to restore the applicable Site (including the Tower and
Improvements on such Site but excluding any AT&T Communications Equipment or
AT&T Improvements, the restoration of which shall be the sole cost and
obligation of AT&T Collocator, and excluding any Tower Subtenant Communications
Equipment or Tower Subtenant Improvements, the restoration of which shall be the
sole cost and obligation of such Tower Subtenant) to a condition that is at
least as good as the condition that existed immediately prior to such damage or
Taking (as applicable), and such other changes or alterations as may be
reasonably acceptable to AT&T Collocator and Tower Operator or required by Law.
“Revenue Sharing” means any requirement under a Ground Lease to pay to Ground
Lessor a share of the revenue derived from, or an incremental payment triggered
by, a sublease, license or other occupancy agreement at the Site subject to such
Ground Lease.
“Right of Substitution” means the right of AT&T Collocator to remove the AT&T
Communications Equipment from the AT&T Primary Tower Space or AT&T Primary
Ground Space at a Site and move same to Available Space on such Site by
relocation of the portion of its Communications Facility in such space to a
portion of such Available Space, such that the resulting space occupied by AT&T
Collocator and the AT&T Communications Equipment is not larger than the AT&T
Primary Tower Space or AT&T Primary Ground Space, as applicable, in accordance
with and subject to the limitations contained in Section 10.
“Sale Site MLA” means the Sale Site Master Lease Agreement dated as of December
16, 2013, among the Sale Site Subsidiaries, the AT&T Collocators party thereto
and AT&T Guarantor.
“Severable” means, with respect to any Modification, any Modification that can
be readily removed from a Site or portion of such Site without damaging it in
any material respect or without diminishing or impairing the value, utility,
useful life or condition that the Site or portion of such Site would have had if
such Modification had not been made (assuming the Site or portion of such Site
would have been in compliance with this Agreement without such Modification).
For purposes of this Agreement, the addition or removal of generators or similar
systems used to provide power or back-up power at a Site shall be considered a
Severable Modification. Notwithstanding the foregoing, a Modification shall not
be considered Severable if such Modification is necessary to render the Site or
portion of such Site complete for its intended use by Tower Operator (other than
Modifications consisting of ancillary items of Tower Operator Equipment of a
kind customarily furnished by lessees or operators of property comparable to the
Site or portion of such Sites).
“Shelter” means a walk-in ground shelter for purposes of housing Communications
Equipment, heating, ventilation and air conditioning units, generators and other
equipment related to the use and operation of Communications Equipment; provided
that such structure is owned and used, and intended for use, exclusively by one
or more of AT&T Collocator and any Wholly Owned Affiliate. For the avoidance of
doubt, “Shelters” shall not include equipment cabinets.
“Site” means each parcel of Land subject to this Agreement from time to time,
all of which are identified on Exhibit A hereto, as such exhibit may be amended
or supplemented as provided in this Agreement and the Master Agreement, and the
Tower and Improvements located thereon. As used in this Agreement, reference to
a Site includes Non-Severable Modifications, but shall not include Severable
Modifications, any AT&T Improvements, AT&T Communications Equipment, any Tower
Subtenant Improvements or Tower Subtenant Communications Equipment.
“Site Expiration Date” means, as to any Site, the sooner to occur of (A) if
arrangements have not been entered into to secure the tenure of the relevant
Ground Lease pursuant to an extension, new Ground Lease or otherwise, one day
prior to the expiration of the relevant Ground Lease (as the same may be
amended, extended or renewed pursuant to the terms of this Agreement), or (B)
the applicable Site Expiration Outside Date.
“Site Expiration Outside Date” means, (i) as to the 19 Year Lease Sites, the
last Business Day of 2032, (ii) as to the 20 Year Lease Sites, the last Business
Day of 2033, (iii) as to the 21 Year Lease Sites, the last Business Day of 2034,
(iv) as to the 22 Year Lease Sites, the last Business Day of 2035, (v) as to the
23 Year Lease Sites, the last Business Day of 2036, (vi)

6

--------------------------------------------------------------------------------




as to the 24 Year Lease Sites, the last Business Day of 2037, (vii) as to the 25
Year Lease Sites, the last Business Day of 2038, (viii) as to the 26 Year Lease
Sites, the last Business Day of 2039, (ix) as to the 27 Year Lease Sites, the
last Business Day of 2040, (x) as to the 28 Year Lease Sites, the last Business
Day of 2041, (xi) as to the 29 Year Lease Sites, the last Business Day of 2042,
(xii) as to the 30 Year Lease Sites, the last Business Day of 2043, (xiii) as to
the 31 Year Lease Sites, the last Business Day of 2044, (xiv) as to the 32 Year
Lease Sites, the last Business Day of 2045, (xv) as to the 33 Year Lease Sites,
the last Business Day of 2046, (xvi) as to the 34 Year Lease Sites, the last
Business Day of 2047 and (xvii) as to the 35 Year Lease Sites, the last Business
Day of 2048.
“Site Lease Agreement” means, as to any Site, a supplement to this Agreement, in
substantially the form of Exhibit C attached to this Agreement.
“Subsequent Closing” means the conversion of (i) a Non-Contributable Site to a
Contributable Site or (ii) a Pre-Lease Site into a Lease Site subsequent to the
Effective Date.
“Subsequent Closing Date” means, with respect to each Subsequent Closing, the
date on which such Subsequent Closing is deemed to have occurred.
“Substantial Portion” means, as to a Site, so much of such Site (including the
Land, Tower and Improvements of such Site, or any portion of such Site) as, when
subject to a Taking or damage as a result of a casualty, leaves the untaken or
undamaged portion unsuitable for the continued feasible and economic operation
of such Site for owning, operating, managing, maintaining and leasing towers and
other wireless infrastructure.
“Taking” means, as to any Site, any condemnation or exercise of the power of
eminent domain by any Governmental Authority, or any taking in any other manner
for public use, including a private purchase, in lieu of condemnation, by a
Governmental Authority.
“Tax” means all forms of taxation, whenever created or imposed, whether imposed
by a local, municipal, state, foreign, federal or other Governmental Authority,
and whether imposed directly by a Governmental Authority or indirectly through
any other Person and includes any federal, state, local or foreign income, gross
receipts, ad valorem, excise, value-added, sales, use, transfer, franchise,
license, stamp, occupation, withholding, employment, payroll, property or
environmental tax, levy, charge, assessment or fee together with any interest,
penalty, addition to tax or additional amount imposed by a Governmental
Authority or indirectly through any other Person, as well as any liability for
or in respect of the Taxes of, or determined by reference to the Tax liability
of, another Person under Treasury Regulation § 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract or otherwise.
“Term” means (i) as to each Site, the term during which this Agreement is
applicable to such Site as set forth in Section 3; and (ii) as to this
Agreement, the period from the Effective Date until the expiration or earlier
termination of this Agreement as to all Sites.
“Tower” means the communications towers or other support structures on the Sites
from time to time.
“Tower Operator” means CCATT LLC, a Delaware limited liability company, and its
permitted successors and assignees hereunder, to the extent the same are
permitted to succeed to Tower Operator’s rights hereunder.
“Tower Operator Competitor” means any Person (including such Person’s
Affiliates) principally in the business of owning or otherwise controlling
wireless communications sites for the purpose of leasing or licensing the right
to locate wireless communications equipment on such sites to third party
operators of wireless communications systems, but excluding any AT&T Collocator
Competitor.
“Tower Operator Equipment” means all physical assets (other than real property,
interests in real property and Excluded Equipment), located at the applicable
Site on or in, or attached to, the Land, Improvements or Towers leased to, owned
by or operated by Tower Operator pursuant to this Agreement.
“Tower Operator Indemnitee” means Tower Operator and its Affiliates and their
respective directors, officers, employees, agents and representatives.
“Tower Operator Negotiated Increased Revenue Sharing Payments” means, with
respect to any Site, any requirement under a Ground Lease, or a Ground Lease
amendment, renewal or extension, in each case entered into after the Effective
Date, to pay to the applicable Ground Lessor a share of the revenue derived from
the rent paid under this Agreement,

7

--------------------------------------------------------------------------------




the MPL, the Sale Site MLA or any other agreement (including with a Tower
Subtenant) that is in excess of the Revenue Sharing payment obligation (if any)
in effect prior to Tower Operator’s entry into such amendment, renewal or
extension after the Effective Date for such Site with respect to the revenue
derived from the rent paid under this Agreement, the MPL, the Sale Site MLA or
any other agreement (including with a Tower Subtenant); provided that “Tower
Operator Negotiated Increased Revenue Sharing Payments” shall not include any
such requirement or obligation (i) existing as of the Effective Date or
(ii) arising under the terms of the applicable Ground Lease (as in effect as of
the Effective Date) or under any amendment, renewal or extension the terms of
which had been negotiated or agreed upon prior to the Effective Date.
“Tower Operator Negotiated Renewal” means (i) an extension or renewal of any
Ground Lease by Tower Operator in accordance with this Agreement or (ii) a new
Ground Lease, successive to a previously existing Ground Lease, entered into by
Tower Operator; provided that in the case of this clause (ii), (A) the term of
such new Ground Lease commences no later than six (6) months after the
termination or expiration of the previously existing Ground Lease, (B) the new
Ground Lease continues to remain in the name of an AT&T Lessor or AT&T Ground
Lease Party as the “ground lessee” under such new Ground Lease and (C) the new
Ground Lease is otherwise executed in accordance with this Agreement.
“Tower Subtenant” means, as to any Site, any Person (other than AT&T Collocator)
that (i) is a “sublessee”, “licensee” or “sublicensee” under any Collocation
Agreement affecting the right to use Available Space at such Site (prior to the
Effective Date); or (ii) subleases, licenses, sublicenses or otherwise acquires
from Tower Operator the right to use Available Space at such Site (from and
after the Effective Date).
“Tower Subtenant Communications Equipment” means any Communications Equipment
owned or leased by a Tower Subtenant.
“Tower Subtenant Improvements” means any Improvements located at a Site that
support, shelter, protect, enclose or provide power or back-up power to Tower
Subtenant Communications Equipment other than a Tower. All utility connections
that provide service to Tower Subtenant Communications Equipment, other than
those owned by an AT&T Group Member or a third party other than a Tower
Subtenant, shall be deemed Tower Subtenant Improvements.
“Tower Subtenant Related Party” means Tower Subtenant and its Affiliates, and
its and their respective directors, officers, employees, agents and
representatives.
“Wholly Owned Affiliate” means (i) so long as AT&T Guarantor is wholly owned,
directly or indirectly, by AT&T Parent, any Affiliate of AT&T Collocator that is
directly or indirectly wholly owned by AT&T Parent or (ii) if AT&T Guarantor
ceases to be wholly owned, directly or indirectly, by AT&T Parent, (A) any
Affiliate of AT&T Collocator that is directly or indirectly wholly owned by AT&T
Guarantor or (B) subject to Section 34, any Person that is directly or
indirectly wholly owned by AT&T Parent (but with respect to any such Person
described in this clause (ii)(B), only to the extent that such Person used the
applicable Site as of the date AT&T Guarantor ceased to be wholly owned by AT&T
Parent).
“Wind Load Surface Area” means with respect to each antenna, remote radio unit
or other tower mounted equipment, the area in square inches determined by
multiplying the two largest dimensions of the length, width and depth of such
antenna, remote radio unit or other tower mounted equipment, excluding all
mounts and Cables.
“Zoning Laws” means any zoning, land use or similar Laws, including Laws
relating to the use or occupancy of any communications towers or property,
building codes, development orders, zoning ordinances, historic preservation
laws and land use regulations.
“19 Year Lease Sites” means the Sites set forth on Schedule 1-A hereto.
“20 Year Lease Sites” means the Sites set forth on Schedule 1-B hereto.
“21 Year Lease Sites” means the Sites set forth on Schedule 1-C hereto.
“22 Year Lease Sites” means the Sites set forth on Schedule 1-D hereto.
“23 Year Lease Sites” means the Sites set forth on Schedule 1-E hereto.
“24 Year Lease Sites” means the Sites set forth on Schedule 1-F hereto.
“25 Year Lease Sites” means the Sites set forth on Schedule 1-G hereto.

8

--------------------------------------------------------------------------------




“26 Year Lease Sites” means the Sites set forth on Schedule 1-H hereto.
“27 Year Lease Sites” means the Sites set forth on Schedule 1-I hereto.
“28 Year Lease Sites” means the Sites set forth on Schedule 1-J hereto.
“29 Year Lease Sites” means the Sites set forth on Schedule 1-K hereto.
“30 Year Lease Sites” means the Sites set forth on Schedule 1-L hereto.
“31 Year Lease Sites” means the Sites set forth on Schedule 1-M hereto.
“32 Year Lease Sites” means the Sites set forth on Schedule 1-N hereto.
“33 Year Lease Sites” means the Sites set forth on Schedule 1-O hereto.
“34 Year Lease Sites” means the Sites set forth on Schedule 1-P hereto.
“35 Year Lease Sites” means the Sites set forth on Schedule 1-Q hereto.
Any other capitalized terms used in this Agreement shall have the respective
meanings given to them elsewhere in this Agreement.
(b)Terms Defined Elsewhere in this Agreement. In addition to the terms defined
in Section 1(a), the following terms are defined in the Section or part of this
Agreement specified below:

9

--------------------------------------------------------------------------------




Defined Term
Section
Abandonment Fee
Section 3(d)
Additional Equipment
Section 9(d)
Additional Ground Space
Section 11(a)
Annual Escalator
Section 4(a)
ASR
Section 6(a)(iii)
AT&T Assignee
Section 16(b)(i)
AT&T Collocation Space
Section 9(a)
AT&T Collocator Obligations
Section 33(b)
AT&T Lessor Extension Notice
Section 5(d)(iii)
AT&T Parent Affiliate
Section 34
AT&T Parent Affiliate License
Section 34
AT&T Primary Ground Space
Section 9(a)(i)
AT&T Primary Tower Space
Section 9(a)(ii)
AT&T Rent Amount
Section 4(a)
AT&T Reserved Amount of Tower Equipment
Section 9(c)
AT&T Termination Right
Section 3(b)
AT&T Transfer
Section 16(b)(i)
Casualty Notice
Section 30(a)
Chosen Courts
Section 32(b)
Disputes
Section 13(d)
Effective Date
Preamble
Effective Date Ground Space
Section 9(a)(i)
Effective Date Tower Space
Section 9(a)(ii)
Financial Advisors
Section 28(a)
Indemnifying Party
Section 13(c)(i)
Initial Period
Section 4(b)
MPL
Recitals
NOTAM
Section 20(h)(i)
Party
Preamble
Per-Site Rent Amount
Section 4(a)
PRIRC
Section 18(b)
Qualified Tower Operator
Section 16(a)(i)
Qualifying Transferee
Section 16(b)(ii)
Reserved AT&T Loading Capacity
Section 6(a)(ii)
Restorable Site
Section 30(a)
Site Engineering Application
Section 9(e)(i)
Subsequent Use
Section 8(a)
Telecom Affiliate
Section 19(a)
Termination Date
Section 3(b)
Termination Notice
Section 3(c)
Third Party Claim
Section 13(c)(i)
Third Party Communications Equipment
Section 6(a)(iv)
Tower Operator Extension or Relocation Notice
Section 5(d)(ii)
Tower Operator Work
Section 7(c)
Unused Existing Effective Date Capacity
Section 6(a)(ii)



(c)Terms Defined in the Master Agreement. The following defined terms in the
Master Agreement are used herein as defined in the Sections or parts therein
when used herein with initial capital letters:

10

--------------------------------------------------------------------------------




Defined Term
Section
AT&T’s Share of Transaction Revenue Sharing Payments
Section 1.1
Collateral Agreement
Section 1.1
Collocation Operations
Section 1.1
Contributable Site
Section 4.1(a)
Excluded Asset
Section 1.1
NEPA
Section 1.1
Permitted Liens
Section 1.1
Post-Closing Liabilities
Section 1.1
Pre-Lease Site
Section 1.1
Sale Site Subsidiary
Section 1.1
Sale Sites
Section 1.1
Tower Operator’s Share of Transaction Revenue Sharing Payments
Section 1.1
Tower Related Assets
Section 1.1
Transition Services Agreement
Recitals



(d)Terms Defined in the MPL. The following defined terms in the MPL are used
herein as defined in the Sections or parts therein when used herein with initial
capital letters:
Defined Term
Section
Permitted Use
Section 1(a)
Purchase Option
Section 20(a)
Purchase Option Closing Date
Section 20(a)
Secured Tower Operator Loan
Section 1(a)
Tower Operator Lender
Section 1(a)
Tower Operator Property Tax Charge
Section 22(c)
Transaction Documents
Section 1(a)



(e)Construction. Unless the express context otherwise requires:
(i)the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;
(ii)the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa, and the singular forms of nouns, pronouns and verbs
shall include the plural and vice versa;
(iii)any references herein to “$” are to United States Dollars;
(iv)any references herein to a specific Section, Schedule or Exhibit shall
refer, respectively, to Sections, Schedules or Exhibits of this Agreement;
(v)any references to any agreement, document or instrument means such agreement,
document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof and, if applicable, hereof;
(vi)any use of the words “or”, “either” or “any” shall not be exclusive;
(vii)wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(viii)references herein to any gender include each other gender; and
(ix)any provision providing that Tower Operator or any of its Affiliates shall
“require” any Tower Subtenant to engage or refrain from engaging in certain
activities, or take or refrain from taking certain acts, shall be construed as
an obligation by Tower Operator or such Affiliate of Tower Operator to use
commercially reasonable efforts

11

--------------------------------------------------------------------------------




to cause such Tower Subtenant’s compliance therewith.
SECTION 2.Grant; Documents; Operating Principles.
(a)Grant. Subject to the terms and conditions of this Agreement, as of the
Effective Date as to the Initial Lease Sites, and thereafter as of the
applicable Subsequent Closing Date as to each Managed Site converted to a Lease
Site hereunder pursuant to a Subsequent Closing, Tower Operator hereby leases to
AT&T Collocator, and AT&T Collocator hereby leases from Tower Operator, the AT&T
Collocation Space of all of the Lease Sites. Subject to the terms and conditions
of this Agreement, as of the Effective Date as to each Managed Site, until the
applicable Subsequent Closing Date with respect to such Site (if any), Tower
Operator hereby reserves and makes the AT&T Collocation Space available for the
exclusive use and possession of AT&T Collocator except as otherwise expressly
provided herein, whether or not such AT&T Collocation Space is now or hereafter
occupied. Notwithstanding anything to the contrary herein, no leasehold,
subleasehold or other real property interest is granted pursuant to this
Agreement in the AT&T Collocation Space at any Managed Site until the Subsequent
Closing at which such Managed Site is converted to a Lease Site. Tower Operator
and AT&T Collocator acknowledge and agree that this single Agreement is
indivisible, intended to cover all of the Sites and is not a separate lease and
sublease or agreement with respect to individual Sites, and for bankruptcy-law
purposes (and without impairing the express rights of any Party hereunder), all
Parties intend that this Agreement be treated as a single indivisible Agreement.
(b)Site Lease Agreements. The Site Lease Agreements shall be entered into by
Tower Operator and AT&T Collocator in accordance with the terms of this
Agreement and the Master Agreement. Following the Effective Date, (i) either
AT&T Collocator or Tower Operator may, at any time, prepare a Site Lease
Agreement and deliver it to the other Party for its approval, not to be
unreasonably withheld, delayed or conditioned, and (ii) Tower Operator shall
prepare a Site Lease Agreement for a Site, and shall deliver the same to AT&T
Collocator for its approval, not to be unreasonably withheld, delayed or
conditioned, no later than one hundred eighty (180) days after the first time
Tower Operator performs a structural analysis or other work requiring an
inventory of such Site for Tower Operator, AT&T Collocator or a Tower Subtenant;
provided, however, that if a Site Lease Agreement is not entered into with
respect to a Site, the Parties shall still have all of the rights and
obligations with respect to such Site as provided in this Agreement; provided,
further, that (x) if AT&T Collocator seeks to install any new AT&T
Communications Equipment, or modify any existing AT&T Communications Equipment,
at any Site at any time after the Effective Date, the Site Lease Agreement for
such Site shall be executed prior to the installation or modification of such
AT&T Collocator Communications Equipment and (y) if Tower Operator seeks to
allow a Tower Subtenant to locate at any Site at any time after the Effective
Date, until the Site Lease Agreement is entered into with respect to a Site,
Tower Operator may collocate Tower Subtenants anywhere on such Site outside of
the Effective Date Ground Space provided that such Tower Subtenants’ ground
equipment and improvements are located in a manner that will permit the MLA
Ground Space to be contiguous with the Effective Date Ground Space and does not
impair the utility of the MLA Ground Space. The form of each Site Lease
Agreement shall be substantially in the form of Exhibit C hereto and may not be
changed without the mutual agreement of Tower Operator and AT&T Collocator. The
terms and conditions of this Agreement shall govern and control in the event of
a discrepancy or inconsistency with the terms and conditions of any Site Lease
Agreement, except to the extent otherwise expressly provided in such Site Lease
Agreement that has been duly executed and delivered by an authorized
representative of AT&T Collocator and by Tower Operator. Notwithstanding the
foregoing, any specific requirements relating to the design or construction of
the AT&T Communications Equipment or AT&T Improvements imposed by a Governmental
Authority shall control over any terms in this Agreement that directly conflict
with such specific requirements.
(c)Documents. This Agreement shall consist of the following documents, as
amended from time to time as provided herein:
(i)this Agreement;
(ii)the following Exhibits, which are incorporated herein by this reference:

12

--------------------------------------------------------------------------------




Exhibit A
List of Sites
Exhibit B
List of Lease Sites
Exhibit C
Form of Site Lease Agreement
Exhibit D
Form of Memorandum of Site Lease Agreement
Exhibit E
Hypothetical Equipment Configuration
Exhibit F
Form of Agreement and Consent
Exhibit G
Reserved
Exhibit H
Additional Equipment and Additional Ground Space Pricing Schedule
Exhibit I
Certain AT&T Collocator Competitors
Exhibit J
Authorized Representatives
Exhibit K
Mobile Telephone Switching Offices and other Permanent Structures



(iii)Schedules to the Exhibits, which are incorporated herein by reference, and
all Schedules to this Agreement, which are incorporated herein by reference; and
(iv)such additional documents as are incorporated by reference.
(d)Priority of Documents. If any of the documents referenced in Section 2(c) are
inconsistent, this Agreement shall prevail over the Exhibits, the Schedules and
additional incorporated documents.
(e)Survival of Terms and Provisions. All terms defined in this Agreement and all
provisions of this Agreement solely to the extent necessary to the
interpretation of the Master Agreement, the MPL or any other Collateral
Agreement referred to in the Master Agreement shall survive after the
termination or expiration of this Agreement and shall remain in full force and
effect until the expiration or termination of such applicable agreement.
(f)Operating Principles.
(i)During the Term of a Site, Tower Operator shall manage, operate and maintain
such Site (including with respect to the entry into, modification, amendment,
extension, expiration, termination, structuring and administration of Ground
Leases and Collocation Agreements related thereto) (i) in the ordinary course of
business, (ii) in compliance with applicable Law in all material respects, (iii)
in a manner consistent in all material respects with the manner in which Tower
Operator manages, operates and maintains its portfolio of telecommunications
tower sites and (iv) in a manner that shall not be less than the general
standard of care in the tower industry. Without limiting the generality of the
foregoing, during the Term of a Site, except as expressly permitted by the terms
of this Agreement, Tower Operator shall not without the prior written consent of
AT&T Collocator (A) manage, operate or maintain such Site in a manner that would
(x) diminish the expected residual value of such Site in any material respect or
shorten the expected remaining economic life of such Site, in each case
determined as of the expiration of the Term of such Site, or (y) cause such Site
or a substantial portion of such Site to become “limited use property” within
the meaning of Rev. Proc. 2001-28, 2001-1 C.B. 1156 (except, in the case of this
clause (y), as required by applicable Law or any Governmental Authority), (B)
structure any related Ground Lease in a manner such that the amounts payable
thereunder are above fair market value during any period following or upon the
expiration of the Term of such Site (without regard to any amounts payable prior
to the expiration of the Term of such Site) or (C) structure any related
Collocation Agreement in a manner such that the amounts payable thereunder are
structured on an initial lump-sum basis (if such amounts payable are not capital
contributions or other upfront payments for capital improvements to a Site
related to the use of such Site by the collocator under such Collocation
Agreement) or are otherwise less than fair market value during any period
following or upon expiration of the Term of such Site (without regard to any
amounts payable prior to the expiration of the Term of such Site), in each case
unless otherwise expressly authorized by the terms and conditions of this
Agreement and the Transaction Documents.
(ii)During the Term of a Site, AT&T Collocator shall manage, operate and
maintain the AT&T Collocation Space at such Site (A) in the ordinary course of
business, (B) in compliance with applicable Law in all material respects, (C) in
a manner consistent in all material respects with the manner in which AT&T
Collocator manages, operates and maintains its other collocation spaces and (D)
in a manner that shall not be less than the general standard of care in the
telecommunications industry.

13

--------------------------------------------------------------------------------




SECTION 3.Term and Termination Rights.
(a)Term; Conversion to Site Lease Agreement under Sale Site MLA. The initial
term of this Agreement as to each Site shall be for a 10-year period from the
Effective Date, and the term of this Agreement as to each Site shall be
automatically extended for eight additional five-year renewal terms, in each
case unless it is terminated earlier pursuant to Section 3, Section 5(d)(iii),
Section 8, Section 25, Section 30 or Section 31 with respect to a Site.
Notwithstanding the foregoing, (i) in all cases with respect to all Sites for
which the Tower Operator does not exercise a Purchase Option prior to the
applicable Site Expiration Date, the term of this Agreement as to any such Site
shall automatically expire on such Site Expiration Date and Tower Operator’s
interest in and to such Site, including the AT&T Collocation Space, will revert
to the applicable AT&T Lessor or AT&T Ground Lease Party; and (ii) in all cases
with respect to all Sites for which the Tower Operator exercises its Purchase
Options, the term of this Agreement as to any such Site shall automatically
expire on the Purchase Option Closing Date for such Site and such Site shall
automatically become subject to and a “Site” under and governed by the Sale Site
MLA (and the Parties shall enter into appropriate documentation to evidence the
same).
(b)AT&T Collocator Termination Right. Notwithstanding anything to the contrary
contained herein, AT&T Collocator shall have the right to terminate its lease or
other right to occupy the AT&T Collocation Space at any Site (i) on the tenth
anniversary of the Effective Date and on the last day of each successive
five-year period thereafter; (ii) at any time in accordance with Section 3(e) or
Section 8(a); (iii) at any time if any Law or Order hereinafter enacted or
ordered prohibits or materially interferes with AT&T Collocator’s permitted use
of the AT&T Collocation Space at such Site, so long as at least one other
wireless carrier at the Site cannot (or, if AT&T Collocator is the sole
subtenant at the Site, another wireless carrier could not) legally use the Tower
at such Site for wireless operations without material interference by no fault
of such other carrier’s own; or (iv) at any time after the tenth anniversary of
the Effective Date upon the inability of AT&T Collocator (after using
commercially reasonable efforts) to obtain or maintain any Governmental Approval
necessary for the operation of AT&T’s Communications Facility at such Site;
provided, however, that AT&T Collocator may not assert such termination right if
AT&T Collocator (x) cannot maintain or obtain or otherwise forfeits a
Governmental Approval as a result of the violation of any Laws by AT&T
Collocator or its Affiliates or any enforcement action or proceeding brought by
any Governmental Authority against AT&T Collocator or its Affiliates because of
any alleged wrongdoing by AT&T Collocator or its Affiliates, or (y) does not
have such Governmental Approval on the Effective Date and such Governmental
Approval was required on the Effective Date (each such date, a “Termination
Date” and such rights, collectively, the “AT&T Termination Right”).
(c)Exercise by AT&T Collocator. To exercise an AT&T Termination Right with
respect to any Site, AT&T Collocator shall give Tower Operator written notice of
such exercise (the “Termination Notice”), not less than 90 days prior to any
Termination Date (or such lesser period as may be prescribed by another
provision of this Agreement). If AT&T Collocator exercises an AT&T Termination
Right as to any Site, AT&T Collocator shall not be required to pay the Per Site
Rent Amount, or any other amounts with respect to such Site for the period
occurring after the Termination Date specified in the applicable Termination
Notice and, as of such Termination Date, the Site Lease Agreement for such Site
shall be terminated and the rights, duties and obligations of AT&T Collocator
(and any of its Affiliates with rights hereunder) and Tower Operator in this
Agreement with respect to such Site shall terminate as of the Termination Date
for such Site except the rights, duties and obligations set forth in Section
3(d) and such other rights, duties and obligations with respect to such Site
that expressly survive the termination of this Agreement with respect to such
Site.
(d)Obligations Following AT&T Collocator Termination. Upon the Termination Date
of any Site, AT&T Collocator shall, within thirty (30) days after such
Termination Date, vacate the AT&T Collocation Space of such Site and abandon the
AT&T Communications Equipment and pay Tower Operator a one-time abandonment fee
(the “Abandonment Fee”) of $10,000 (subject to an increase of 2% per annum on
the anniversary of the Effective Date), and the rights and title to, and
interests in, such AT&T Communications Equipment shall pass to Tower Operator
(on an as-is, where-is basis, without any representation or warranty by AT&T
Collocator). Notwithstanding the foregoing, or any provision herein to the
contrary, AT&T Collocator shall not abandon any ground-based electronics,
batteries, fuel tanks and Hazardous Materials that are the responsibility of
AT&T Collocator pursuant to Section 17, all of which shall be removed by AT&T
Collocator from each Site by or before the applicable Termination Date of such
Site. AT&T Collocator’s right to occupy and use the AT&T Collocation Space of a
Site pursuant to this Agreement shall be terminated as of the Termination Date
of such Site. At the request of either AT&T Collocator or Tower Operator, the
appropriate Parties shall enter into documentation, in form and substance
reasonably satisfactory to such Parties, evidencing any termination of AT&T
Collocator’s rights at any Site pursuant to this Agreement.
(e)Decommissioning. AT&T Collocator may terminate this Agreement at any time
with respect to any Site if AT&T Collocator elects to decommission its use of
the AT&T Collocation Space at such Site, upon 30 days’ prior written notice to
Tower Operator; provided, however, that (i) upon any termination pursuant to
this Section 3(e), AT&T Collocator shall pay Tower Operator a sum equal to the
net present value of the remaining AT&T Rent Amount for such Site until the end
of the initial term or the then-current renewal term, as applicable, calculated
using an eight percent (8%) discount rate, which amount

14

--------------------------------------------------------------------------------




shall be due and payable on or before the effective date of the termination of
this Agreement with respect to such Site, and (ii) in any twelve (12) month
period, AT&T Collocator may terminate this Agreement pursuant to this Section
3(e) with respect to no more than fifty (50) Sites (less the number of Sites
with respect to which the Sale Site MLA is terminated pursuant to Section 3(e)
of the Sale Site MLA during such twelve (12) month period, it being acknowledged
and agreed that the fifty (50) Site limitation in any twelve (12) month period
contained herein and therein is a single aggregated limitation with respect to
each twelve (12) month period).
(f)AT&T Rent Amount. For the avoidance of doubt, subject to Section 25(b)(i) and
Section 25(j), upon the termination of this Agreement as to any Site, such Site
will not be not be included in any subsequent calculation of the AT&T Rent
Amount, and the AT&T Rent Amount for the month of termination will be prorated
as provided in Section 4(b).
(g)Termination. If this Agreement terminates with respect to any Site, all of
the rights and duties of this Agreement with respect to such Site shall
terminate at such time, unless otherwise expressly provided herein.
SECTION 4.Rent.
(a)Rent. On the tenth (10th) day of each calendar month during the Term, as to
all Sites that are subject to this Agreement as of the first day of such
calendar month, AT&T Collocator shall pay Tower Operator the AT&T Rent Amount.
“AT&T Rent Amount” means an amount per month that is equal to (i) the number of
Sites then subject to this Agreement and as to which AT&T Collocator’s rent
obligation has not terminated as provided by Section 4(d), multiplied by the
Per-Site Rent Amount plus (ii) any amounts payable with respect to Additional
Equipment in accordance with Section 9(d) or Additional Ground Space in
accordance with Section 11(a). The “Per-Site Rent Amount” means $1,900.00,
subject to an increase of 2% in the Per Site Rent Amount applicable immediately
prior to such anniversary (the “Annual Escalator”) on an annual basis during the
Term of this Agreement on the first day of the calendar month following the one
year anniversary of the Effective Date and each one-year anniversary thereafter
(unless the Effective Date is on the first day of a month in which event the
Annual Escalator shall be applied on each anniversary of the Effective Date).
(b)Prorated Rent Payments. If the Effective Date is a day other than the first
day of a calendar month, (i) the AT&T Rent Amount for the period from the
Effective Date through the end of the calendar month during which the Effective
Date occurs (the “Initial Period”) shall be prorated on a daily basis, and shall
be included in the calculation of and payable with the AT&T Rent Amount for the
first full calendar month of the Term, and (ii) AT&T Collocator shall timely
pay, to the extent it has not already paid, to each Ground Lessor directly, the
rents, fees and other charges due and payable under the respective Ground Lease
for the Initial Period (provided, that the foregoing shall not alter the
apportionment of liability for such rents, fees and other charges between AT&T
Parent and Tower Operator pursuant to the Master Agreement). If the date of the
expiration of the Term as to any Site is a day other than the last day of a
calendar month, the AT&T Rent Amount for such calendar month shall be prorated
on a daily basis (and if such proration results in an overpayment of the AT&T
Rent Amount for such calendar month, AT&T Collocator shall be entitled to deduct
the excess from the following month’s payment of the AT&T Rent Amount).
(c)Revenue Sharing Payments. AT&T Collocator shall pay to Tower Operator (or to
the applicable Ground Lessor (i) if required to be paid directly to such Ground
Lessor by the terms of the applicable Ground Lease or (ii) if so instructed by
Tower Operator (which instruction may be a single, continuing instruction to
make periodic payments as and when due)), as and when due and payable under any
Ground Lease, AT&T’s Share of Transaction Revenue Sharing Payments that are
required to be made with respect to the AT&T Rent Amount for any Site, but
excluding Tower Operator Negotiated Increased Revenue Sharing Payments. AT&T
Collocator and Tower Operator shall agree, from time to time, on a mutually
acceptable procedure to facilitate the identification of the Site in respect of
which each payment of Transaction Revenue Sharing Payments by AT&T Collocator is
being made. Tower Operator shall pay, as and when due and payable, Tower
Operator’s Share of Transaction Revenue Sharing Payments that are required to be
made with respect to the AT&T Rent Amount for any Site.
(d)Termination of Rent Obligation. Notwithstanding anything to the contrary
contained herein, if AT&T Collocator is not able to use or occupy the AT&T
Collocation Space at a Site for the current or future business activities that
it conducts at such Site because of the termination of the underlying Ground
Lease, or the failure of Tower Operator to comply with the terms and conditions
of this Agreement or the MPL following applicable notice and cure periods, or,
subject to Section 25(b)(i) and Section 25(j), if this Agreement otherwise
terminates with respect to any Site pursuant to the terms hereof, AT&T
Collocator shall have no further obligation to pay the AT&T Rent Amount
applicable to such Site. The foregoing shall not limit any other rights or
remedies of AT&T Collocator hereunder.
(e)Offset Right. AT&T Collocator shall be entitled to set off against the AT&T
Rent Amount or any other amounts that may become due from AT&T Collocator and
payable to Tower Operator under this Agreement from time to time, the amount of
(i) any Tower Operator Property Tax Charge due and payable and which remains
unpaid fifteen (15) Business Days

15

--------------------------------------------------------------------------------




after written notice to Tower Operator of the same, (ii) any Lien discharged by
an AT&T Lessor or AT&T Ground Lease Party pursuant to Section 14 of the MPL, and
(iii) any amounts expended by an AT&T Lessor or AT&T Ground Lease Party pursuant
to Section 5(c) of the MPL which have not been reimbursed within the period
provided for in such section.
SECTION 5.Ground Leases.
(a)Compliance With Ground Leases. Tower Operator shall pay all rents, fees and
other charges payable to the Ground Lessor under, and shall abide by, comply
with and perform all other applicable terms, covenants, conditions and
provisions of, each Ground Lease (including terms, covenants, conditions and
provisions relating to maintenance, insurance and alterations) as if Tower
Operator were the “ground lessee” under the applicable Ground Lease and, to the
extent evidence of such performance must be provided to a Ground Lessor, Tower
Operator shall provide such evidence to such Ground Lessor (in each case unless
such performance obligation is such that it requires performance by AT&T
Collocator of such obligations pursuant to the applicable Ground Lease or this
Agreement). To the extent that any Ground Lease imposes or requires the
performance by the “ground lessee” thereunder of any duty or obligation that is
more stringent than or in conflict with any term, covenant, condition or
provision of this Agreement, the applicable term, covenant, condition or
provision of such Ground Lease shall control and shall constitute the duties and
obligations of Tower Operator under this Agreement as to the subject matter of
such term, covenant, condition or provision. Tower Operator shall be responsible
for any breaches of, or defaults under, any Ground Lease that are caused by
Tower Operator or its authorized agents and employees. Tower Operator shall not
engage in, and shall use commercially reasonable efforts to prevent any Tower
Subtenant from engaging in, any conduct that would (i) constitute a breach of or
default under any Ground Lease or (ii) result in the Ground Lessor being
entitled to terminate the applicable Ground Lease or to terminate the applicable
AT&T Lessor’s or AT&T Ground Lease Party’s right as ground lessee under such
Ground Lease, or to exercise any other rights or remedies to which Ground Lessor
may be entitled for a default or breach under the applicable Ground Lease. In no
event shall Tower Operator have any liability to any AT&T Group Member for any
breach of, or default under, a Ground Lease caused by an act of, or failure to
perform a duty required to be performed by, AT&T Collocator, any AT&T Lessor,
any AT&T Ground Lease Party or any AT&T Group Member or a breach of this
Agreement or the MPL by any AT&T Collocator or any AT&T Lessor.
(b)Tower Operator Rights Under Ground Leases. Tower Operator shall be entitled,
subject to the standards set forth in Section 2(f), to review, negotiate and
execute any Tower Operator Negotiated Renewal, waiver, amendment, extension,
renewal, sequential lease, adjacent lease, non-disturbance agreement and other
documentation relating to Ground Leases that (i) Tower Operator determines in
good faith is on commercially reasonable terms, (ii) is of a nature and on terms
to which Tower Operator would agree (in light of the circumstances and
conditions that exist at such time) in the normal course of business if it were
the direct lessee under the related Ground Lease rather than a sublessee thereof
pursuant to the MPL, and (iii) otherwise satisfies the following requirements of
this Section 5. AT&T Collocator agrees to execute and deliver, as promptly as
reasonably practicable and in any event within fifteen (15) Business Days
following request therefor by Tower Operator, any lease document, any
collocation agreement and any other document contemplated and permitted by this
Agreement or necessary to give effect to the intent of this Agreement and the
other Transaction Documents.
(c)Exercise of Existing Ground Lease Extensions. During the term (including any
renewal terms) of any Ground Lease relating to any Site, Tower Operator agrees
to timely exercise prior to the expiration of the applicable Ground Lease and in
accordance with the provisions of the applicable Ground Lease, any and all
extension options existing as of the Effective Date, in accordance with Section
5(d). AT&T Collocator agrees that it will not take any action with respect to
any Ground Lease that is reasonably likely to cause such Ground Lease to be
prematurely terminated without the prior written approval of Tower Operator, in
Tower Operator’s reasonable and good faith determination. Notwithstanding the
foregoing, Tower Operator shall not be required to exercise any Ground Lease
extension option (A) if AT&T Collocator at the Site covered by such Ground Lease
is in default of its obligations under this Agreement as to the Site beyond
applicable notice and cure periods provided herein, (B) if the then remaining
term of such Ground Lease (determined without regard to such extension option)
shall extend beyond the term of this Agreement as to such Site taking into
account all renewal options that may be exercised by AT&T Collocator under this
Agreement or (C) if as to such Site, AT&T Collocator has given a Termination
Notice whose effective date precedes the expiration date of the Ground Lease
(determined without regard to such extension option).
(d)Negotiation of Additional Ground Lease Extensions.
(i)Tower Operator shall use commercially reasonable efforts, consistent with its
normal course of business for ground leased tower sites where Tower Operator or
its Affiliate are the direct lessees under the ground lease, to negotiate and
obtain, in accordance with the standards set forth in Section 2(f), the further
extension of the term of all Ground Leases subject to the provisions of Section
5(b) and this Section 5(d). AT&T Collocator, if requested by Tower Operator,
shall use commercially reasonable efforts to assist Tower Operator (and not
interfere with Tower Operator) in obtaining such further extensions; provided,
however, that AT&T Collocator shall not be required to expend any funds

16

--------------------------------------------------------------------------------




in connection therewith or accept any liability for which Tower Operator is
responsible under this Agreement. Beginning on the date that is seven (7) years
prior to such expiration, Tower Operator will reasonably apprise AT&T
Collocator, on AT&T Collocator’s request from time to time (but no more
frequently than two (2) times per year), of the progress of Tower Operator’s
negotiations with the applicable Ground Lessor. Tower Operator shall be fully
responsible for any Tower Operator Negotiated Increased Revenue Sharing
Payments. Tower Operator shall have the exclusive right to negotiate with Ground
Lessors and obtain the further extension of the term of all Ground Leases at all
times until the date that is two (2) years before the expiration date of the
applicable Ground Lease (or until the date that is six (6) months prior to the
expiration date of the applicable Ground Lease in the case of a Ground Lease the
Ground Lessor in respect of which is a Governmental Authority). If the
applicable Ground Lease contains a right of first offer, right of first refusal
or similar provision in favor of the lessee thereunder, Tower Operator shall
have the exclusive right to exercise the rights under such provision; provided,
however, that if Tower Operator fails to exercise its rights under such
provision, the applicable AT&T Lessor or its Affiliate shall be entitled to
exercise the lessee’s rights thereunder and Tower Operator shall do all things
reasonably necessary to facilitate such exercise. In furtherance of the
foregoing, the applicable AT&T Lessor shall do all things reasonably necessary
to facilitate the exercise of any right of first offer, right of first refusal
or similar provision by Tower Operator, and Tower Operator shall use
commercially reasonable efforts to coordinate its exercise or non-exercise of
any right of first offer, right of first refusal or similar provision with the
applicable AT&T Lessor or its Affiliate so as to permit such AT&T Lessor or
Affiliate to timely exercise any such right in the event Tower Operator declines
to do so.
(ii)Tower Operator shall provide AT&T Collocator with notice (a “Tower Operator
Extension or Relocation Notice”) no later than two (2) years before the
expiration of any Ground Lease which does not include provisions of renewal
beyond the scheduled expiration date (other than with respect to any such Ground
Lease that is scheduled to expire within two (2) years following the Effective
Date). The Tower Operator Extension or Relocation Notice shall set forth (A)
Tower Operator’s intent to negotiate an extension or renewal of such Ground
Lease (in which case Tower Operator shall provide subsequent notification of the
progress of such negotiations, including the successful completion of the
negotiations) or (B) Tower Operator’s intent to pursue an alternative site that
is in all material respects suitable for AT&T Collocator’s use at no additional
cost to AT&T Collocator (in which case such notice shall also describe Tower
Operator’s plans to relocate AT&T Communications Equipment in a manner that
shall result in no costs to AT&T Collocator and no interruption of AT&T
Collocator’s business). In the event Tower Operator elects to pursue an
alternative site, and such alternative site is satisfactory to AT&T Collocator,
in its reasonable and good faith determination, AT&T Collocator shall enter into
a lease or sublease agreement with Tower Operator with respect to such
alternative site, on substantially the same terms as set forth in this
Agreement, and the AT&T Communications Equipment shall be relocated to such
alternative site, at Tower Operator’s cost and expense.
(iii)If Tower Operator fails to timely deliver a Tower Operator Extension or
Relocation Notice or AT&T Collocator, in its reasonable discretion, determines
that Tower Operator’s plans for an alternative site are not acceptable, the
applicable AT&T Lessor or its Affiliate shall have the right, but not the
obligation, to commence negotiations with the applicable Ground Lessor under the
expiring Ground Lease; provided, however, that such AT&T Lessor (and its
Affiliates) may not commence such negotiations until the date that is two (2)
years before the expiration date of the applicable Ground Lease (or until the
date that is six (6) months prior to the expiration date of the applicable
Ground Lease in the case of a Ground Lease the Ground Lessor in respect of which
is a Governmental Authority) and shall act in good faith to not purposely
adversely affect Tower Operator’s economic interests in the applicable Site at
any time; provided, further, that such AT&T Lessor or its Affiliate must
negotiate any extension on commercially reasonable terms. Upon notice from the
applicable AT&T Lessor that it intends to commence such negotiations, Tower
Operator shall cease all efforts to negotiate an extension or renewal of the
applicable Ground Lease and such AT&T Lessor or its Affiliate may negotiate an
extension or renewal of the applicable Ground Lease on commercially reasonable
terms. If the applicable AT&T Lessor or its Affiliate completes the foregoing
negotiations for, and executes, such Ground Lease extension or renewal, then
such AT&T Lessor shall provide notice to Tower Operator of same (the “AT&T
Lessor Extension Notice”) and the MPL shall terminate as to the applicable Site
as of the day immediately preceding the commencement of such Ground Lease
extension or renewal and shall have no further force and effect except for the
obligations accruing prior to or as of the termination date for such Site,
unless the applicable AT&T Lessor or its Affiliate elects to compel Tower
Operator to, or Tower Operator notifies such AT&T Lessor or its Affiliate within
30 days of its receipt of the AT&T Lessor Extension Notice that it elects to,
resume Tower Operator’s obligations under the MPL and Section 5(a) to comply
with all terms, covenants, conditions and provisions of such Ground Lease as if
Tower Operator were the “ground lessee” under such Ground Lease by notifying
such AT&T Lessor of same; provided that the applicable AT&T Lessor or AT&T
Ground Lease Party may compel Tower Operator to resume its obligations only if
the terms of such Ground Lease comply with the standards set forth on Schedule
5(d). If the applicable AT&T Lessor or AT&T Ground Lease Party elects to compel
or if Tower Operator elects to resume its obligations under the MPL and Section
5(a), then (x) Tower Operator shall reimburse the applicable AT&T Lessor or its
Affiliate for all reasonable costs incurred in connection with the

17

--------------------------------------------------------------------------------




extension or renewal of such Ground Lease and shall be responsible for all
incremental costs relating to such Ground Lease going forward, (y) Tower
Operator shall accept and comply with the terms of such Ground Lease as
negotiated by such AT&T Lessor or its Affiliate and (z) the MPL shall continue
in full force and effect with respect to such Site as if such extension or
renewal was a Tower Operator Negotiated Renewal.
(iv)The failure of Tower Operator to provide a Tower Operator Extension or
Relocation Notice shall not constitute an event of default or allow AT&T
Collocator to exercise remedies under this Agreement if the expiring Ground
Lease is nevertheless extended or renewed, or a new Ground Lease or similar
arrangement is entered into, prior to the Ground Lease’s expiration.
(v)If a Ground Lease expires before the MPL or this Agreement expires or
terminates with respect to any Site as provided herein, then this Agreement
shall have no further force and effect as to the AT&T Collocation Space within
such Site except for the obligations accruing prior to or as of the expiration
or termination date for such Site that are then unperformed.
(e)Acquisition of Ground Lease Site by Tower Operator Affiliate or AT&T
Affiliate. In the event that Tower Operator or its Affiliate acquires an
interest in fee simple or an easement in the Land of any Site that is subject to
a Ground Lease as of the Effective Date, Tower Operator or such Affiliate shall
execute and deliver such documentation as is necessary to create a ground lease
with respect to such Site with the applicable AT&T Lessor for such Site (which
ground lease shall be subject to the terms of the MPL as the Ground Lease
thereunder) for a term of no less than fifty (50) years from the date of such
acquisition (or, if earlier, the length of the applicable easement) and on other
terms (including rent payment terms) substantially the same as the terms of the
applicable Ground Lease in effect as of the Effective Date. In the event that
AT&T Collocator or its Affiliate acquires an interest in fee simple or an
easement in the Land of any Site that is subject to a Ground Lease as of the
Effective Date, AT&T Collocator or such Affiliate shall execute and deliver such
documentation as is necessary to create a ground lease with respect to such Site
with the applicable AT&T Lessor for such Site (which ground lease shall be
subject to the terms of the MPL as the Ground Lease thereunder) for a term of no
less than fifty (50) years from the date of such acquisition (or, if earlier,
the length of the applicable easement) and on other terms (including rent
payment terms) substantially the same as the terms of the applicable Ground
Lease in effect as of the Effective Date.
SECTION 6.Condition of the Sites.
(a)Repair and Maintenance of Tower; Tower Modifications.
(i)Repair and Maintenance Obligations of Tower Operator. Tower Operator has the
obligation, right and responsibility to repair and maintain each Site in
accordance with tower industry standards, including an obligation to maintain
the structural integrity of all of the Towers and to ensure that all of the
Towers have at all times the structural loading capacity to hold and support all
Communications Equipment then mounted on the Tower. Tower Operator shall
maintain and conduct, annually and on a rolling basis, a regularly scheduled
tower inspection program that meets or exceeds tower industry standards, and
Tower Operator shall provide AT&T Collocator, upon AT&T Collocator’s request
from time to time, but not to be more frequently than on a quarterly basis, with
a summary of the results of such inspection (which summary may be provided in
electronic form). Subject to the other provisions contained in this Agreement,
Tower Operator, at its sole cost and expense, shall monitor (including tower
marking/lighting systems and alarms, if required), maintain, reinforce and
repair each Site such that AT&T Collocator and Tower Subtenants may utilize such
Site to the extent permitted in this Agreement.
(ii)Reserved AT&T Loading Capacity, Modification Cost Allocation. Tower Operator
shall make structural modifications to any Tower when and to the extent
necessary to provide sufficient structural loading capacity to enable AT&T
Collocator to install the AT&T Reserved Amount of Tower Equipment in the AT&T
Primary Tower Space on such Tower (the “Reserved AT&T Loading Capacity”),
subject to obtaining all necessary Governmental Approvals and other approvals
and further subject to the following:
(A)Tower Operator shall be responsible only for the costs of structural
modifications to any Tower (including costs related to structural analysis,
Governmental Approvals and other approvals) to increase the structural loading
capacity:
(1)to enable Tower Operator to permit any Person other than AT&T Collocator to
install Communications Equipment; and
(2)to provide AT&T Collocator with the portion of the Reserved AT&T Loading

18

--------------------------------------------------------------------------------




Capacity that (x) existed on such Tower but was not being used by AT&T
Collocator as of the Effective Date (“Unused Existing Effective Date Capacity”)
but (y) is unavailable at the time that AT&T Collocator wishes to install the
AT&T Reserved Amount of Equipment due to the prior installation (from and after
the Effective Date) of Communications Equipment by any Tower Subtenant or Tower
Operator (including following a change in applicable Law that became effective
after the Effective Date; provided that Communications Equipment shall have been
installed by any new or existing Tower Subtenant or Tower Operator on or after
the Effective Date that resulted in Tower Operator receiving additional site
rental revenue, regardless of whether such prior installation occurred before or
after such change in applicable Law); provided, however, that Tower Operator’s
obligations under this Section 6(a)(ii)(A)(2) with respect to any Site shall
terminate upon any assignment or transfer of AT&T Collocator’s rights, duties or
obligations to such Site or the AT&T Collocation Space at such Site (other than
any such assignment or transfer to any Affiliate of AT&T Collocator permitted by
Section 16(b)(i)).
(B)Tower Operator shall not be responsible for the costs of structural
modifications to any Tower (including costs related to structural analysis,
Governmental Approvals and other approvals) to increase the structural loading
capacity:
(1)to provide AT&T Collocator with any portion of the Reserved AT&T Loading
Capacity in excess of the Unused Existing Effective Date Capacity;
(2)except as provided in Section 6(a)(ii)(A)(2) above, to provide AT&T
Collocator with any portion of the Reserved AT&T Loading Capacity that is
unavailable at the time AT&T Collocator installs the AT&T Reserved Amount of
Equipment due to a change in applicable Law that became effective after the
Effective Date; or
(3)as provided by Section 6(a)(iii).
(iii)Tower and Site Modifications, Insufficient Capacity as of Effective Date.
With respect to any Site for which the structural capacity of the Tower is not
sufficient as of the Effective Date to support the AT&T Reserved Amount of Tower
Equipment, Tower Operator shall, to the extent possible and if permitted by
applicable Law, upon request by AT&T Collocator and at AT&T Collocator’s cost
and expense (as an AT&T Collocator capital expenditure, without any increase in
the AT&T Rent Amount or payment of any fee or charge to Tower Operator), make
any Modifications (which shall include costs relating to structural analysis,
Tower modification drawings or similar costs relating to such Modification) to a
Tower reasonably necessary to increase the structural capacity of such Tower to
support the AT&T Reserved Amount of Tower Equipment; provided, however, that (i)
the price of such Modifications shall be as mutually agreed to by the Parties
acting in good faith and shall be consistent with prevailing market rates for
similar Modifications charged by tower operators (including Tower Operator) at
the relevant time and (ii) Tower Operator shall provide AT&T Collocator with
reasonably detailed supporting documentation regarding both the determination of
structural capacity of the Tower and the cost of any such Modifications. The
structural loading capacity of a Tower and the structural loading thereon shall
be determined based on a structural report obtained by Tower Operator at AT&T
Collocator’s cost. If Tower Operator increasing the height of a Tower at the
request of AT&T Collocator results in a requirement for FAA mandated lighting of
such Tower, AT&T Collocator shall pay the cost of installing such lighting, the
cost of obtaining or amending the FCC Antenna Structure Registration (“ASR”) for
the Tower, including any environmental studies, and the cost of
industry-standard lighting equipment for Tower Operator to monitor the lighting
of such Tower, similar to the monitoring equipment at other lighted Sites and
the reasonable and customary ongoing electrical expense and other operating
expenses associated with maintaining such Tower lighting. If the increase in
Tower height at the request of AT&T Collocator results in a requirement to
detune the Tower, AT&T Collocator shall pay the cost of the related detuning
equipment and its installation. If AT&T Collocator desires to replace or
reinforce a Tower, AT&T Collocator shall provide notice thereof to Tower
Operator, and Tower Operator shall or shall cause such work to be performed, and
AT&T Collocator shall pay the actual and reasonable one-time cost of such work
(as an AT&T Collocator capital expenditure, without any increase in the AT&T
Rent Amount or payment of any fee or charge to Tower Operator), together with
all actual and reasonable costs incident thereto, within 30 days after Tower
Operator delivers to AT&T Collocator a written invoice and reasonable supporting
documentation for the cost of such work.
(iv)Tower Operator Right to Install Equipment. Tower Operator shall have the
right to install its own Communications Equipment or Tower Subtenant
Communications Equipment (collectively, “Third Party Communications Equipment”)
outside of the AT&T Collocation Space at any time subject to the provisions of
Section 6(a)(ii); provided, however, that if an application to install Third
Party Communications Equipment is made after Tower

19

--------------------------------------------------------------------------------




Operator has received an application from AT&T Collocator to install any of the
AT&T Reserved Amount of Tower Equipment, Tower Operator shall, provided that (x)
AT&T Collocator’s application to install the AT&T Reserved Amount of Tower
Equipment set forth in its application is approved and (y) the installation of
the AT&T Reserved Amount of Tower Equipment occurs not later than 180 days after
completion of structural review, allocate the currently available loading
capacity first to the subject AT&T Reserved Amount of Tower Equipment and then
to the subject Third Party Communications Equipment. Notwithstanding the
exclusivity of the AT&T Primary Tower Space, Tower Operator and Tower Subtenants
and their employees, contractors and agents shall have the right to enter the
AT&T Primary Tower Space at any time, without notice to AT&T Collocator, to
access other portions of the Tower and to install, operate, inspect, repair,
maintain and replace Cables together with related mounting hardware and
incidental equipment and to install, operate, inspect, repair, maintain, make
improvements to and perform work on the Tower, tower-related components and
equipment within the AT&T Primary Tower Space.
(b)Compliance with Laws. Tower Operator’s installation, maintenance and repair
of each Site shall comply in all material respects with all Laws and shall be
performed in a manner consistent with or superior to the general standard of
care in the tower industry. Tower Operator assumes all responsibilities, as to
each Site, for any fines, levies or other penalties that are imposed as a result
of non-compliance, commencing from and after the Effective Date with
requirements of the applicable Governmental Authorities; provided, that AT&T
Collocator shall be responsible for the portions of all such fines, levies or
other penalties that are imposed for, or relating to, periods prior to the
Effective Date and relate to non-compliance that existed prior to or on the
Effective Date. AT&T Collocator assumes all responsibilities, as to each Site,
for any fines, levies or other penalties imposed as a result of AT&T
Collocator’s non-compliance from and after the Effective Date with such
requirements of the applicable Governmental Authorities unless due to Tower
Operator’s failure to perform its obligations under this Agreement or the MPL.
Without limiting the foregoing, Tower Operator, at its own cost and expense,
shall make (or cause to be made) all Modifications to the Sites as may be
required from time to time to meet in all material respects the requirements of
applicable Laws.
(c)Access. Tower Operator agrees to maintain access roads to the Sites in such
order and repair as would be required in accordance with tower industry
standards and agrees not to take any action (except as required by Law, a
Governmental Authority, a Ground Lease, a Collocation Agreement or any other
agreement affecting the Site) that would materially diminish or impair any means
of access to any Site existing as of the Effective Date. In the event that AT&T
Collocator requires access to a Site but snow or some other obstruction on or in
the access area is preventing or materially hindering access to the Site, and
provided the Ground Lessor is not obligated to maintain access to such Site,
Tower Operator shall use commercially reasonable efforts to arrange, at its sole
cost and expense, to have such snow or other obstruction removed within 48 hours
of notice therefrom from AT&T Collocator. In the event that access to any Site
is controlled by a Ground Lessor or other third party, Tower Operator will use
commercially reasonable efforts to coordinate with such Ground Lessor or other
third party to cause AT&T Collocator to have access consistent with this Section
6(c).
SECTION 7.Tower Operator Requirements for Modifications; Title to Modifications;
Work on the Site.
(a)Subject to the requirements of this Section 7, Tower Operator may from time
to time make such Modifications as Tower Operator elects, including the addition
or removal of land, construction, modification or addition to the Tower or other
Improvements or any other structure or the reconstruction, replacement or
alteration thereof; provided that Tower Operator shall provide not less than ten
(10) Business Days’ notice to AT&T Collocator if such Modification adversely
affects such AT&T Collocator. Notwithstanding anything to the contrary contained
herein, in no event may Tower Operator make any Modification to, or materially
adversely affecting, any AT&T Improvement or modify or replace any AT&T
Communications Equipment except in the event of an Emergency as to which Tower
Operator is not the cause or source (and, in such an Emergency, Tower Operator
shall make reasonable efforts to notify AT&T Collocator prior to taking such
actions and shall reimburse AT&T Collocator for any damage caused by Tower
Operator or its agents; provided that if (i) any of AT&T Lessor, AT&T Collocator
or any other AT&T Group Member or (ii) any AT&T Communications Equipment or AT&T
Improvements are determined to be the cause or source of an Emergency, AT&T
Collocator shall be responsible and shall reimburse Tower Operator for all costs
and expenses related to such Emergency). Title to each Modification shall
without further act or instrument vest in the applicable AT&T Lessor or AT&T
Ground Lease Party and be deemed to constitute a part of the Site and be subject
to this Agreement if, but only if, such Modification is required pursuant to
Section 6(a) or is a Non-Severable Modification; provided, however, if Tower
Operator exercises its Purchase Option with respect to such Site, title to all
Modifications will transfer to Tower Operator. Title to all other Modifications
shall vest in Tower Operator.
(b)In the event of any replacement of a Tower by Tower Operator, Tower Operator
shall provide AT&T Collocator with suitable space at the Site during the
construction period to permit the continued operation of the AT&T Communications
Equipment in the AT&T Primary Tower Space or other space acceptable to AT&T
Collocator in its reasonable discretion and in good faith, and Tower Operator
shall be solely responsible for the costs associated with removing and
re-installing the AT&T Communications Equipment on the replacement Tower;
provided, that in the event of any replacement of a Tower

20

--------------------------------------------------------------------------------




because of an Emergency (but, for clarity, not in the event of a scheduled
replacement in the ordinary course of business or to increase the available
structural capacity of the Tower), Tower Operator shall not be required to
provide such space unless suitable space is available within the Site. AT&T
Collocator assumes all responsibilities, as to each Site, for any costs or
expenses incurred as a result of AT&T Collocator’s damage or harm to Towers from
and after the Effective Date unless due to Tower Operator’s failure to perform
its obligations under this Agreement or the MPL. If, and only if, Tower Operator
Work adversely affects the continued operations of AT&T Communications Equipment
on such Site, AT&T Collocator shall have the right to deploy a temporary
structure at any Site (without any increase in the AT&T Rent Amount) to host the
AT&T Communications Equipment during the period of any Tower Operator Work,
during an Emergency that inhibits AT&T Collocator’s use of the AT&T Collocation
Space. AT&T Collocator may abate the AT&T Rent Amount related to a Site during
any period of construction of a Tower or Modification thereto, but if, and only
if, AT&T Collocator is not reasonably capable of continuing to operate the AT&T
Communications Equipment from the applicable Site or a temporary location at the
Site in accordance with the terms and conditions of this Agreement with
reasonably similar quality of service and without additional cost or expense to
AT&T Collocator.
(c)Whenever Tower Operator or any Tower Operator Indemnitee makes Modifications
to any Site or installs, maintains, replaces or repairs any Tower Operator
Equipment or Improvements, or permits Tower Subtenants (or any Tower Subtenant
Related Party) to install, maintain, replace or repair any Tower Subtenant
Communications Equipment or Tower Subtenant Improvement (collectively, the
“Tower Operator Work”), the following provisions shall apply:
(i)No Tower Operator Work shall be commenced until Tower Operator has obtained
all Governmental Approvals necessary for such Tower Operator Work, from all
Governmental Authorities having jurisdiction with respect to any Site or such
Tower Operator Work. AT&T Collocator shall reasonably cooperate with Tower
Operator, at Tower Operator’s sole cost and expense, as is reasonably necessary
for Tower Operator or a Tower Subtenant to obtain such Governmental Approvals.
(ii)No Tower Operator Work may be performed in violation of Section 7(a) or
Section 7(b).
(iii)Tower Operator shall (or shall require Tower Subtenant to) commence and
perform the Tower Operator Work in accordance with then-current tower industry
standards.
(iv)Tower Operator shall require the Tower Operator Work to be done and
completed in compliance in all material respects with all Laws.
(v)Except as otherwise expressly provided herein, all Tower Operator Work shall
be performed at Tower Operator’s or the subject Tower Subtenant’s sole cost and
expense and Tower Operator or the subject Tower Subtenant shall be responsible
for payment of same. Tower Operator or the subject Tower Subtenant shall provide
and pay for all labor, materials, goods, supplies, equipment, appliances, tools,
construction equipment and machinery and other facilities and services necessary
for the proper execution and completion of the Tower Operator Work. Tower
Operator or the subject Tower Subtenant shall promptly pay when due all costs
and expenses incurred in connection with the Tower Operator Work. Tower Operator
or the subject Tower Subtenant shall pay, or cause to be paid, all fees and
Taxes required by Law in connection with the Tower Operator Work. Tower Operator
may pass on any of the foregoing costs and expenses in whole or in part to a
Tower Subtenant.
SECTION 8.AT&T Collocator’s and Tower Operator’s Obligations With Respect to
Tower Subtenants; Interference.
(a)Interference to AT&T Collocator’s Operations. Tower Operator agrees that
neither Tower Operator nor any Tower Subtenant whose Communications Equipment is
installed or modified (including modifying the frequency at which such equipment
is operated) subsequently to AT&T Communications Equipment (a “Subsequent Use”),
shall permit their equipment to interfere with AT&T Collocator’s permitted,
lawfully installed and properly operated FCC licensed transmissions or reception
(except for intermittent testing). In the event that AT&T Collocator experiences
harmful RF interference caused by such Subsequent Use, then (i) AT&T Collocator
shall notify Tower Operator in writing of such harmful RF interference and (ii)
Tower Operator shall use commercially reasonable efforts to cause the party
whose Subsequent Use is causing such RF interference to immediately take
necessary steps to determine the cause of and eliminate such RF interference. If
such interference continues for a period in excess of 72 hours after Tower
Operator’s receipt of notice from AT&T Collocator, Tower Operator shall request
that Tower Subtenant reduce power or cease operations (except for intermittent
testing) until such time as Tower Subtenant can make repairs to the interfering
equipment. In the event that such Tower Subtenant fails to promptly reduce power
or cease operations as requested, then Tower Operator shall terminate the
operation of the Communications Equipment causing such RF interference at Tower
Operator’s (or such Tower Subtenant’s) cost if and to the extent permitted by
the terms of any applicable Collocation Agreements that are in effect as of the
Effective Date. Notwithstanding the foregoing, if such interference described
above

21

--------------------------------------------------------------------------------




continues (i) for 10 days or longer after notice to Tower Operator, AT&T
Collocator shall have no obligation to pay the AT&T Rent Amount with respect to
the affected Site until the cure of such interference, or (ii) for 30 days or
longer after notice to Tower Operator, then AT&T Collocator may, in addition to
any other rights it may have with respect to Tower Operator’s breach of this
Agreement, terminate this Agreement as to the affected Site.
(b)Interference by AT&T Collocator. Notwithstanding any prior approval by Tower
Operator of AT&T Communications Equipment, AT&T Collocator agrees that it shall
not allow AT&T Communications Equipment installed or modified subsequently to
any Tower Operator or Tower Subtenant’s Communications Equipment to cause
harmful RF interference to Tower Operator’s or any Tower Subtenant’s permitted,
lawfully installed and properly operated FCC licensed transmissions or
reception. If AT&T Collocator is notified in writing that its operations are
causing harmful RF interference, AT&T Collocator shall immediately take all
commercially reasonable efforts and necessary steps to determine the cause of
and eliminate such RF interference. If the interference continues for a period
in excess of 72 hours following such notification, Tower Operator shall have the
right to require AT&T Collocator to reduce power or cease operations (except for
intermittent testing) until such time as AT&T Collocator can make repairs to the
interfering Communications Equipment. In the event that AT&T Collocator fails to
promptly take such action as agreed, then Tower Operator shall have the right to
terminate the operation of the Communications Equipment causing such RF
interference, at AT&T Collocator’s cost, and notwithstanding anything to the
contrary contained herein without liability to Tower Operator for any
inconvenience, disturbance, loss of business or other damage to AT&T Collocator
as the result of such actions. AT&T Collocator also agrees that it shall neither
install AT&T Communications Equipment nor subsequently modify it such that it is
not authorized by, or violates, any applicable Laws or is not made or installed
in accordance with good engineering practices.
(c)Rights of Tower Subtenants under Collocation Agreements. Notwithstanding
anything to the contrary contained herein, the obligations of Tower Operator
hereunder as to any Site are subject to any limitations imposed by any
applicable Law and to the rights of any Tower Subtenant under any Collocation
Agreement in existence as of the Effective Date at such Site. To the extent that
any such Collocation Agreement or any applicable Law prohibits Tower Operator
from performing the obligations of Tower Operator hereunder, then, for so long
as such limitation is applicable, Tower Operator shall be required to perform
such obligations only to the extent not so prohibited and shall have no
liability with respect thereto to AT&T Collocator.
SECTION 9.AT&T Collocation Space.
(a)Collocation Space. As used herein, “AT&T Collocation Space,” as to each Site,
means:
(i)The portions of the Land comprising such Site on which any portion of the
AT&T Improvements or AT&T Communications Equipment is located, operated or
maintained as of the Effective Date, including the air space above such portion
of the Land, to the extent such air space is not occupied by a third party or
the Tower or Communications Equipment owned by Tower Operator on the Effective
Date (the “Effective Date Ground Space”). In the event that the Effective Date
Ground Space is smaller than the MLA Ground Space at such Site, AT&T Collocator
shall have the exclusive right to occupy an area up to the MLA Ground Space of
contiguous and usable ground space, in such configuration as set forth in the
applicable Site Lease Agreement (subject to Tower Operator’s approval, not to be
unreasonably withheld, delayed or conditioned, based on the conditions at the
Site and safety and engineering considerations) and the air space above such
ground space, to the extent such air space is not occupied by a Tower or
Communications Equipment on such Tower or otherwise by a third party on the
Effective Date and such space shall be part of the AT&T Collocation Space (such
space, together with the Effective Date Ground Space, the “AT&T Primary Ground
Space”). The AT&T Primary Ground Space at any Site shall be documented in the
Site Lease Agreement for such Site. If on the Effective Date, at any Site there
is less than the MLA Ground Space available for AT&T Collocator’s exclusive use
within such Site, the AT&T Primary Ground Space at such Site shall be the ground
space within such Site occupied by AT&T Collocator on the Effective Date and any
additional available ground space within such Site on the Effective Date, and
the AT&T Primary Ground Space (including all dimensions thereof) shall be
documented in the Site Lease Agreement for such Site. Notwithstanding the
foregoing, (i) with respect to Sites with less than one thousand five hundred
(1,500) square feet of ground space, if there is insufficient ground space at
any Site for the use of other Tower Subtenants, then upon obtaining AT&T
Collocator’s prior written consent, not to be unreasonably withheld, delayed or
conditioned, Tower Operator shall have the right to permit other Tower
Subtenants to use portions of the AT&T Primary Ground Space (it being agreed
that AT&T Collocator’s intention to use all or a portion of the requested space
at any time in the future shall be a reasonable basis to deny such consent),
which space shall revert to forming a part of the AT&T Primary Ground Space if
and when such other Tower Subtenant’s Collocation Agreement terminates, and (ii)
with respect to Sites with less than one thousand (1,000) square feet of ground
space, Tower Operator shall have the right to permit such other Tower
Subtenants, at their sole cost and expense, to erect ground equipment stacking
platforms at least two (2) feet above the top of the ground equipment maintained
by AT&T Collocator in the AT&T Primary Ground Space; provided, however, that (x)
such stacking shall not unreasonably interfere with or restrict access to the
AT&T

22

--------------------------------------------------------------------------------




Improvements, the AT&T Communications Equipment or the AT&T Primary Ground Space
(including the top surface thereof), and (y) in the event any such stacking
requires the relocation or prevents the future placement of an E-911 antenna (or
any successor technology thereto) or other ground or shelter or cabinet mounted
antennae to permit a direct line of sight to any applicable satellite, Tower
Operator shall make available an alternative location for the same without
additional charge to AT&T Collocator and shall relocate the same (if applicable)
at Tower Operator’s cost and expense. Any consent of AT&T Collocator pursuant to
the preceding sentence shall require the signature of an Authorized
Representative. In the event of any dispute regarding whether any AT&T
Collocator consent contemplated pursuant to this paragraph is being unreasonably
withheld, conditioned or delayed, AT&T Collocator shall make available senior
representatives of its Network Planning and Engineering group to consult with
Tower Operator in an effort to resolve such dispute;
(ii)The portion(s) of the Tower on such Site on or within which any portion of
AT&T Communications Equipment is located, operated or maintained (including
portions of the Tower on which any antennas, transmission lines, amplifiers,
filters and other Tower mounted equipment are located) as of the Effective Date,
together with the Horizontal Plane with respect to such AT&T Communications
Equipment attached to the AT&T Primary Tower Space RAD Center (the “Effective
Date Tower Space”). For clarity, (1) the Effective Date Tower Space, other than
the Horizontal Plane, need not be contiguous, and (2) the Horizontal Plane is
one contiguous space located around the AT&T Primary Tower Space RAD Center. In
the event AT&T Collocator occupies less than ten (10) contiguous vertical feet
of space on such Tower, AT&T Collocator’s exclusive reserved space on such Tower
shall also include any additional and unoccupied vertical space adjacent to the
space occupied by AT&T Collocator as is necessary to provide AT&T Collocator
with such ten (10) contiguous vertical feet of space on such Tower on the
Effective Date which shall be (x) five (5) contiguous feet of vertical space on
each Tower above and below the AT&T Primary Tower Space RAD Center on such Tower
or (y) if a portion of such space is occupied by a Tower Subtenant, any ten (10)
contiguous vertical feet of space that contains, but is not centered on, the
AT&T Primary Tower Space RAD Center on such Tower (in each case, ten (10) feet
of vertical space in total at the AT&T Primary Tower Space RAD Center), together
with the Horizontal Plane with respect to such space (the greater of such space
and the Effective Date Tower Space, the “AT&T Primary Tower Space”).
Notwithstanding the exclusivity of the AT&T Primary Tower Space, Tower Operator
and Tower Subtenants and their employees, contractors and agents shall have the
right to enter the AT&T Primary Tower Space at any time, without notice to AT&T
Collocator, to access other portions of the Tower and to install, operate,
inspect, repair, maintain and replace Cables together with related mounting
hardware and incidental equipment and to install, operate, inspect, repair,
maintain, make improvements to and perform work on the Tower, tower-related
components and equipment within the AT&T Primary Tower Space. If such additional
space is occupied by a Tower Subtenant on the Effective Date or such
configuration is prohibited by Law, Tower Operator shall be required to provide
only such additional space as is available or allowed by Law, as applicable.
Notwithstanding the foregoing, with respect to Towers that are less than one
hundred (100) feet in height, upon obtaining AT&T Collocator’s prior written
consent, which consent cannot be unreasonably withheld, delayed or conditioned,
Tower Operator shall have the right to install Communications Equipment of other
Tower Subtenants within the AT&T Primary Tower Space (it being agreed that AT&T
Collocator’s intention to use all or a portion of the requested space at any
time in the future shall be a reasonable basis to deny such consent), which
space shall revert to forming a part of the AT&T Primary Tower Space if and when
such other Tower Subtenant’s Collocation Agreement terminates; provided that
such Communications Equipment may not be installed within the vertical envelope
of space then occupied by the primary antenna array of the AT&T Communications
Equipment located within the AT&T Primary Tower Space. Any consent of AT&T
Collocator pursuant to the preceding sentence shall require the signature of an
Authorized Representative. In the event of any dispute regarding whether any
AT&T Collocator consent contemplated pursuant to this paragraph is being
unreasonably withheld, conditioned or delayed, AT&T Collocator shall make
available senior representatives of its Network Planning and Engineering group
to consult with Tower Operator in an effort to resolve such dispute;
(iii)Any Additional Ground Space; and
(iv)Any and all rights pursuant to Section 9(c), Section 9(d), Section 9(g),
Section 9(h) and Section 10 and all appurtenant rights reasonably inferable to
permit AT&T Collocator’s full use and enjoyment of the AT&T Collocation Space
including the rights specifically described in this Section 9, all in accordance
with this Section 9.
(b)AT&T Collocator Permitted Use. AT&T Collocator shall use the AT&T Collocation
Space at each Site only for installation, modification, use, operation, repair
and replacement of AT&T Collocator’s Communications Facility, including the
radio frequency signal generated by the AT&T Communications Equipment to provide
third parties with customary, industry standard roaming or mobile virtual
network services. AT&T Collocator shall not use the AT&T Collocation Space at
any Site in a manner that would reasonably be expected to materially impair
Tower Operator’s rights or interest in such Site or in a manner that would
reasonably make possible a Claim or Claims of adverse possession by the public,
as such, or any other Person (other

23

--------------------------------------------------------------------------------




than AT&T Collocator), or of implied dedication of such AT&T Collocation Space.
The AT&T Collocation Space shall be solely for the use of AT&T Collocator and
Wholly Owned Affiliates, and except as specifically permitted hereunder
(including Section 19(d)), AT&T Collocator (and Wholly Owned Affiliates) shall
have no right to use or occupy any space at any Site other than the AT&T
Collocation Space that it occupies from time to time in accordance with the
terms of this Agreement nor to share the use of its AT&T Collocation Space with
any Person other than Wholly Owned Affiliates and any Telecom Affiliates as
specifically permitted in Section 19(d). AT&T Collocator and Wholly Owned
Affiliates shall not use the AT&T Collocation Space or any Communication
Equipment to derive revenue or other benefits from Collocation Operations or to
engage in network hosting without entering into a collocation agreement with
Tower Operator that permits such use (which collocation agreement must be
reasonably satisfactory to Tower Operator and provide additional compensation to
Tower Operator). AT&T Collocator shall cause any Wholly Owned Affiliate that
uses the AT&T Collocation Space, but is not itself an AT&T Collocator party to
this Agreement, to comply with the terms and conditions of this Agreement and
shall be responsible for such Wholly Owned Affiliate’s use as if such use were
AT&T Collocator’s use of the AT&T Collocation Space.
(c)Reserved Amount of Tower Equipment in AT&T Collocation Space. As to each
Site, AT&T Collocator shall have the right, at any time, to install, maintain,
modify, replace and operate anywhere within the AT&T Primary Tower Space on the
Tower any Communications Equipment consisting of the greater of (i) antennas
(including microwave antennas and dishes), remote radio units and associated
tower mounting equipment having an aggregate Wind Load Surface Area of 27,000
square inches, plus an area with a horizontal cross-section of 34 square inches
running from the ground to AT&T Collocator’s Communications Equipment for
Cables, up to an aggregate weight load of 13 pounds per linear foot (which
includes any associated conduit piping necessary to encase or protect any such
Cables); provided Tower Operator has the right to approve the placement and
configuration of the Cables; or (ii) antennas (including microwave antennas and
dishes), remote radio units and associated tower mounting equipment and Cables
having an aggregate Wind Load Surface Area that is not in excess of the
aggregate Wind Load Surface Area of the antennas (including microwave antennas
and dishes), remote radio units and associated tower mounting equipment and
Cables located on the applicable Tower as of the Effective Date (the greater of
(i) and (ii), the “AT&T Reserved Amount of Tower Equipment”). Exhibit E attached
hereto contains sample calculations of the Wind Load Surface Area for
hypothetical configurations of Communications Equipment; provided, however, that
the example calculations set forth in Exhibit E are intended as examples only
and not as a limitation or prescription on the configurations of the actual AT&T
Communications Equipment. The foregoing shall not limit AT&T Collocator’s rights
to place in the AT&T Collocation Space on a Tower, panel antennas, Cables or any
other Communications Equipment, whether or not of different size, technology,
structural loading characteristics, shape or transmission frequency than that
which exists on such Tower on the Effective Date, without any increase in the
AT&T Rent Amount, except as required by Section 9(d); provided, however, that
(x) AT&T Collocator shall comply with Tower Operator’s standard application and
amendment process set forth in Section 9(e) and (y) such antennas, Cables and
other equipment do not exceed the Wind Load Surface Area of the AT&T Reserved
Amount of Tower Equipment. Subject to the foregoing limitations, as to each
Site, AT&T Collocator shall have the right from time to time to install,
maintain, modify, replace and operate, without any increase in the AT&T Rent
Amount, (i) any Communications Equipment and Improvements that it deems
necessary in the AT&T Primary Ground Space and (ii) any Communications Equipment
in the AT&T Primary Tower Space that constitutes AT&T Reserved Amount of Tower
Equipment but that does not constitute Additional Equipment pursuant to Section
9(d). Notwithstanding the above, the windloading of Communications Equipment on
a Tower for structural capacity and other purposes shall be determined in
accordance with Tower Operator’s standard protocols and procedures for
determining effective projected area. Exhibit E attached hereto contains sample
calculations of the effective projected area for the hypothetical configuration
of Communications Equipment set forth in Exhibit E.
(d)Additional AT&T Communications Equipment in the AT&T Primary Tower Space.
AT&T Collocator may apply (pursuant to Section 9(e)) to Tower Operator to
install, maintain, modify, replace and operate Communications Equipment in the
AT&T Primary Tower Space in excess of the AT&T Reserved Amount of Tower
Equipment (collectively “Additional Equipment”) if there is sufficient
structural load capacity available on the Tower at the time AT&T Collocator
applies to install such Additional Equipment. The application shall be processed
and an amendment to the subject Site Lease Agreement shall be executed to
document any Additional Equipment or any changes to existing equipment and any
subsequent Additional Equipment or changes to any such subsequent Additional
Equipment in accordance with Section 9(e); provided, however, that AT&T
Collocator will pay the applicable a la carte price for such Additional
Equipment set forth on Exhibit H as an increase to the AT&T Rent Amount, except
that if such Additional Equipment is subsequently removed, AT&T Collocator’s
obligation to pay such a la carte price will terminate at the end of the
then-current initial or renewal term, as applicable.
(e)Application and Amendment Process.
(i)AT&T Collocator’s rights to install and operate any AT&T Communications
Equipment at a Site in addition to or in replacement of the AT&T Communications
Equipment existing at the Site as of the Effective Date shall not become
effective, and installation of such additional AT&T Communications Equipment or
modification of the existing AT&T Communications Equipment at a Site shall not
commence, until the following conditions are

24

--------------------------------------------------------------------------------




satisfied: (A) Tower Operator has received any written consent required under
the Ground Lease to allow Tower Operator to permit such installation or
modification, (B) AT&T Collocator has submitted to Tower Operator and Tower
Operator has approved AT&T Collocator’s application for such installation or
modification (such approval not to be unreasonably withheld, conditioned or
delayed) (a “Site Engineering Application”); (C) Tower Operator has received and
approved AT&T Collocator’s drawings showing the installation or modification of
the AT&T Communications Equipment (such approval not to be unreasonably
withheld, conditioned or delayed); (D) Tower Operator has reviewed and accepted,
acting reasonably, all permits required to be obtained by AT&T Collocator for
its installation or Modification of the AT&T Communications Equipment and all
required regulatory or Governmental Approvals of AT&T Collocator’s proposed
installation or modification at the Site; (E) Tower Operator has received a
waiver of any applicable rights of first refusal in and to the space in which
any new equipment shall be located as identified by AT&T Collocator in the Site
Engineering Application; (F) any applicable fees relating to the application and
amendment process have been paid by AT&T Collocator in accordance with the
practices and pricing existing at such time between the Parties or their
Affiliates; and (G) a Site Lease Agreement and an amendment to the Site Lease
Agreement have been executed by AT&T Collocator and Tower Operator has issued a
notice to proceed with the proposed installation or modification; provided,
however, that if the conditions precedent listed in clauses (A) through (G) of
this sentence are satisfied or determined not to be applicable, then Tower
Operator’s approval of the subject Site Engineering Application to install AT&T
Communications Equipment that is within the AT&T Reserved Amount of Tower
Equipment shall not be unreasonably withheld, conditioned or delayed; provided,
further, that the requirement that Tower Operator be obligated to expend funds
in connection with such proposed installation or modification pursuant to the
terms of Section 6(a)(ii)(A) of this Agreement shall not be a reasonable basis
for the withholding of its consent. Tower Operator shall evaluate and respond to
submissions by AT&T Collocator in a commercially reasonable time period
substantially similar to the time period in which it responds to application
requests by other subtenants within its portfolio of telecommunications tower
sites; provided, however, that if any condition precedent described above is not
satisfied within 180 days of the date of the execution by AT&T Collocator of the
amendment of the subject Site Lease Agreement or within such other period as may
be specified in the subject amendment of the Site Lease Agreement, Tower
Operator and AT&T Collocator shall each have the right to terminate the subject
amendment of the subject Site Lease Agreement (unless the condition precedent is
not met because of the actions or omissions of the terminating party, in which
case such party shall not have such termination right unless the failure to
terminate would cause a violation of Law or breach of the Ground Lease or any
other contract or agreement). The terminating party shall provide notice to the
other party in the event that the amendment of the subject Site Lease Agreement
is terminated due to failure to satisfy conditions precedent. Tower Operator
shall endeavor to obtain, and AT&T Collocator shall cooperate to assist in
obtaining, prompt satisfaction of any conditions precedent.
(ii)AT&T Collocator must provide Tower Operator with copies of any zoning
application or amendment that AT&T Collocator submits to the applicable zoning
authority in relation to its installation or modification of Equipment at a Site
at least 72 hours prior to submission to the applicable zoning authority. Tower
Operator also reserves the right, prior to any decision by the applicable zoning
authority, to approve or reject any conditions of approval, limitations or other
obligations that would apply to the owner of the Site or property, or any
existing or future Tower Subtenant, as a condition of such zoning authority’s
approval and that would be reasonably likely to reduce the duration of the use
of the subject Site or the operations thereon or materially decrease the value
of the Site or its use or impair or impede Tower Operator’s or the Tower
Subtenants’ operations at the Site, or create a material risk of regulatory
violations; provided, however, that Tower Operator shall not unreasonably reject
any conditions of approval if none of the foregoing factors are present in Tower
Operator’s judgment and AT&T Collocator agrees to pay the cost of satisfying
such conditions of approval. AT&T Collocator shall be solely responsible for all
costs and expenses associated with (i) any zoning application or amendment
submitted by AT&T Collocator, (ii) making any improvements or performing any
other obligations required as a condition of approval with respect to same and
(iii) any other related expenses.
(f)Lease and Sublease; Appurtenant Rights. AT&T Collocator and Tower Operator
expressly acknowledge that (i) the AT&T Collocation Space at each Lease Site is
deemed to be leased, subleased or otherwise made available by AT&T Lessor to
Tower Operator pursuant to the MPL, and subleased back or otherwise made
available to AT&T Collocator, pursuant to this Agreement, and (ii) the AT&T
Collocation Space at each Managed Site shall be deemed reserved for or otherwise
be made available to AT&T Collocator pursuant to this Agreement, in each case at
each Lease Site and Managed Site for the exclusive possession (subject to
Sections 9(a)(i) and 9(a)(ii)) and use by AT&T Collocator, except as otherwise
expressly provided herein, whether or not such AT&T Collocation Space is now or
hereafter occupied. AT&T Collocator shall have the right to occupy at all times
during the term of the subject Site Lease Agreement, the portions of Land, the
Improvements and Tower occupied as of the Effective Date and any additional
space constituting AT&T Collocation Space and to repair, replace and modify any
equipment of AT&T Collocator therein or thereon. Tower Operator also grants to
AT&T Collocator as to each Site, and AT&T Collocator reserves and shall at all
times retain (for the benefit of AT&T Collocator), subject to the terms of this
Agreement, the Ground Leases, the rights of Tower Subtenants and applicable
Laws:

25

--------------------------------------------------------------------------------




(i)Site Access. A non-exclusive right and easement (over the surface of the
Site) for ingress to and egress from the entire Site, and access to the entire
Tower, all AT&T Improvements, any Reserved Property and any structures
(including Shelters and cabinets) on a Site owned and used, and intended for
use, exclusively by AT&T Collocator or any Affiliate of AT&T Collocator other
than in the Collocation Operations, in each case on such Site as of the
Effective Date (without regard to any demolition in connection with the planned
replacement thereof or substitution therefor with a similar structure and any
period of construction or restoration thereof) or any replacement thereof or
substitution therefor with a similar structure, at such times (on a 24-hour,
seven day per week basis unless otherwise limited by the Ground Lease, but
subject to giving Tower Operator at least one Business Day’s prior notice or, in
the case of an Emergency, as much notice as is practicable, in each case in
accordance with Tower Operator’s standard process), to such extent, and in such
means and manners (on foot or by motor vehicle, including trucks and other heavy
equipment), as AT&T Collocator (and its authorized contractors, subcontractors,
engineers, agents, advisors, consultants, representatives, or other persons
authorized by AT&T Collocator) deems reasonably necessary in connection with its
full use and enjoyment of the AT&T Collocation Space, including a right to
construct, install, use, operate, maintain, repair and replace all of its
equipment now or hereafter located in the applicable AT&T Collocation Space;
(ii)Tower Access. The right to undertake any activity that involves having AT&T
Collocator or its contractors, subcontractors, engineers, agents, advisors,
consultants, representatives, or other Persons authorized by AT&T Collocator
climb the Tower at any Site, including any portion of the Tower leased to or
occupied by a Tower Subtenant; provided, however, that AT&T Collocator must
ensure that any such Person must work for a vendor approved by Tower Operator;
provided further that AT&T Collocator shall, except in the event of an
Emergency, give Tower Operator at least one Business Day’s prior written notice
of its intention to exercise such right;  
(iii)Storage. The right, exercisable during periods in which AT&T Collocator is
actively performing work at the Site, to use any unoccupied portion of the
ground space at the applicable Site (even if leased to but then unoccupied by a
Tower Subtenant) for purposes of temporary location and storage of any of its
equipment and for performing any repairs or replacements; provided, however,
that AT&T Collocator shall be required to remove any of its stored
Communications Equipment on any unoccupied portion of the Site that is not part
of the AT&T Collocation Space upon 10 days’ prior written notice from Tower
Operator if such unoccupied portion of the Site is under sublease or other
occupancy arrangement with a Tower Subtenant that is prepared to take occupancy
of such portion of the Site or is otherwise required for use by Tower Operator
for work or storage at such Site; and
(iv)Utility Lines. A non-exclusive right and easement for the use, operation,
maintenance, repair and replacement of all utility lines, Cables and all
equipment and appurtenances located on the Site and providing electrical, gas
and any other utility service to AT&T’s Communications Facility on the Site,
which right and easement includes the right of AT&T Collocator and its agents,
employees and contractors to enter upon the Site (including any portion of the
Site leased to or occupied by a Tower Subtenant) to repair, maintain and replace
such utility facilities. AT&T Collocator shall have the absolute right to
contract with any utility service providers it elects, from time to time, for
utility services.
(g)Maintenance. AT&T Collocator shall, at all times during the Term as to any
Site, at AT&T Collocator’s sole cost and expense, keep and maintain AT&T
Communications Equipment and AT&T Improvements in a structurally safe and sound
condition and in working order, in accordance with the general standard of care
in the telecommunications industry, subject to Tower Operator’s obligations with
respect to the maintenance, repair and reinforcement of the Included Property
hereunder.
(h)No Obligation With Respect to Communications Facility. In addition to, and
not in limitation of any right of AT&T Collocator under Section 3, and
notwithstanding anything in this Agreement to the contrary, without limiting or
diminishing AT&T Collocator’s payment obligations hereunder in any manner,
including its obligation to pay the AT&T Rent Amount, AT&T Collocator shall not
have any obligation to occupy or to operate a Communications Facility on the
AT&T Collocation Space of any Site, and AT&T Collocator shall have the right,
exercisable at any time during the Term as to any Site, to cease occupying or
operating AT&T’s Communications Facility on the AT&T Collocation Space of such
Site, and retain its right to such AT&T Collocation Space.
(i)Restoration. AT&T Collocator shall restore any property damage (normal wear
and tear excepted) to any Site or appurtenant property or any access roads
thereto caused, following the Effective Date, by motor vehicles, trucks or heavy
equipment of AT&T Collocator or any of its employees, agents, contractors or
designees. If such restoration work is not performed by AT&T Collocator within
thirty (30) days after written notice from Tower Operator (or if not capable of
being performed within such 30-day period, then within a reasonable period of
time, provided that AT&T Collocator is actively and diligently pursuing
completion of such restoration work), Tower Operator may, but shall not be
obligated to, perform such work on behalf of and for the account of AT&T
Collocator, and AT&T Collocator shall reimburse Tower Operator for the actual
and reasonable costs of such restoration work within 30 days after Tower
Operator delivers to AT&T Collocator a written invoice

26

--------------------------------------------------------------------------------




therefor, together with reasonable evidence of the incurrence of such costs. For
the avoidance of doubt, any damage caused by AT&T Collocator to any Site or
appurtenant property or access roads and any failure by AT&T Collocator to cure
such damage as required hereby, shall not constitute a breach of or default by
Tower Operator under this Agreement or give rise to any obligation by Tower
Operator to indemnify AT&T Collocator’s Indemnitees under this Agreement.
(j)Waiver. Tower Operator agrees to and does hereby waive and relinquish any
lien of any kind and any and all rights, statutory or otherwise, including levy,
execution and sale for unpaid rents, that Tower Operator may have or obtain on
or with respect to any AT&T Communications Equipment or AT&T Improvements which
shall be deemed personal property for the purposes of this Agreement, whether or
not the same is real or personal property under applicable Law.
(k)Obstructions. Except to the extent prohibited by applicable Law and in a
manner consistent with the general standard of care in the tower industry, Tower
Operator shall prevent and eliminate obstructions on a Site that prevent AT&T
Collocator from having access to repair and replace all of the AT&T
Communications Equipment and AT&T Improvements (including related Cables) or
from being able to fully open any equipment cabinet doors in such space and
repair and replace equipment therein.
(l)Relocation of Certain AT&T Improvements. Tower Operator shall be permitted,
upon at least ninety (90) days’ prior written notice to AT&T Collocator and
subject to AT&T Collocator’s consent, not to be unreasonably withheld,
conditioned or delayed, to relocate from one portion of a Site outside the AT&T
Primary Ground Space to another suitable portion of such Site outside the AT&T
Primary Ground Space, any structures or improvements related to the wireline,
backhaul, access, retail or other non-wireless business of any AT&T Group Member
(excluding any mobile telephone switching office and the switching and related
equipment and any other permanent structure on a Site set forth on Exhibit K),
at Tower Operator’s sole cost and expense.
SECTION 10.Right of Substitution. If at any time during the Term there is any
Available Space at any Site, then AT&T Collocator shall have the Right of
Substitution as to such Available Space. The Right of Substitution pursuant to
this Section 10 may be exercised by AT&T Collocator one time with respect to the
AT&T Primary Tower Space and one time with respect to the AT&T Primary Ground
Space of each Site, upon written notice to Tower Operator, subject to the
application and amendment process described in Section 9(e) and provided that
Tower Operator shall be entitled to perform in its reasonable discretion a
structural analysis, at AT&T Collocator’s sole cost and expense, prior to such
exercise of a Right of Substitution. If AT&T Collocator elects to exercise its
Right of Substitution, then, upon completion of the relocation of the AT&T
Communications Equipment on the Tower or the Ground, as the case may be, at AT&T
Collocator’s expense, the previously existing AT&T Collocation Space of the
applicable Site shall automatically be released by AT&T Collocator and
concurrently therewith, the Available Space on such Site to which the AT&T
Communications Equipment has been relocated shall automatically become and
constitute the AT&T Collocation Space of such Site. The parties shall promptly
execute an amendment to the applicable Site Lease Agreement to evidence any such
substitution, and either party may elect to cause such amendment to be recorded
at the recording party’s cost and expense (but AT&T Collocator’s exercise of the
Right of Substitution shall not be conditioned on the execution of such
amendment). AT&T Collocator shall, at AT&T Collocator’s cost and expense,
complete the relocation of its AT&T Communications Equipment within sixty (60)
days of the execution of the amendment to the subject Site Lease Agreement
following the exercise of its Right of Substitution and return the previously
existing AT&T Collocation Space to its original condition, ordinary wear and
tear excepted. If AT&T Collocator exercises its Right of Substitution as to any
Available Space, then, upon execution of the amendment to the subject Site Lease
Agreement, such Available Space shall become the AT&T Collocation Space and the
former AT&T Collocation Space shall no longer be AT&T Collocation Space for all
purposes of this Agreement. For the avoidance of doubt, the exercise of a Right
of Substitution by AT&T Collocator shall not permit AT&T Collocator to attach
the AT&T Communications Equipment on a Tower at more than one RAD center on such
Tower at any time; provided, that if such AT&T Collocator occupies more than one
RAD center on such Tower as of the Effective Date, such AT&T Collocator shall
not attach the AT&T Communications Equipment on such Tower to more than the same
number of RAD centers as it occupied on such Tower as of the Effective Date.
SECTION 11.Additional Ground Space; Required Consents.
(a)Additional Ground Space. Without limitation of AT&T Collocator’s rights under
Section 9(a)(i), if AT&T Collocator deems it necessary to obtain additional
ground space (“Additional Ground Space”) to accommodate AT&T Collocator’s needs
at any Site, AT&T Collocator and Tower Operator shall cooperate to determine the
availability of such space and negotiate the lease of such additional space if
available on such Site or determine how to secure such additional space if it is
not available at such Site and shall follow Tower Operator’s standard
application and amendment process as described in Section 9(e). If Tower
Operator determines in its reasonable discretion that such Additional Ground
Space is currently available with respect to such Site, Tower Operator and AT&T
Collocator shall enter into an amendment to the applicable Site Lease Agreement
setting forth the terms under which AT&T Collocator shall lease any Additional
Ground Space, which shall be negotiated by the

27

--------------------------------------------------------------------------------




Parties in good faith at the time AT&T deems it necessary to obtain such
Additional Ground Space. Tower Operator shall be entitled to an increase in the
AT&T Rent Amount from AT&T Collocator only if and to the extent the Additional
Ground Space (i) includes space that was not previously part of the Site as of
the Effective Date, unless and only to the extent Tower Operator previously
leased unused AT&T Primary Ground Space to another Tower Subtenant pursuant to
Section 9(a)(i) and only to the extent of such portion of AT&T Primary Ground
Space leased to such Tower Subtenant or (ii) exceeds the MLA Ground Space. In
each case, such increase in the AT&T Rent Amount shall be in an amount in
accordance with the a la carte price set forth in Exhibit H.
(b)Required Ground Lessor and Governmental Consents. If the installation of any
AT&T Communications Equipment, AT&T Improvement or any Tower Modification that
AT&T Collocator desires to make (other than Modifications that are at Tower
Operator’s cost pursuant to Section 6(a)(ii)(A)) requires a Governmental
Approval or the consent, approval, obtaining a zoning variance, or other action
of a Ground Lessor or any other Person, as applicable, AT&T Collocator shall be
responsible for obtaining the same at its sole cost and expense. If the
installation of any Communications Equipment, Improvement or any Tower
Modification that Tower Operator desires to make (or any Modification at Tower
Operator’s cost pursuant to Section 6(a)(ii)(A)) requires a Governmental
Approval or the consent, approval, obtaining a zoning variance, or other action
of a Ground Lessor or any other Person, as applicable, Tower Operator shall be
responsible for obtaining the same at its sole cost and expense or at the cost
and expense of the applicable Tower Subtenant. Tower Operator and AT&T
Collocator each agree to coordinate with the other Party to obtain such
Governmental Approvals at the expense of the requesting Party.
SECTION 12.Limitations on Liens. AT&T Collocator shall not create or incur (and
shall cause its Affiliates, contractors and their subcontractors not to create
or incur) any Lien (other than Permitted Liens) against all or any part of any
Site, in each case as a result of their actions or omissions. If any such Lien
(other than Permitted Liens) is filed against all or any part of any Site as a
result of the acts or omissions of AT&T Collocator or any of its Affiliates,
contractors or their subcontractors, AT&T Collocator shall cause the same to be
promptly discharged by payment, satisfaction or posting of bond within 30 days
after receiving written notice of the same from Tower Operator; provided,
however, that AT&T Collocator need not discharge a Lien the validity of which
AT&T Collocator contests provided that (i) such Lien is not reasonably likely to
cause a default under any Ground Lease or Secured Tower Operator Loan, (ii) no
portion of the Site is subject to imminent danger of loss or forfeiture by
virtue of or by reason of such Lien, (iii) AT&T Collocator or its Affiliate
provides Tower Operator, upon Tower Operator’s request, with an indemnity
reasonably satisfactory to Tower Operator assuring the discharge of AT&T
Collocator’s obligations for such Lien, including interest and penalties, and
(iv) AT&T Collocator is diligently contesting the same by appropriate legal
proceedings in good faith and at its own expense. If AT&T Collocator fails to
cause any such Lien (other than Permitted Liens) to be discharged as required by
the preceding sentence, Tower Operator shall have the right, but not the
obligation, to cause such Lien to be discharged and may pay the amount of such
Lien in order to do so. If Tower Operator makes any such payment, all amounts
paid by Tower Operator shall be payable by AT&T Collocator to Tower Operator
within 30 days after Tower Operator delivers a written invoice to AT&T
Collocator for the same.
SECTION 13.Tower Operator Indemnity; AT&T Collocator Indemnity; Procedure For
All Indemnity Claims.
(a)Tower Operator Indemnity.
(i)Without limiting Tower Operator’s other obligations under this Agreement,
Tower Operator agrees to indemnify, defend and hold each AT&T Indemnitee
harmless from, against and in respect of any and all Claims that arise out of or
relate to:
(A)any default, breach or nonperformance by Tower Operator of its obligations
and covenants under this Agreement;
(B)the (x) ownership or (y) use, operation, maintenance or occupancy (other than
the use, operation, maintenance or occupancy by any AT&T Indemnitee), in each
case, of any part of a Site from and after the Effective Date, including all
obligations that relate to or arise out of any Ground Lease from and after the
Effective Date;
(C)any work at a Site performed by or at the direction of a Tower Operator
Indemnitee;
(D)the acts or omissions of a Tower Operator Indemnitee or any of its engineers,
contractors or subcontractors; and
(E)all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications with Tower Operator

28

--------------------------------------------------------------------------------




and its Affiliates, agents, employees, engineers, contractors, subcontractors,
licensees or invitees in connection with this Agreement.
Notwithstanding the foregoing, Tower Operator will (x) only be obliged to
indemnify, defend and hold the AT&T Indemnitees harmless from, against and in
respect of Claims arising from or relating to any default, breach or
nonperformance of Section 2(f) (other than clause (A)(y) of the last sentence of
Section 2(f)(i)) in the event that the Purchase Option with respect to the
applicable Site is not exercised by the Tower Operator in accordance with the
MPL and (y) not be obliged to indemnify, defend and hold the AT&T Indemnitees
harmless from, against and in respect of Claims arising from or relating to any
default, breach or nonperformance of any term of this Agreement that requires
Tower Operator to comply in all respects with any applicable Law (including, for
the avoidance of doubt, any applicable Environmental Law) or any Ground Lease if
(1) Tower Operator complies with such Law or such Ground Lease, as applicable,
in all material respects and (2) no claims, demands, assessments, actions,
suits, fines, levies or other penalties have been asserted against or imposed on
AT&T Collocator by any Governmental Authority as a result of Tower Operator’s
non-compliance in all respects with such Law or by the applicable Ground Lessor
as a result of Tower Operator’s non-compliance in all respects with such Ground
Lease.
(ii)Tower Operator further agrees to indemnify, defend and hold each AT&T
Indemnitee harmless under any other provision of this Agreement which expressly
provides that Tower Operator shall indemnify, defend and hold harmless any AT&T
Indemnitee with respect to the matters covered in such provision.
(b)AT&T Collocator Indemnity.
(i)Without limiting AT&T Collocator’s other obligations under this Agreement,
AT&T Collocator agrees to indemnify, defend and hold each Tower Operator
Indemnitee harmless from, against and in respect of any and all Claims that
arise out of or relate to:
(A)any default, breach or nonperformance of its obligations and covenants under
this Agreement;
(B)any AT&T Indemnitee’s ownership, use, operation, maintenance or occupancy of
any AT&T Communications Equipment or any portion of any Site (including the AT&T
Collocation Space and any Reserved Property) in violation of the terms of this
Agreement or any applicable Ground Lease;
(C)any work at a Site performed by or at the direction of an AT&T Indemnitee
(but not including any work at any Site that Tower Operator is required to
perform pursuant to this Agreement that AT&T Collocator elects to perform under
Section 24);
(D)the acts or omissions of an AT&T Indemnitee or any of their respective
engineers, contractors or subcontractors; and
(E)all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications with AT&T Collocator or its agents, employees, engineers,
contractors, subcontractors, licensees or invitees in connection with this
Agreement.
(ii)AT&T Collocator further agrees to indemnify, defend and hold each Tower
Operator Indemnitee harmless under any other provision of this Agreement which
expressly provides that AT&T Collocator shall indemnify, defend and hold
harmless any Tower Operator Indemnitee with respect to the matters covered in
such provision.
(c)Indemnification Claim Procedure.
(i)Any Indemnified Party shall promptly notify the Party or Parties alleged to
be obligated to indemnify (the “Indemnifying Party”) in writing of any relevant
pending or threatened Claim by a third party (a “Third Party Claim”), describing
in reasonable detail the facts and circumstances with respect to the subject
matter of the Claim; provided, however, that delay in providing such notice
shall not release the Indemnifying Party from any of its obligations under
Section 13(a) or Section 13(b), except to the extent (and only to the extent)
the delay actually and materially prejudices the Indemnifying Party’s ability to
defend such Claim.
(ii)The Indemnifying Party may assume and control the defense of any Third Party
Claim with counsel selected by the Indemnifying Party that is reasonably
acceptable to the Indemnified Party by accepting its

29

--------------------------------------------------------------------------------




obligation to defend in writing and agreeing to pay defense costs (including
reasonable out-of-pocket attorney’s fees and expenses) within 30 days of
receiving notice of the Third Party Claim. If the Indemnifying Party declines,
fails to respond to the notice, or fails to assume defense of the Third Party
Claim within such 30-day period, then the Indemnified Party may control the
defense and the Indemnifying Party shall pay all reasonable out-of-pocket
defense costs as incurred by the Indemnified Party. The Party that is not
controlling the defense of the Third Party Claim shall have the right to
participate in the defense and to retain separate counsel at its own expense.
The Party that is controlling the defense shall use reasonable efforts to inform
the other Party about the status of the defense. The Parties shall cooperate in
good faith in the defense of any Third Party Claim. Notwithstanding the
foregoing, the Indemnifying Party shall not be entitled to assume the defense of
any Third Party Claim (and shall be liable for the reasonable out-of-pocket fees
and expenses of counsel incurred by the Indemnified Party in defending such
Third Party Claim) if the Third Party Claim seeks an order, injunction or other
equitable relief or relief for other than money damages against the Indemnified
Party that the Indemnified Party reasonably determines, after conferring with
its outside counsel, cannot reasonably be separated from any related claim for
money damages. If such equitable relief or other relief portion of the Third
Party Claim can be so separated from that for money damages, the Indemnifying
Party shall be entitled to assume the defense of the portion relating to money
damages.
(iii)The Indemnifying Party shall not consent to a settlement of, or the entry
of any judgment arising out of or in connection with, any Third Party Claim,
without the consent of any Indemnified Party; provided, however, that the
Indemnified Party shall not withhold its consent if such settlement or judgment
involves solely the payment of money, without any finding or admission of any
violation of Law or admission of any wrongdoing. The Indemnifying Party shall
pay or cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement and obtain, as a
condition of any settlement or judgment, a complete and unconditional release of
each relevant Indemnified Party from any and all liability in respect of such
Third Party Claim.
(iv)For indemnification Claims other than Third Party Claims, the Indemnified
Party promptly shall notify the Indemnifying Party in writing of any Claim for
indemnification, describing in reasonable detail the basis for such Claim.
Within 30 days following receipt of this notice, the Indemnifying Party shall
respond, stating whether it disputes the existence or scope of an obligation to
indemnify the Indemnified Party under this Section 13. If the Indemnifying Party
does not respond within 30 days, the Indemnified Party shall send a second
notice to the Indemnifying Party, marked at the top in bold lettering with the
following language: “A RESPONSE IS REQUIRED WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE AGREEMENT WITH
THE UNDERSIGNED AND FAILURE TO RESPOND SHALL RESULT IN YOUR RIGHT TO OBJECT
BEING WAIVED” and the envelope containing the request must be marked “PRIORITY”.
If the Indemnifying Party does not notify the Indemnified Party within such 5
Business Days after the receipt of such second notice that the Indemnifying
Party disputes its liability to the Indemnified Party under Section 13(a) or
Section 13(b), as applicable, such Claim specified by the Indemnified Party in
such notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 13(a) or Section 13(b), as applicable, and the Indemnifying Party
shall pay the amount of such Claim to the Indemnified Party on demand or, in the
case of any notice in which the amount of the Claim (or any portion thereof) is
estimated, on such later date when the amount of such claim (or such portion
thereof) becomes finally determined. If the Indemnifying Party timely disputes
the existence or scope of an obligation to indemnify for the Claim, it shall
explain in reasonable detail the basis for the dispute. If the Parties disagree
on the scope or existence of an indemnification obligation for the Claim,
management representatives of the Indemnified Party and the Indemnifying Party
shall meet or confer by telephone within 20 Business Days in an attempt in good
faith to resolve such dispute. If such Persons are unable to resolve the
dispute, either Party may act to resolve the dispute in accordance with Section
32(b).
(d)During the Term, for any dispute or litigation that arises during the Term in
connection with any Ground Lessor, Ground Lease, Collocation Agreement, Tower
Subtenant or any other issue relating to the operation of the Sites
(collectively, “Disputes”), Tower Operator shall have the right to control,
prosecute, settle or compromise such Disputes; provided, however, that Tower
Operator shall not settle or compromise such Disputes (i) for which Tower
Operator is seeking a claim for indemnification under the Master Agreement
except in compliance with the terms, conditions and procedures set forth in the
Master Agreement or (ii) if the settlement or compromise involves an admission
of any violation of Law or admission of wrongdoing by AT&T Collocator, without
AT&T Collocator’s consent, which may be granted or withheld in AT&T Collocator’s
sole discretion.
SECTION 14.Waiver of Subrogation; Insurance.
(a)Mutual Waiver of Subrogation. To the fullest extent permitted by applicable
Law, Tower Operator and AT&T Collocator each hereby waives any and all rights of
recovery, claim, action or cause of action against the other and the other’s
Affiliates, for any loss or damage that occurs or is claimed to occur to its
property at any Site, by reason of any cause insured against, or required to be
insured against, by the waiving party under the terms of this Agreement,
regardless of cause or

30

--------------------------------------------------------------------------------




origin. In addition, Tower Operator and AT&T Collocator shall each ensure that
any property insurance policy it carries with respect to each Site shall provide
that the insurer waives all rights of recovery, claim, action or cause of action
by way of subrogation against any other Party with respect to Claims for damage
to property covered by such policy.
(b)Tower Operator Insurance. Tower Operator shall procure, and shall maintain in
full force and effect at all times during the Term as to such Site, the
following types of insurance with respect to such Site, including the Tower and
Improvements on such Site (but excluding AT&T Communications Equipment or any
other Tower Subtenant’s Communications Equipment), paying as they become due all
premiums for such insurance (it being understood that the insurance required
under this Section 14(b) does not represent all coverage or limits necessary to
protect Tower Operator or a limitation of Tower Operator’s liability to AT&T
Collocator pursuant to this Agreement):
(i)commercial general liability insurance, written on Insurance Services Office
(ISO) Form CG 00 01 or its equivalent, insuring against all liability of Tower
Operator (including actions of Tower Operator’s officers, employees, agents,
licensees and invitees conducting business on its behalf) arising out of, by
reason of or in connection with the use, occupancy or maintenance of each Site
(including Tower and the Improvements), in an amount of $1.0 million for bodily
injury or property damage or as a result of one occurrence, and $2.0 million for
bodily injury or property damage in the aggregate. With respect to any policy
written on a “claims-made” or “extended discovery” basis, Tower Operator will
maintain coverage as to a Site for two years following the Term of this
Agreement or the completion of all work associated with this Agreement,
whichever is later;
(ii)umbrella or excess liability insurance with limits of $25.0 million per
occurrence and in the aggregate;
(iii)property insurance (in an amount of $100.0 million in the aggregate for all
Sites and Sale Sites) against direct and indirect loss or damage by fire and all
other casualties and risks covered under “all risk” insurance respecting the
Tower and Improvements (but excluding any AT&T Communications Equipment and AT&T
Improvements); provided that this Section 14(b)(iii) may be satisfied through a
blanket policy of insurance that applies to other locations that are not Sites;
(iv)workers’ compensation insurance affording statutory coverage for all
employees of Tower Operator and any employees of its Affiliates performing
activities on all Sites, with employer’s liability coverage with a minimum limit
of $1.0 million each accident, by disease-policy limit, and each employee;
(v)commercial automobile liability insurance, including coverage for all owned,
hired and non-owned automobiles. The amount of such coverage shall be $1.0
million combined single limit for each accident and for bodily injury and
property damage;
(vi)earthquake insurance (for Sites located in areas historically known for
earthquake activity) in an amount equal to the replacement value of the Site and
the Included Property at the Site; and
(vii)any other insurance required under the terms of the applicable Ground
Lease.
(c)AT&T Collocator Insurance. For each Site, AT&T Collocator shall procure, and
shall maintain in full force and effect at all times during the Term as to such
Site, the following types of insurance with respect to its AT&T Collocation
Space at such Site, paying as they become due all premiums for such insurance:
(i)Commercial general liability insurance insuring against all liability of AT&T
Collocator and its officers, employees, agents, licensees and invitees arising
out of, by reason of or in connection with the use, occupancy or maintenance of
the AT&T Collocation Space of such Site, in an amount of $1.0 million for bodily
injury or property damage or as a result of one occurrence, and $2.0 million for
bodily injury or property damage in the aggregate;
(ii)Umbrella or excess liability insurance with limits of $5.0 million per
occurrence and in the aggregate;
(iii)Workers’ compensation insurance affording statutory coverage for all
employees of AT&T Collocator and any employees of its Affiliates performing
activities on all Sites, with employer’s liability coverage with a minimum limit
of $1.0 million each accident, by disease-policy limit, and each employee; and
(iv)Commercial automobile liability insurance, including coverage for all owned,
hired and non-

31

--------------------------------------------------------------------------------




owned automobiles. The amount of such coverage shall not be less than $1.0
million combined single limit for each accident and for bodily injury and
property damage.
(d)Insurance Premiums; Additional Insureds and Notice of Cancellation. Tower
Operator and AT&T Collocator shall each pay all premiums for the insurance
coverage which such Party is required to procure and maintain under this
Agreement. Each insurance policy maintained by Tower Operator and AT&T
Collocator (i) shall name the other Party as an additional insured if such
insurance policy is for liability insurance (other than any workers’
compensation policies) or a loss payee if such insurance policy is for property
insurance; and (ii) shall provide that the insurer gives 30 days’ written notice
of cancellation, except for non-payment of premium. Regardless of the prior
notice of cancellation required of the insurer(s), each party agrees to provide
the other with at least 20 days’ written notice of cancellation of any and all
policies of insurance required by this Agreement. Tower Operator and AT&T
Collocator shall deliver to the other a certificate or certificates of insurance
evidencing the existence of all required insurance and applicable endorsements
with respect to each Site that such Party is required to maintain hereunder,
such delivery to be made promptly after such insurance is obtained (but not
later than the Effective Date) and prior to the expiration date of any such
insurance.
(e)Insurer Requirements. All policies of insurance required under this Section
14 shall be written on companies rated “A-VII” or better by AM Best or a
comparable rating and licensed in the state where the applicable Site to which
such insurance applies is located.
(f)Other Insurance. Tower Operator and AT&T Collocator each agrees that it shall
not, on its own initiative or pursuant to the request or requirement of any
Tower Subtenant or other Person, take out separate insurance concurrent in form
or contributing in the event of loss with that required to be carried by it
pursuant to this Section 14, unless the other is named in the policy as an
additional insured or loss payee, if and to the extent applicable. Tower
Operator and AT&T Collocator shall each immediately notify the other whenever
any such separate insurance is taken out by it and shall deliver to the other
original certificates evidencing such insurance.
(g)AT&T Collocator’s Right to Self-Insure. AT&T Collocator shall be entitled to
identify one or more types and strata of insurable risk with respect to which
AT&T Collocator is required hereunder to obtain and maintain insurance coverage
and, in lieu of obtaining and maintaining insurance with respect to such types
and strata of risk, AT&T Collocator may self-insure such risks (including
through an Affiliate of AT&T Collocator) in accordance with this Section 14.
SECTION 15.Estoppel Certificate. Tower Operator and AT&T Collocator each, from
time to time upon 10 Business Days’ prior request by the other, shall execute,
acknowledge and deliver to the other, or to a Person designated by the other, a
certificate stating that this Agreement is unmodified and in full effect (or, if
there have been modifications, that this Agreement is in full effect as
modified, and setting forth such modifications) and the dates to which the AT&T
Rent Amount and other sums payable under this Agreement have been paid, and
either stating that to the knowledge of the signer of such certificate no
default exists under this Agreement or specifying each such default of which the
signer has knowledge. The Party requesting such certificate shall, at its cost
and expense, cause such certificate to be prepared for execution by the
requested Party. Any such certificate may be relied upon by any prospective
Mortgagee or purchaser of any portion of a Site.
SECTION 16.Assignment and Transfer Rights.
(a)Tower Operator Assignment and Transfer Rights.
(i)Without the prior written consent of AT&T Collocator, Tower Operator may not
assign this Agreement or any of Tower Operator’s rights, interests, duties or
obligations under this Agreement in whole or in part to any Person; provided
that AT&T Collocator’s consent shall not be required if the assignee is not an
AT&T Collocator Competitor and (x) meets the Assumption Requirements and is a
Qualified Tower Operator (as defined below), (y) meets the Assumption
Requirements and is an Affiliate of Tower Operator or (z) is a successor Person
of Tower Operator by way of merger, consolidation or other reorganization or by
the operation of law or a Person acquiring all or substantially all of the
assets of Tower Operator. For the avoidance of doubt, and notwithstanding
anything to the contrary contained in this Agreement, nothing herein shall
affect or impair (i) Tower Operator’s ability to transfer any revenue, rents,
issues or profits derived from the Sites (including under or pursuant to this
Agreement or any Collocation Agreements) or its rights to receive the same, (ii)
Tower Operator’s ability to incur, grant or permit to exist any Liens on any
revenue, rents, issues or profits derived from the Sites (including under or
pursuant to this Agreement or any Collocation Agreement), (iii) the ability of
any parent company of Tower Operator to pledge any equity interests in Tower
Operator, (iv) Tower Operator’s ability, subject to any required consent of any
Ground Lessor, to enter into Mortgages or Liens in favor of any Tower Operator
Lender (in which case such Tower Operator Lender shall have the right to
exercise remedies under any such Mortgage or Lien in a manner consistent with
the provisions of this Agreement and any Transaction Document)

32

--------------------------------------------------------------------------------




or (v) Tower Operator’s right, subject to any required consent of any Ground
Lessor and otherwise in accordance with the terms of this Agreement, to lease,
sublease, license or otherwise make available Available Space to Tower
Subtenants. A “Qualified Tower Operator” means a tower operator that has, or
that is owned or managed by Persons who have, a good business reputation and at
least five (5) years’ experience in the management and operation of
communication towers in the United States.
(ii)Tower Operator shall deliver to AT&T Collocator documentation reasonably
satisfactory to it confirming that any party to which Tower Operator assigns any
of its duties and obligations hereunder in accordance with this Agreement shall,
from and after the date of any such assignment, assume all such duties and
obligations to the extent of any such assignment.
(iii)If Tower Operator assigns, in accordance with this Agreement, its rights,
interests, duties or obligations under this Agreement with respect to less than
all of the Sites, the Parties hereto shall, simultaneously therewith, enter into
such agreements as are reasonably necessary to appropriately bifurcate the
rights, interests, duties and obligations of Tower Operator under this Agreement
and under the MPL.
(iv)Tower Operator hereby agrees that any attempt of Tower Operator to assign
its interest in this Agreement, in whole or in part, in violation of this
Section 16 shall constitute a default under this Agreement and shall be null and
void ab initio.
(b)AT&T Collocator Assignment and Transfer Rights.
(i)AT&T Collocator may not, without the prior written consent of Tower Operator,
assign this Agreement or any of its rights, duties or obligations under this
Agreement, including its rights, duties or obligations under this Agreement with
respect to any Site or the AT&T Collocation Space at such Site, to any Person
or, except as permitted under Section 19(d), sublease or grant concessions or
other rights for the occupancy or use of the AT&T Collocation Space to any
Person; provided that Tower Operator’s consent shall not be required if the
assignee assumes and agrees to perform all obligations of the assigning party
hereunder and is (A) an Affiliate of AT&T Collocator, (B) a successor Person by
way of merger, consolidation, or other reorganization or by operation of law or
to any Person acquiring substantially all of the assets of AT&T Collocator or
(C) is a wireless communications end user that intends to use the AT&T
Collocation Space for its own wireless communications business and that enters
into an agreement and consent with Tower Operator that is reasonably
satisfactory to Tower Operator (collectively, an “AT&T Assignee,” and such
assignment, an “AT&T Transfer”). In the case of clause (C) of the preceding
sentence, an agreement and consent entered into by an AT&T Assignee and Tower
Operator substantially in the form of Exhibit F hereto shall be deemed to be
reasonably satisfactory to Tower Operator.
(ii)If AT&T Collocator effects an AT&T Transfer, then, (x) in the case of an
AT&T Transfer by any AT&T Collocator to a Qualifying Transferee or (y) in the
case of an AT&T Transfer by an AT&T Collocator other than AT&T Primary
Collocator, the obligations of AT&T Collocator with respect to the AT&T
Collocation Space that is the subject of the AT&T Transfer shall cease and
terminate, and Tower Operator shall look only and solely to the Person that is
the Qualifying Transferee (and in the case of an AT&T Transfer described in
clause (y) above, to AT&T Guarantor pursuant to Section 33) of AT&T Collocator’s
interest in and to the AT&T Collocation Space for performance of all of the
duties and obligations of AT&T Collocator under this Agreement with respect to
such AT&T Collocation Space from and after the date of the AT&T Transfer.
Otherwise, in the event of any AT&T Transfer, AT&T Collocator shall remain
liable under this Agreement for the performance of AT&T Collocator’s duties and
obligations hereunder as to such applicable AT&T Collocation Space that is the
subject of the AT&T Transfer. As used herein, “Qualifying Transferee” means any
Person (a) with a rating of BBB- (stable) or higher from Standard & Poor’s
Ratings Services (or any successor thereto) or Baa3 (stable) or higher from
Moody’s Investor Services (or any successor thereto), (b) with a credit rating
from one of the aforementioned rating agencies equivalent to or higher than the
then-current credit rating, if any, of AT&T Guarantor or (c) approved by Tower
Operator, such approval not to be unreasonably withheld, conditioned or delayed.
(iii)In no event shall AT&T Collocator assign any of its rights, interests,
duties or obligations under this Agreement (including use of the AT&T
Collocation Space) with respect to less than the entirety of the AT&T
Collocation Space at any Site.
(iv)AT&T Collocator shall deliver to Tower Operator documentation reasonably
satisfactory to Tower Operator confirming that any party to which AT&T
Collocator assigns any of its duties and obligations hereunder in accordance
with this Agreement shall, from and after the date of any such assignment,
assume all such duties and obligations of AT&T Collocator under this Agreement
to the extent of any such assignment (provided that AT&T

33

--------------------------------------------------------------------------------




Collocator’s delivery of documentation substantially in the form of Exhibit F
hereto shall be deemed to be reasonably satisfactory to Tower Operator).
(v)AT&T Guarantor may not, without the prior written consent of Tower Operator,
assign this Agreement or any of its rights, duties or obligations under this
Agreement, including under Section 33, to any Person; provided that Tower
Operator’s consent shall not be required in the case of an assignment by AT&T
Guarantor of this Agreement to a successor Person of AT&T Guarantor by way of
merger, consolidation or other business combination or a sale of all or
substantially all of the assets of AT&T Guarantor if such successor Person or
Person acquiring all or substantially all of the assets of AT&T Guarantor
executes documentation reasonably satisfactory to Tower Operator assuming the
obligations of AT&T Guarantor hereunder and becomes “AT&T Guarantor” for all
purposes hereunder. Each of AT&T Guarantor and AT&T Collocator hereby agrees
that any attempt of AT&T Guarantor or AT&T Collocator to assign its interest in
this Agreement or any of its rights, duties or obligations under this Agreement,
in whole or in part, in violation of this Section 16(b) shall constitute a
default under this Agreement and shall be null and void ab initio.
(vi)In the event of any AT&T Transfer or other disposition by AT&T Collocator of
its interest in the AT&T Collocation Space to any Person that is a Tower
Operator Competitor, all rights of AT&T Collocator relating to, and the
associated obligations of Tower Operator with respect to, the AT&T Reserved
Amount of Tower Equipment and the Reserved AT&T Loading Capacity shall
automatically terminate and in no event shall such rights transfer to or
otherwise benefit such Person.
SECTION 17.Environmental Covenants.
(a)Tower Operator Environmental Covenants. Tower Operator covenants and agrees
that (i) Tower Operator shall not conduct or allow to be conducted upon any Site
any business operations or activities, or employ or use a Site, to generate,
manufacture, refine, transport, treat, store, handle, dispose of, transfer,
produce, or process Hazardous Materials; provided, however, that Tower Operator
shall have the right to bring, use, keep and allow any Tower Subtenant to bring
and keep on any Site in customary quantities and in compliance with all
applicable Laws, batteries, generators and associated fuel tanks and other
Hazardous Materials commonly used in the tower industry reasonably necessary for
the operation and maintenance of each Site or that are being used at the
relevant Site on the Effective Date; (ii) Tower Operator shall carry on its
business and operations at each Site in compliance with all applicable
Environmental Laws; (iii) Tower Operator shall coordinate with AT&T Collocator
and all Tower Subtenants at a Site to facilitate compliance with applicable
Environmental Laws applicable to the entire Site as a unit based on information
either readily available to Tower Operator or information provided by other
Tower Subtenants to Tower Operator to promote Site compliance; (iv) Tower
Operator shall not create or permit to be created any Lien against any Site for
the costs of any response, removal or remedial action or clean-up of Hazardous
Materials; and (v) except as provided in Section 17(b)(iv), Tower Operator shall
promptly conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal, and other actions necessary to clean up and remove
all Hazardous Materials on, from or affecting each Site in accordance with, and
to the extent necessary to comply with, all applicable Environmental Laws after
the Effective Date, but only to the extent Tower Operator is responsible for
such Hazardous Materials as a Post-Closing Liability under the Master Agreement.
Tower Operator shall promptly notify AT&T Collocator of any release of Hazardous
Materials at any Site upon obtaining knowledge of such release.
(b)AT&T Collocator Environmental Covenants. AT&T Collocator covenants and agrees
that, from and after the Effective Date, as to each Site upon which it leases or
otherwise uses or occupies any AT&T Collocation Space (i) AT&T Collocator shall
not conduct or allow to be conducted upon any such AT&T Collocation Space of any
Site any business operations or activities, or employ or use an AT&T Collocation
Space of any Site, to generate, manufacture, refine, transport, treat, store,
handle, dispose of, transfer, produce, or process Hazardous Materials; provided,
however, that AT&T Collocator shall have the right to bring, use and keep on the
AT&T Collocation Space of any Site in customary quantities and in compliance
with all applicable Laws, batteries, generators and associated fuel tanks and
other Hazardous Materials commonly used in the telecommunications industry
reasonably necessary for the operation and maintenance of each AT&T Collocation
Space of any Site or that are being used at the relevant Site on the Effective
Date; (ii) AT&T Collocator shall carry on its business and operations on the
AT&T Collocation Space of any Site in compliance with, and shall remain in
compliance with, all applicable Environmental Laws unless non-compliance results
from the acts or omissions of Tower Operator or any Tower Subtenant; (iii) AT&T
Collocator shall not create or permit to be created any Lien against any Site
for the costs of any response, removal or remedial action or clean-up of
Hazardous Materials unless non-compliance results from the acts or omissions of
Tower Operator or any Tower Subtenant; (iv) to the extent such Hazardous
Materials were deposited by AT&T Collocator or any of its Affiliates, agents,
employees, engineers, contractors or subcontractors, AT&T Collocator shall
promptly conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal, and other actions necessary to clean up and remove
all such Hazardous Materials on, from or affecting each Site in accordance with,
and to the extent necessary to comply with, all applicable Environmental Laws;
and (v) AT&T Collocator shall promptly notify Tower Operator in writing if AT&T
Collocator receives any notice, letter, citation, order,

34

--------------------------------------------------------------------------------




warning, complaint, claim or demand that (A) AT&T Collocator has violated, or is
about to violate, any Environmental Law, (B) there has been a release or there
is a threat of release, of Hazardous Materials at or from the AT&T Collocation
Space of, or otherwise affecting, any Site, (C) AT&T Collocator may be or is
liable, in whole or in part, for the costs of cleaning up, remediating, removing
or responding to a release of Hazardous Materials, or (D) the AT&T Collocation
Space of any Site or the Site is subject to a Lien in favor of any Governmental
Authority for any liability, cost or damages under any Environmental Law. To the
extent requested by Tower Operator, AT&T Collocator agrees to provide copies of
all material safety data sheets for approved Hazardous Materials brought to any
Site and annual inventories of such Hazardous Materials present at any Site to
Tower Operator, no later than November 30th of each year. In addition to any
other notification to Tower Operator required pursuant to this Agreement, AT&T
Collocator must provide notice to Tower Operator of any above ground or
underground storage tank installed by AT&T Collocator at any Site and provide
copies of registration documents to Tower Operator, if registration is required
by the governing state agencies. AT&T Collocator shall promptly notify Tower
Operator of any release of Hazardous Materials at any Site upon obtaining
knowledge of such release.
(c)EPCRA Notices and Reports. For all Sites except those in California, Tower
Operator shall, in each case to the extent required by applicable Law: (i)
prepare complete and accurate (in all material respects) notices and reports
required under the Emergency Planning and Community-Right-to-Know Act, 42 U.S.C.
11001 et seq., and regulations promulgated thereunder, with regard to each AT&T
Lessors’ operations at a Site; (ii) provide copies of all such notices and
reports to each AT&T Lessor as soon as practical at AT&T Lessor’s expense; (iii)
sign and certify all such notices and reports, in each case in reliance upon and
subject to any information provided by AT&T Lessor, AT&T Collocator or any of
their Affiliates contained in such notices and reports and (iv) file all such
notices and reports with the appropriate Governmental Authority no later than
the date on which such reports or notices are required under applicable Law to
be filed; provided, however, that AT&T Lessor shall be responsible and shall
indemnify Tower Operator for all portions of any fines, levies, penalties and
other costs and expenses that are imposed on or incurred by Tower Operator
arising from or relating to any information provided by any AT&T Lessor, AT&T
Collocator or any of their Affiliates to Tower Operator, or that reasonably
should have been provided to Tower Operator pursuant to the subsequent sentence,
for purposes of preparing such notices and reports. Each AT&T Lessor, AT&T
Collocator and their respective Affiliates shall provide to Tower Operator
access to any records or other information, including any past notices and
reports, reasonably necessary to enable Tower Operator to prepare such notices
and reports or to respond to any governmental or third-party demand in
connection with such notices and reports. AT&T Lessor shall reimburse Tower
Operator for any fees, costs and expenses imposed by Government Authorities for
or associated with completing or filing such notices and reports. In the event
42 U.S.C. § 11004 or applicable state statutes, and regulations promulgated
thereunder, require emergency release notifications, each AT&T Collocator shall
make the notifications with respect to releases from AT&T Communications
Equipment or AT&T Improvements and such AT&T Collocator shall notify Tower
Operator of the release and provide Tower Operator with records or copies of
such notifications.
SECTION 18.Taxes; Fees.
(a)AT&T Collocator shall pay Tower Operator for all sales Taxes or Taxes in the
nature of sales Taxes (including Taxes such as the Arizona privilege Tax and the
New Mexico gross receipts Tax) with respect to any rent payments under this
Agreement; provided, however, that AT&T Collocator shall not be responsible for
such sales Taxes with respect to rent payments unless (i) Tower Operator
invoices AT&T Collocator for such sales Taxes under this Section 18(a) within 6
months (or, in the case of any rent payments billed within 12 months from the
Effective Date, 12 months) after the billing date for the corresponding rent
payment or (ii) the liability for such Tax is based on an administrative ruling
or judicial decision that occurs after the end of such 6- or 12-month period, as
applicable. In the case of clause (ii) of the preceding sentence, Tower Operator
shall promptly give notice to AT&T Collocator of the applicable ruling or
decision and give AT&T Collocator a reasonable opportunity to contest its
liability for the Tax.
(b)Tower Operator represents that any AT&T Rent Amount received by Tower
Operator from AT&T Collocator with respect to Sites located in Puerto Rico shall
be treated as effectively connected with Tower Operator’s conduct of a trade or
business in Puerto Rico within the meaning of Section 1123(f) of the Puerto Rico
Internal Revenue Code of 1994, as amended, and Section 1035.05 of the Puerto
Rico Internal Revenue Code of 2011, as in effect on the date hereof or
subsequently amended (the “PRIRC”). Tower Operator acknowledges that, to the
extent any AT&T Rent Amount received by Tower Operator from AT&T Collocator with
respect to Sites located in Puerto Rico is not effectively connected with Tower
Operator’s conduct of a trade or business in Puerto Rico, such AT&T Rent Amount
shall be subject to Puerto Rico withholding Tax at the applicable rate set forth
in Section 1062.11 of the PRIRC, as amended from time to time, including any
successor legislation thereto.
(c)Unless specified in this Agreement (including in Section 9(e)(i)(F) or the
exhibits hereto), no unilateral fees or additional costs or expenses are to be
applied by either Party to the other Party, including, but not limited to, the
review of plans, structural analyses, consents, the provision of documents or
other communications between the Parties.

35

--------------------------------------------------------------------------------




SECTION 19.Use of Easements and Utilities; Backhaul Services.
(a)Subject to any conditions in the applicable Ground Lease and in any
applicable easements, AT&T Collocator and any Person providing wireless or
wireline communications that is an Affiliate of AT&T Collocator (“Telecom
Affiliate”) shall have the right to use (i) any existing or future easements
benefiting the Land, (ii) any existing or future facilities for access to the
Land and the Site and (iii) any existing or future facilities for utilities
available to Tower Operator under the Ground Lease, in each case for the sole
purpose of supporting the services described in Section 19(d) and only to the
extent such use does not materially adversely affect the use of such easements
or facilities by Tower Operator or another Tower Subtenant. In obtaining
easements, facilities for access and facilities for utilities from and after the
Effective Date, Tower Operator shall use commercially reasonable efforts to
negotiate the terms of the same so that they are available for use by AT&T
Collocator. Subject to any conditions in the applicable Ground Lease and in any
applicable easements and to any approval of Tower Operator required under this
Agreement, AT&T Collocator shall have the right to modify, improve and install,
at its own expense, wires, Cables, conduits, pipes and other facilities on,
over, under and across the Land or in any easement benefiting the Land, for the
benefit of the AT&T Communications Equipment. If any easement benefiting the
Land is insufficient for AT&T Collocator’s use under this Section 19, then Tower
Operator shall cooperate with AT&T Collocator to attempt to obtain easement
rights from the Ground Lessor or adjacent property owner sufficient for AT&T
Collocator’s use and at no additional cost to Tower Operator.
(b)Tower Operator shall provide AT&T Collocator with access to any POTS
telephone or other utility services at a Site that are available for use at AT&T
Collocator’s sole cost and expense. As among AT&T Collocator and all new Tower
Subtenants, Tower Operator shall cause utility charges to be separately metered.
AT&T Collocator shall pay to the applicable utility service provider the charges
for all separately metered utility services used by AT&T Collocator at each Site
in the operation of AT&T’s Communications Facility at such Site. Notwithstanding
the foregoing provisions of this Section 19, if the applicable utility service
provider shall not render a separate bill for AT&T Collocator’s usage, AT&T
Collocator shall reimburse Tower Operator monthly for AT&T Collocator’s actual
metered usage at the rate charged to Tower Operator by the applicable utility
service provider, or if Tower Operator is prohibited from installing a separate
meter to measure AT&T Collocator’s usage, AT&T Collocator may use Tower
Operator’s utility sources to provide utility service to the Communications
Facility, and AT&T Collocator shall reimburse Tower Operator monthly for AT&T
Collocator’s actual usage at the rate charged to Tower Operator by the
applicable service provider (and Tower Operator and AT&T Collocator agree to
cooperate in determining a method by which to measure or estimate AT&T
Collocator’s usage if the usage is not capable of actual measurement); provided,
however, that AT&T Collocator shall not be responsible for any utility bill
unless Tower Operator notifies AT&T Collocator of such amount within 12 months
after the applicable billing date. Notwithstanding anything to the contrary
provided herein, Tower Operator shall have no obligation to provide, maintain or
pay for utility services related to AT&T Communications Equipment. AT&T
Collocator shall pay for all utility services utilized by AT&T Collocator and
its Affiliates in its operations at each Site prior to delinquency.
(c)If not prohibited by applicable Laws, AT&T Collocator shall allow Tower
Operator to use AT&T Collocator’s power sources at all Sites with tower lighting
systems, solely for the purpose of providing electrical power for Tower
Operator’s light monitoring equipment on such Site and to maintain Tower
lighting on such Site as required under this Agreement and applicable Law, and
subject to the terms of the Transition Services Agreement; provided that AT&T
Collocator shall have no liability to Tower Operator for any outage,
unavailability or insufficiency of electrical power at any time. Connecting
Tower Operator’s light monitoring equipment to AT&T Collocator’s electrical
power source (unless necessary as a result of an increase in the height of a
Tower due to a Modification made at the request of AT&T Collocator) shall be at
Tower Operator’s sole cost and expense. Notwithstanding the foregoing, at any
Site where Tower Operator uses AT&T Collocator’s power sources, Tower Operator
may continue to use such AT&T Collocator power sources in consideration of a
monthly payment of $50.00 per Site, subject to an increase of 2% on an annual
basis during the Term of this Agreement on the first day of the calendar month
following the one year anniversary of the Effective Date and each one-year
anniversary thereafter. Tower Operator may connect to its own power source and
stop using AT&T Collocator’s power source at any time, upon which its obligation
to make such monthly payments shall cease following written notice of the same
to AT&T Collocator. Notwithstanding anything to the contrary contained herein,
Tower Operator is not required to obtain its own power source for lighting and
monitoring equipment if lighting at a Site is not required under applicable Law
(including approvals granted by any local zoning board) or other existing
written agreement.
(d)Tower Operator hereby acknowledges and agrees that AT&T Collocator may engage
a Telecom Affiliate to provide telecommunications services to AT&T Collocator,
including POTS, Fiber, Ethernet or other access or backhaul services, at no
charge by Tower Operator to AT&T Collocator or Telecom Affiliate for the benefit
of the AT&T Collocation Equipment at such Site. AT&T Collocator’s utility
connection point for such services at such Site shall be established on a common
H-frame or other equipment configuration, in a location not to exceed 48 inches
by 48 inches, to be mutually agreed upon by AT&T Collocator, Tower Operator and
the Telecom Affiliate. If other Tower Subtenants order Telecom Affiliate
services, such Tower Subtenants shall be permitted to use the H‑frame or other
equipment configuration at AT&T Collocator’s sole discretion upon notice to
Tower Operator and without additional charge to AT&T Collocator or Telecom
Affiliate. Tower Operator acknowledges that AT&T Collocator and Telecom
Affiliate may install equipment designed for a multi-tenant environment, and
Tower Operator agrees not

36

--------------------------------------------------------------------------------




to restrict Telecom Affiliate in its ability to provide ordered services to
additional Tower Subtenants at the same connection point for the benefit of such
Tower Subtenants’ Communications Equipment at such Site. Notwithstanding the
foregoing, nothing in this Section 19(d) shall prohibit Tower Operator from
charging such Tower Subtenants for any equipment, access or ground space
(provided such space is not otherwise licensed to AT&T Collocator or such Tower
Subtenant) required for such Tower Subtenant to connect to the Telecom
Affiliate’s services.
SECTION 20.Compliance with Law; Governmental Permits.
(a)Tower Operator shall, at its own cost and expense, obtain and maintain in
effect all Governmental Approvals required or imposed by Governmental
Authorities. Tower Operator shall comply with all applicable Laws in connection
with the operation and maintenance of the Included Property of each Site
(including the Tower on such Site). Without limiting the generality of the two
immediately preceding sentences, Tower Operator shall maintain and repair at
each Site in compliance with applicable Law (i) any ASR signs and any radio
frequency exposure barriers and signs, including caution, notice, information or
alert signs and (ii) any AM detuning equipment and, if required but not present
at a Site, provide any necessary AM detuning equipment so that such Site
complies with applicable Law. Tower Operator shall conduct annual inspections of
all Sites with lighted Towers of such AT&T Lessor; provided that until the
requisite waiver from the FCC has been obtained by the applicable AT&T Lessor,
Tower Operator shall conduct quarterly inspections of all Sites with lighted
Towers of such AT&T Lessor. AT&T Collocator shall, at its own cost and expense,
comply with all applicable Laws in connection with its use of each Site. Each
AT&T Lessor agrees, promptly after the conversion of the Tower monitoring system
at the Sites to Tower Operator’s network operations center, to petition the FCC
to waive its rights to quarterly inspection of all lighted Towers of such AT&T
Lessor for which such waiver has not already been obtained. Tower Operator shall
not commence any work at a Site until all required Government Authorizations
necessary to perform that work have been obtained, as provided by Section 7(c).
(b)Tower Operator shall, at Tower Operator’s cost and expense, obtain and
maintain in effect all Governmental Approvals from the FAA and FCC relating to
the operation and maintenance of each Site. To the extent Tower Operator and the
AT&T Lessors disagree about the applicability of, or compliance with, Laws
relating to FAA marking and lighting issues or FCC ASR or NEPA issues (whether
discussed in this Section 20 or any other section of this Agreement), then the
Parties shall adopt the approach consistent with industry practices and
procedures. Tower Operator shall, at Tower Operator’s cost and expense, provide
the AT&T Lessors with copies of all Governmental Approvals from the FAA and FCC.
(c)Tower Operator shall, at its own cost and expense, reasonably cooperate with
AT&T Collocator or its Affiliates in their efforts to obtain and maintain in
effect any Governmental Approvals from the FCC and to comply with any Laws
applicable to the AT&T Communications Equipment and the AT&T Collocation Space.
Without limiting the generality of the immediately preceding sentence, Tower
Operator shall, at its own cost and expense and in a commercially reasonable
time period, provide to AT&T Collocator any documentation in its possession or
control that may be necessary for or reasonably requested by AT&T Collocator to
comply with all FCC reporting requirements relating to the AT&T Communications
Equipment and the AT&T Collocation Space.
(d)Notwithstanding anything herein to the contrary, Tower Operator shall have no
obligation to provide any information necessary for AT&T Collocator to obtain
any Governmental Approval relating to the AT&T Communications Equipment itself
(e.g., FCC type certification).
(e)AT&T Collocator shall reasonably cooperate with Tower Operator in Tower
Operator’s efforts to provide information required by Governmental Authorities
and to comply with all Laws applicable to each Site.
(f)AT&T Collocator shall be afforded access, at reasonable times and upon
reasonable prior notice, to all of Tower Operator’s records, books,
correspondence, instructions, blueprints, permit files, memoranda and similar
data relating to the compliance of the Towers with all applicable Laws, except
privileged or confidential documents or where such disclosure is prohibited by
Law. Tower Operator shall not dispose of any such information before the earlier
of five (5) years after the date on which such materials are created or received
by Tower Operator and five (5) years after the expiration or termination of this
Agreement as to the subject Site. Any such information described in this Section
20(f) shall be open for inspection upon reasonable notice by AT&T Collocator, at
its cost, and its authorized representatives at reasonable hours at Tower
Operator’s principal office.
(g)If, as to any Site, any material Governmental Approval or certificate,
registration, permit, license, easement or approval relating to the operation of
such Site is canceled, expires, lapses or is otherwise withdrawn or terminated
(except as a result of the acts or omissions of AT&T Collocator or its
Affiliates, agents or employees) or Tower Operator has breached any of its
obligations under this Section 20, and Tower Operator has not confirmed to AT&T
Collocator, within forty-eight (48) hours of obtaining notice thereof, that
Tower Operator is commencing to remedy such non-compliance or, after commencing
to remedy such non-compliance, Tower Operator is not diligently acting to
complete the remedy thereof, then AT&T

37

--------------------------------------------------------------------------------




Collocator shall have the right, in addition to its other remedies pursuant to
this Agreement, at law, or in equity, to take appropriate action to remedy any
such non-compliance and be reimbursed for its reasonable, out-of-pocket costs
from Tower Operator as provided in Section 24. Notwithstanding anything to the
contrary contained herein, Tower Operator shall have no obligation to obtain or
restate (or otherwise provide information for AT&T Collocator to obtain or
restate) any Governmental Approval, certificates, permits, licenses, easements
or approvals that relate exclusively to AT&T Communications Equipment itself.
AT&T Collocator shall, at all times, keep, operate and maintain AT&T
Communications Equipment at each Site in a safe condition, in good repair, in
accordance with applicable Laws and with the general standard of care in the
telecommunications industry.
(h)The following provisions shall apply with respect to the marking/lighting
systems serving the Sites (but only if such marking/lighting systems are
required by applicable Law (including as part of or as a condition of any
Governmental Approval or as in place as of the Effective Date) or existing
written agreements):
(i)In addition to the requirements set out elsewhere in this Section 20 and
Section 21, for each Site, Tower Operator agrees to monitor the lighting system
serving such Site in accordance with the requirements of applicable Law and file
all required Notices To Airmen (“NOTAM”) and other required reports in
connection therewith. Tower Operator agrees, as soon as practicable, to repair
any failed lighting system and deteriorating markings in accordance with the
requirements of applicable Law in all material respects. Tower Operator shall
provide the subject AT&T Lessors with a copy of any NOTAM and a monthly report
in electronic format describing all pertinent facts relating to the lighting
system serving the Sites, including lighting outages, status of repairs, and
location of outages.
(ii)In addition to and not in limitation of Section 25(c), if Tower Operator
defaults on its obligations under this Section 20(h), and Tower Operator has not
confirmed to the applicable AT&T Lessor, within forty-eight (48) hours of
obtaining notice thereof, that Tower Operator is commencing to remedy such
default, or, after commencing to remedy such default, Tower Operator is not
diligently acting to complete the remedy thereof, such AT&T Lessor, in addition
to its other remedies pursuant to this Agreement, at law, or in equity, may
elect to take appropriate action to repair or replace any aspect of the
marking/lighting system, in which case such AT&T Lessor shall provide Tower
Operator with an invoice for related costs on a monthly basis, which amount
shall be paid by Tower Operator to such AT&T Lessor, as applicable, within 45
Business Days of Tower Operator’s receipt of such invoice.
SECTION 21.Compliance with Specific FCC Regulations.
(a)Tower Operator understands and acknowledges that Tower Subtenants are engaged
in the business of operating Communications Equipment at each Site. The
Communications Equipment is subject to the rules, regulations, decisions and
guidance of the FCC, including those regarding exposure by workers and members
of the public to the radio frequency emissions generated by AT&T Communications
Equipment. Tower Operator acknowledges that such regulations prescribe the
permissible exposure levels to emissions from the Communications Equipment which
can generally be met by maintaining safe distances from such Communications
Equipment. To the extent Tower Operator is required to do so under applicable
FCC rules, regulations, decisions and guidance, Tower Operator shall use
commercially reasonable efforts to install, or require the Tower Subtenants to
install, at its or their expense, such marking, signage or barriers to restrict
access to any Site as is necessary in order to comply with the applicable FCC
rules, regulations, decisions and guidance with respect to Communications
Equipment other than AT&T Communications Equipment, and with respect to AT&T
Communications Equipment, AT&T Collocator shall install same. Tower Operator
further agrees to post, or to require the Tower Subtenants to post, prominent
signage as may be required by applicable Law or by the order of any Governmental
Authority at all points of entry to each Site regarding the potential RF
emissions, with respect to Communications Equipment other than AT&T
Communications Equipment, and with respect to AT&T Communications Equipment,
AT&T Collocator shall install same. Tower Operator shall cooperate in good faith
with AT&T Collocator to minimize any confusion or unnecessary duplication that
could result in similar signage being posted with respect to any AT&T
Communications Equipment at or near any Site in respect of any AT&T Collocation
Space on such Site.
(b)From and after the Effective Date, AT&T Collocator shall cooperate (and cause
its Affiliates to cooperate) with each Tower Subtenant with respect to each Site
regarding compliance with applicable FCC rules, regulations, decisions and
guidance.
(c)AT&T Collocator acknowledges and agrees that AT&T Communications Equipment at
each Site is subject to the rules, regulations, decisions and guidance of the
FCC, including those regarding exposure by workers and members of the public to
the radio frequency emissions generated by AT&T Communications Equipment, and
AT&T Collocator agrees to comply (and AT&T Collocator shall cause its Affiliates
to comply) with all FCC rules, regulations, decisions and guidance and all other
applicable Laws. AT&T Collocator acknowledges that such rules, regulations,
decisions and guidance prescribe the permissible exposure levels to emissions
from its Communications Equipment, which can generally be met by maintaining
safe distances from such Communications Equipment. AT&T Collocator shall install
at its expense such marking, signage, or barriers

38

--------------------------------------------------------------------------------




to restrict access to any AT&T Communications Equipment on a Site in respect of
any AT&T Collocation Space on such Site as AT&T Collocator deems necessary in
order to comply with the applicable FCC rules, regulations, decisions and
guidance. AT&T Collocator shall cooperate in good faith with Tower Operator to
minimize any confusion or unnecessary duplication that could result in similar
signage being posted with respect to any AT&T Communications Equipment at or
near any Site in respect of any AT&T Collocation Space on such Site. AT&T
Collocator, at its option, may also install signage at any Site identifying
AT&T’s Communications Facility at such Site and providing for contact
information in the case of an Emergency.
(d)AT&T Collocator further agrees to alert all personnel working at or near each
Site, including AT&T Collocator’s maintenance and inspection personnel, to
maintain the prescribed distance from the Communications Equipment and to
otherwise follow the posted instructions of Tower Operator.
(e)The Parties acknowledge that AT&T Collocator (or an Affiliate thereof) is
licensed by the FCC to provide telecommunications and wireless services and that
the Sites are used to directly or indirectly provide those services. Nothing in
this Agreement shall be construed to transfer control of any FCC authorization
held by AT&T Collocator (or an Affiliate thereof) to Tower Operator with respect
to telecommunications services provided by AT&T Collocator or its Affiliates, to
allow Tower Operator to in any manner control the AT&T Communications Equipment,
or to limit the right of AT&T Collocator (or an Affiliate thereof) to take all
necessary actions to comply with its obligations as an FCC licensee or with any
other legal obligations to which it is or may become subject (subject to the
other terms of this Agreement with respect to actions AT&T Collocator or its
Affiliates may take with respect to a Site).
SECTION 22.Holding Over.
(a)If during the Term of this Agreement AT&T Collocator remains in possession of
the AT&T Collocation Space at any Site after expiration or termination of AT&T
Collocator’s leaseback of or other right to use and occupy the AT&T Collocation
Space at such Site without any express written agreement by Tower Operator, then
AT&T Collocator shall be a month-to-month tenant with the monthly AT&T Rent
Amount equal to 150% of the monthly AT&T Rent Amount last applicable to the AT&T
Collocation Space and subject to all of the other terms set forth in this
Agreement (including with respect to any increase in the applicable AT&T Rent
Amount pursuant to Section 4(a)), except that such month-to-month tenancy shall
be terminable by either Party on thirty (30) days’ notice (subject to the
provisions of Section 3).
(b)AT&T Collocator shall not be required to pay the AT&T Rent Amount or any
other monthly charge to Tower Operator with respect to the use and occupancy of
any Site during the period in which Tower Operator remained in possession of the
Included Property of such Site after the expiration or termination of the term
of the MPL with respect to such Site.
SECTION 23.Rights of Entry and Inspection. AT&T Collocator shall permit Tower
Operator and Tower Operator’s representatives to conduct visual inspections of
AT&T Communications Equipment located on the Tower in accordance with the
general standard of care in the tower industry to ascertain compliance with the
provisions of this Agreement. Tower Operator may visually inspect, but shall not
be entitled to have any access to, any enclosed AT&T Communications Equipment.
Nothing in this Section 23 shall imply or impose any duty or obligation upon
Tower Operator to enter upon any Site at any time for any purpose, or to inspect
AT&T Communications Equipment at any time, or to perform, or pay the cost of,
any work that AT&T Collocator or its Affiliates is required to perform under any
provision of this Agreement, and Tower Operator has no such duty or obligation.
SECTION 24.Right to Act for Tower Operator. In addition to and not in limitation
of any other right or remedy AT&T Collocator may have under this Agreement, if
Tower Operator fails to make any payment or to take any other action when and as
required under this Agreement in order to correct a condition the continued
existence of which is imminently likely to cause bodily injury or injury to
property or have a material adverse effect on the ability of AT&T Collocator to
operate the AT&T Communications Equipment at any Site, then subject to the
following sentence, AT&T Collocator may, without demand upon Tower Operator and
without waiving or releasing Tower Operator from any duty, obligation or
liability under this Agreement, make any such payment or take any such other
action required of Tower Operator, in each case in compliance with applicable
Law in all material respects and in a manner consistent with the general
standard of care in the tower industry. Unless Tower Operator’s failure results
in or relates to an Emergency, AT&T Collocator shall give Tower Operator at
least 10 Business Days’ prior written notice of AT&T Collocator’s intended
action and Tower Operator shall have the right to cure such failure within such
10 Business Day period unless the same is not able to be remedied in such 10
Business Day period, in which event such 10 Business Day period shall be
extended, provided that Tower Operator has commenced such cure within such 10
Business Day period and continuously prosecutes the performance of the same to
completion with due diligence. No prior notice shall be required in the event of
an Emergency. The actions that AT&T Collocator may take include, in addition to
any actions permitted under Section 4, the payment of insurance premiums that
Tower Operator is required to pay under this Agreement and the payment of Taxes
that Tower Operator is required to pay under the MPL. AT&T Collocator may pay
all incidental costs and expenses incurred in exercising

39

--------------------------------------------------------------------------------




its rights under this Agreement, including reasonable attorneys’ fees and
expenses, penalties, re-instatement fees, late charges, and interest. An amount
equal to 120% of the total amount of the costs and expenses incurred by AT&T
Collocator in accordance with this Section 24 shall be due and payable by Tower
Operator upon demand and bear interest at the rate of the lesser of (A) the
Prime Rate or (B) 10% per annum from the date five days after demand until paid
by Tower Operator.
SECTION 25.Defaults and Remedies.
(a)AT&T Collocator Events of Default. The following events constitute events of
default by AT&T Collocator:
(i)In respect of this Agreement or any Site Lease Agreement, AT&T Collocator
fails to timely pay any portion of the AT&T Rent Amount, and any such failure
continues for fifteen (15) Business Days after receipt of written notice from
Tower Operator of such failure;
(ii)AT&T Collocator fails to timely pay any other amount payable hereunder not
constituting a portion of the AT&T Rent Amount, and such failure continues for
fifteen (15) Business Days after receipt of written notice from Tower Operator
of such failure;
(iii)AT&T Collocator violates or breaches any material term of this Agreement in
respect of any Site, and AT&T Collocator fails to cure such breach or violation
within thirty (30) days of receiving written notice thereof from Tower Operator
specifying such breach or violation in reasonable detail, or, if the violation
or breach cannot be cured within 30 days (other than a failure to pay money),
fails to take steps to cure such violation or breach within such 30 days and act
continuously and diligently to complete the cure of such breach or violation
within a reasonable time thereafter; provided that if any such default causes
Tower Operator to be in default under any Collocation Agreement existing prior
to the Effective Date, the 30 day period referenced above in this
Section 25(a)(iii) shall be reduced to such lesser time period as Tower Operator
notifies such AT&T Collocator in writing that Tower Operator has to comply under
such Collocation Agreement;
(iv)A Bankruptcy Event occurs with respect to AT&T Primary Collocator, or AT&T
Primary Collocator rejects its rights to sublease or other right by AT&T Primary
Collocator to use and occupy any Site under Section 365 of the Bankruptcy Code;
(v)A Bankruptcy Event occurs with respect to any AT&T Collocator other than AT&T
Primary Collocator, or any AT&T Collocator other than AT&T Primary Collocator
rejects its rights to sublease or other right by such AT&T Collocator to use and
occupy any Site under Section 365 of the Bankruptcy Code; or
(vi)The occurrence of any event of default by any AT&T Lessor or any AT&T Ground
Lease Party under the MPL shall be deemed a separate breach hereof and an event
of default hereunder.
(b)Tower Operator Remedies With Respect to AT&T Collocator Defaults; AT&T
Collocator Cure Rights.
(i)Upon the occurrence of (A) any event of default by AT&T Collocator under
Section 25(a)(i) or Section 25(a)(ii) or (B) any event of default by any AT&T
Lessor or any AT&T Ground Lease Party under Section 25(a)(vi) (that relates to
an event of default by any AT&T Lessor or AT&T Ground Lease Party under Section
29(a)(i) or Section 29(a)(ii) of the MPL), Tower Operator may deliver to AT&T
Collocator a second notice of default marked at the top in bold lettering with
the following language: “A RESPONSE IS REQUIRED WITHIN 15 BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE AGREEMENT WITH
THE UNDERSIGNED AND FAILURE TO RESPOND MAY RESULT IN TERMINATION OF YOUR RIGHTS”
and the envelope containing the request must be marked “PRIORITY”. If AT&T
Collocator does not cure the event of default within 15 Business Days after
delivery of such second notice, then (x) Tower Operator may terminate this
Agreement as to the leaseback or other use and occupancy of the AT&T Collocation
Space only as to those Sites leased, used or occupied by AT&T Collocator with
respect to which such event of default is occurring, and (y) accelerate all
unpaid payments of the AT&T Rent Amount for the remainder of the then-current
initial term or renewal term, as applicable, as to those Sites leased, used or
occupied by AT&T Collocator with respect to which such event of default is
occurring. Termination with respect to the affected Site or Sites, as
applicable, shall be effective 30 days after AT&T Collocator’s receipt of the
termination notice; provided, however, that this Agreement shall otherwise
remain in full force and effect; provided, further, that if AT&T Collocator pays
the accelerated amount described in clause (y) of the immediately preceding
sentence within 30 days of receipt of the termination notice, AT&T Collocator
shall be deemed to have cured such default and this Agreement shall continue in
full force and effect with respect to the affected Site or Sites, except that
AT&T

40

--------------------------------------------------------------------------------




Collocator shall have no further obligation to pay the AT&T Rent Amount to the
extent already paid with respect to such Site(s) for the remainder of the
then-current initial term or renewal term, as applicable.
(ii)Upon the occurrence of (A) any event of default by AT&T Collocator under
Section 25(a)(iii) or (B) an event of default by any AT&T Lessor or any AT&T
Ground Lease Party under Section 25(a)(vi) (that relates to an event of default
by any AT&T Lessor or any AT&T Ground Lease Party under Section 29(a)(i) or
Section 29(a)(ii) of the MPL with respect to such Site), Tower Operator may
deliver to AT&T Collocator a second notice of default marked at the top in bold
lettering with the following language: “A RESPONSE IS REQUIRED WITHIN 15
BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE
AGREEMENT WITH THE UNDERSIGNED AND FAILURE TO RESPOND MAY RESULT IN TERMINATION
OF YOUR RIGHTS” and the envelope containing the request must be marked
“PRIORITY”. If AT&T Collocator does not cure the event of default within 15
Business Days after delivery of such second notice, Tower Operator may terminate
this Agreement as to the applicable Site and AT&T Collocator’s leaseback or
other use and occupancy of the AT&T Collocation Space at such Site by giving
AT&T Collocator written notice of termination, and this Agreement shall be
terminated as to the applicable Site and as to the applicable AT&T Collocation
Space, 30 days after AT&T Collocator’s receipt of such termination notice;
provided; however, that this Agreement shall otherwise remain in effect.
(iii)Upon the occurrence of any event of default by AT&T Primary Collocator
under Section 25(a)(iv), Tower Operator may terminate this Agreement as to the
leaseback or other use and occupancy of the AT&T Collocation Space at any or all
Sites leased, used or occupied by AT&T Collocator by giving AT&T Collocator
written notice of termination, and this Agreement shall be terminated as to such
Sites 30 days after AT&T Collocator’s receipt of such termination notice.
(iv)Upon the occurrence of (A) any event of default by AT&T Collocator (other
than AT&T Primary Collocator) under Section 25(a)(v) or (B) any event of default
by any AT&T Lessor or any AT&T Ground Lease Party under Section 25(a)(vi) (that
relates to an event of default by any AT&T Lessor or any AT&T Ground Lease Party
under Section 29(a)(iii) of the MPL), Tower Operator may terminate this
Agreement as to the leaseback or other use and occupancy of the AT&T Collocation
Space at any or all Sites leased, used or occupied by the AT&T Collocator, AT&T
Lessor or AT&T Ground Lease Party that is the subject of the Bankruptcy Event or
rejection (but not any Site leased, used or occupied by any other AT&T
Collocator, AT&T Lessor or AT&T Ground Lease Party) by giving AT&T Collocator
written notice of termination, and this Agreement shall be terminated as to such
Sites 30 days after AT&T Collocator’s receipt of such termination notice.
(v)Notwithstanding anything to the contrary contained herein, if AT&T Collocator
is determined pursuant to Section 25(g) to be in default, then AT&T Collocator
shall have 20 days following such determination to initiate a cure of such
default and so long as such cure is diligently completed, an event of default
with respect to AT&T Collocator shall not be deemed to have occurred.
(c)Tower Operator Events of Default. The following events constitute events of
default by Tower Operator:
(i)Tower Operator fails to timely pay any amount payable hereunder, and such
failure continues for fifteen (15) Business Days after receipt of written notice
from AT&T Collocator of such failure;
(ii)Tower Operator violates or breaches any material term of this Agreement in
respect of any Site, and Tower Operator fails to cure such breach or violation
within thirty (30) days of receiving written notice thereof from AT&T Collocator
specifying such breach or violation in reasonable detail, or, if the violation
or breach cannot be cured within 30 days (other than a failure to pay money),
fails to take steps to cure such violation or breach within such 30 days and act
diligently to complete the cure of such violation or breach within a reasonable
time thereafter; or
(iii)A Bankruptcy Event occurs with respect to Tower Operator; or the leaseback
to AT&T Collocator or other right by AT&T Collocator to use and occupy the AT&T
Collocation Space is rejected by Tower Operator under Section 365 of the
Bankruptcy Code.
Notwithstanding anything to the contrary contained herein, no event of default
shall be deemed to occur and exist under this Agreement as a result of a
violation or breach by Tower Operator of (i) any term of this Agreement that
requires Tower Operator to comply in all respects with any applicable Law
(including, for the avoidance of doubt, any applicable Environmental Law) or any
Ground Lease if (x) Tower Operator complies with such Law or such Ground Lease,
as applicable, in all material respects and (y) no claims, demands, assessments,
actions, suits, fines, levies or other penalties have been asserted against or
imposed on AT&T Collocator by any Governmental Authority as a result of Tower
Operator’s non-compliance in all

41

--------------------------------------------------------------------------------




respects with such Law or by the applicable Ground Lessor as a result of Tower
Operator’s non-compliance in all respects with such Ground Lease and (ii)
Section 5(a), Section 6, Section 8(a), Section 8(c), Section 17, Section 20 or
Section 21 if such violation or breach arises out of or relates to any event,
condition or occurrence that occurred prior to, or is in existence as of, the
Effective Date unless such violation or breach has not been cured on or prior to
the first anniversary of the Effective Date; provided, however, that if AT&T
Collocator gives Tower Operator notice of any event, condition or occurrence
giving rise to an obligation of Tower Operator to repair, maintain or modify a
Tower under Section 6(a), or Tower Operator otherwise obtains knowledge thereof,
Tower Operator shall remedy such event, condition or occurrence in accordance
with its standard protocol and procedures for remedying similar events,
conditions or occurrences with respect to its portfolio of telecommunications
tower sites (taking into account whether such event, condition or occurrence is
deemed an emergency, a priority or a routine matter in accordance with Tower
Operator’s then current practices).
(d)AT&T Collocator Remedies.
(i)Upon the occurrence of any event of default by Tower Operator under Section
25(c)(i) or Section 25(c)(ii) in respect of any Site, AT&T Collocator may
deliver to Tower Operator a second notice of default marked at the top in bold
lettering with the following language: “A RESPONSE IS REQUIRED WITHIN 15
BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE
AGREEMENT WITH THE UNDERSIGNED AND FAILURE TO RESPOND MAY RESULT IN TERMINATION
OF YOUR RIGHTS” and the envelope containing the request must be marked
“PRIORITY”. If Tower Operator does not cure the event of default within 15
Business Days after delivery of such second notice, AT&T Collocator may
terminate this Agreement as to such Site by giving Tower Operator written notice
of termination, and this Agreement shall be terminated as to such Site 30 days
after Tower Operator’s receipt of such termination notice; provided, however,
that this Agreement shall otherwise remain in full force and effect.
(ii)Upon the occurrence of any event of default by Tower Operator under Section
25(c)(iii), AT&T Collocator may terminate this Agreement as to any Sites by
giving Tower Operator written notice of termination; termination with respect to
the affected Site shall be effective 30 days after Tower Operator’s receipt of
such termination notice; provided, however, that this Agreement shall otherwise
remain in full force and effect.
(iii)Notwithstanding anything to the contrary contained herein, if Tower
Operator is determined pursuant to Section 25(g) to be in default, then Tower
Operator shall have 20 days following such determination to initiate a cure of
such default and so long as such cure is diligently completed, an event of
default with respect to Tower Operator shall not be deemed to have occurred.
(e)Force Majeure. In the event that either party shall be delayed, hindered in
or prevented from the performance of any act required hereunder by reason of
events of Force Majeure, or any delay caused by the acts or omissions of the
other party in violation of this Agreement or the MPL, then the performance of
such act (and any related losses and damages caused the failure of such
performance) shall be excused for the period of delay and the period for
performance of any such act shall be extended for a period equivalent to the
period required to perform as a result of such delay.
(f)No Limitation on Remedies. AT&T Collocator or Tower Operator, as applicable,
may pursue any remedy or remedies provided in this Agreement or any remedy or
remedies provided for or allowed by law or in equity, separately or concurrently
or in any combination, including (i) specific performance or other equitable
remedies, (ii) money damages arising out of such default or (iii) in the case of
Tower Operator’s default, AT&T Collocator may perform, on behalf of Tower
Operator, Tower Operator’s obligations under the terms of this Agreement and
seek reimbursement pursuant to Section 24.
(g)Arbitration. Notwithstanding anything in this Agreement to the contrary, any
Party receiving notice of a default or termination under this Agreement may,
within ten (10) days after receiving the notice, initiate arbitration
proceedings to determine the existence of any such default or termination right.
These arbitration proceedings shall include and be consolidated with any
proceedings initiated after notices delivered at or about the same time under
the MPL. Such arbitration proceedings shall be conducted in accordance with and
subject to the rules and practices of The American Arbitration Association under
its Commercial Arbitration Rules from time to time in force. There shall be
three (3) arbitrators, selected in accordance with the rules of The American
Arbitration Association under its Commercial Arbitration Rules. A decision
agreed on by two (2) of the arbitrators shall be the decision of the arbitration
panel. Such arbitration panel conducting any arbitration hereunder shall be
bound by, and shall not have the power to modify, the provisions of this
Agreement. During the pendency of such arbitration proceedings, the notice and
cure periods set forth in this Section 25 shall be tolled and the Party alleging
the default may not terminate this Agreement on account of such alleged event of
default. Nothing in this Section 25(g) is intended to be or to be construed as a
waiver of a Party’s right to any remedy set forth elsewhere in this Agreement or
that may not be enforced by means of arbitration, including, without limitation,
the rights of set off, injunctive relief and specific performance.

42

--------------------------------------------------------------------------------




(h)Remedies Not Exclusive. Unless expressly provided herein, a Party’s pursuit
of any one or more of the remedies provided in this Agreement shall not
constitute an election of remedies excluding the election of another remedy or
other remedies, a forfeiture or waiver of any amounts payable under this
Agreement as to the applicable Site by such Party or waiver of any relief or
damages or other sums accruing to such Party by reason of the other Party’s
failure to fully and completely keep, observe, perform, satisfy and comply with
all of the agreements, terms, covenants, conditions, requirements, provisions
and restrictions of this Agreement.
(i)No Waiver. Either Party’s forbearance in pursuing or exercising one or more
of its remedies shall not be deemed or construed to constitute a waiver of any
event of default or of any remedy. No waiver by either Party of any right or
remedy on one occasion shall be construed as a waiver of that right or remedy on
any subsequent occasion or as a waiver of any other right or remedy then or
thereafter existing. No failure of either Party to pursue or exercise any of its
powers, rights or remedies or to insist upon strict and exact compliance by the
other Party with any agreement, term, covenant, condition, requirement,
provision or restriction of this Agreement, and no custom or practice at
variance with the terms of this Agreement, shall constitute a waiver by either
Party of the right to demand strict and exact compliance with the terms and
conditions of this Agreement. Except as otherwise provided herein, any
termination of this Agreement pursuant to this Section 25, or partial
termination of a Party’s rights hereunder, shall not terminate or diminish any
Party’s rights with respect to the obligations that were to be performed on or
before the date of such termination.
(j)Continuing Obligations. Any termination by Tower Operator of AT&T
Collocator’s rights with respect to any or all Sites pursuant to Section 25(b)
shall not diminish or limit any obligation of AT&T Collocator to pay the AT&T
Rent Amount (or any component thereof) provided for herein or any other amounts
with respect to such Site(s), in each case, unless already paid pursuant to
Section 25(b)(i) or otherwise.
(k)Notice Parties. Notices of default or termination delivered pursuant to this
Section 25 shall not be effective unless delivered to each of the Persons
required by Section 32(e) pursuant to the terms thereof.
SECTION 26.Quiet Enjoyment. Tower Operator covenants that AT&T Collocator shall,
subject to the terms and conditions of this Agreement, peaceably and quietly
hold and enjoy the AT&T Collocation Space at each Site and shall have the right
provided herein to operate its equipment at each Site without hindrance or
interruption from Tower Operator.
SECTION 27.No Merger. There shall be no merger of this Agreement or any
subleasehold interest or estate created by this Agreement in any Site with any
superior estate held by a Party by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, both the subleasehold interest or
estate created by this Agreement in any Site and such superior estate; and this
Agreement shall not be terminated, in whole or as to any Site, except as
expressly provided in this Agreement. Without limiting the generality of the
foregoing provisions of this Section 27, there shall be no merger of the
subleasehold interest or estate created by this Agreement in Tower Operator in
any Site with any underlying fee interest that Tower Operator may acquire in any
Site that is superior or prior to such subleasehold interest or estate created
by this Agreement in Tower Operator.
SECTION 28.Broker and Commission.
(a)All negotiations in connection with this Agreement have been conducted by and
between Tower Operator and AT&T Collocator and their respective Affiliates
without the intervention of any Person or other party as agent or broker other
than TAP Advisors and J.P. Morgan Securities LLC (the “Financial Advisors”),
which are advising AT&T Parent in connection with this Agreement and related
transactions and which shall be paid solely by AT&T Parent.
(b)Each of Tower Operator and AT&T Collocator warrants and represents to the
other that there are no broker’s commissions or fees payable by it in connection
with this Agreement by reason of its respective dealings, negotiations or
communications other than the advisor’s fees payable to the Financial Advisors
which shall be payable by AT&T Parent. Each of Tower Operator and AT&T
Collocator agrees to indemnify and hold harmless the other from any and all
damage, loss, liability, expense and claim (including but not limited to
attorneys’ fees and court costs) arising with respect to any such commission or
fee which may be suffered by the indemnified Party by reason of any action or
agreement of the indemnifying Party.
SECTION 29.Recording of Memorandum of Site Lease Agreement; Bifurcation of Site.
(a)Subject to the applicable provisions of the Master Agreement, for each AT&T
Collocation Space at a Lease Site, following the execution of this Agreement or
after any Subsequent Closing, AT&T Collocator and Tower Operator shall each have
the right, at its sole cost and expense, to cause a Memorandum of Site Lease
Agreement to be filed in the appropriate county or other local property records
(unless the Ground Lease for any applicable Lease Site prohibits such recording)
to provide

43

--------------------------------------------------------------------------------




constructive notice to third parties of the existence of this Agreement and
shall promptly thereafter provide or cause to be provided in electronic form a
recorded copy of same to the other Party.
(b)In addition to and not in limitation of any other provision of this
Agreement, the Parties shall have the right to review and make corrections, if
necessary, to any and all exhibits to this Agreement or to the applicable
Memorandum of Site Lease Agreement. After making such corrections, the Party
that recorded the Memorandum of Site Lease Agreement shall re-record such
Memorandum of Site Lease Agreement to reflect such corrections, at the sole cost
and expense of the Party that requested such correction, and shall promptly
provide in electronic form a recorded copy of same to the other Party.
(c)The Parties shall cooperate with each other to cause changes to be made in
the Memorandum of Site Lease Agreement for such Site, if such changes are
requested by either Party to evidence any permitted changes in the description
of the AT&T Collocation Space respecting such Site or equipment or improvements
thereof, and the Party that requested such changes to the Memorandum of Site
Lease Agreement shall record same at its sole cost and expense and shall
promptly provide in electronic form a recorded copy of same to the other Party.
(d)With respect to any Site containing Reserved Property, upon request of either
Party, the Parties will reasonably cooperate to bifurcate, and use commercially
reasonable efforts to cause the applicable Ground Lessor to bifurcate, the fee
or ground leasehold interest in the Site to legally separate the Reserved
Property belonging to an AT&T Group Member from the Included Property belonging
to Tower Operator, at the cost and expense of such AT&T Group Member.
SECTION 30.Damage to the Site, Tower or the Improvements.
(a)If there occurs a casualty that damages or destroys all or a Substantial
Portion of any Site, then within 60 days after the date of the casualty, Tower
Operator shall notify AT&T Collocator in writing as to whether, in Tower
Operator’s reasonable judgment, the Site is a Non-Restorable Site, which notice
shall specify in detail the reasons for such determination by Tower Operator,
and if such Site is not a Non-Restorable Site (a “Restorable Site”) the
estimated time, in Tower Operator’s reasonable judgment, required for
Restoration of the Site (a “Casualty Notice”). If Tower Operator fails to give
Casualty Notice to AT&T Collocator within such 60-day period, the affected Site
shall be deemed to be a Restorable Site. If AT&T Collocator disagrees with any
determination of Tower Operator in the Casualty Notice that the Site is a
Non-Restorable Site, AT&T Collocator may institute arbitration proceedings to
determine any such matter in the manner described in Section 25(g). If such Site
is determined to be a Non-Restorable Site, then (i) either Tower Operator or
AT&T Collocator shall have the right to terminate this Agreement with respect to
such Site, upon written notice to the other Party (given within the time period
required below) and AT&T Collocator’s leaseback or other use and occupancy of
such Site shall terminate as of the date of such notice and (ii) pursuant to the
terms and conditions in the MPL, the applicable AT&T Lessor or the applicable
AT&T Ground Lease Party, as applicable, shall have the right to terminate the
MPL as to such Site by written notice to Tower Operator within the time period
required below, whereupon the Term as to such Site shall automatically expire as
of the date of such notice of termination and AT&T Collocator’s rights and
obligations as to the leaseback or other use and occupancy of AT&T Collocation
Space at such Site shall automatically expire as of the date of such notice of
termination. Any such notice of termination shall be given not later than 30
days after receipt of the Casualty Notice (or after final determination that the
Site is a Non-Restorable Site if arbitration is instituted as provided above).
In all instances Tower Operator shall have the sole right to retain all
insurance Proceeds related to a Non-Restorable Site.
(b)If there occurs, as to any Site, a casualty that damages or destroys (i) all
or a Substantial Portion of such Site and the Site is a Restorable Site, or (ii)
less than a Substantial Portion of any Site, then Tower Operator, at its sole
cost and expense, shall promptly commence and diligently prosecute to
completion, within a period of 60 days after the date of the damage, the
adjustment of Tower Operator’s insurance Claims with respect to such event and,
thereafter, promptly commence, and diligently prosecute to completion, the
Restoration of the Site. The Restoration shall be carried on and completed in
accordance with the provisions and conditions of this Section 30.
(c)If Tower Operator is required to restore any Site in accordance with Section
30(b), all Proceeds of Tower Operator’s insurance Claims with respect to the
related casualty shall be held by Tower Operator or Tower Operator Lender and
applied to the payment of the costs of the Restoration and shall be paid out
from time to time as the Restoration progresses. Any portion of the Proceeds of
Tower Operator’s insurance applicable to a particular Site remaining after final
payment has been made for work performed on such Site may be retained by and
shall be the property of Tower Operator. If the cost of Restoration exceeds the
Proceeds of Tower Operator’s insurance, Tower Operator shall pay the excess
cost.
(d)Without limiting Tower Operator’s obligations under this Agreement in respect
of a Site subject to a casualty, if Tower Operator is required to cause the
Restoration of a Site that has suffered a casualty, Tower Operator shall, if
commercially feasible, make available to AT&T Collocator a portion of the
Included Property of such Site for the purpose of AT&T Collocator locating, at
its sole cost and expense, a temporary communications facility, and shall give
AT&T Collocator

44

--------------------------------------------------------------------------------




priority over Tower Subtenants at such Site as to the use of such portion of the
Site; provided, however, that (i) the placement of such temporary communications
facility shall not interfere in any material respect with Tower Operator’s
Restoration or the continued operations of any Tower Subtenant; (ii) AT&T
Collocator shall obtain any permits and approvals, at AT&T Collocator’s cost,
required for the location of such temporary communications facility on such
Site; and (iii) there must be available space on the Site for locating such
temporary communications facility.
(e)If Tower Operator fails at any time to diligently pursue the substantial
completion of the Restoration of a Site required under this Agreement (subject
to delay for Force Majeure or the inability to obtain Governmental Approvals, as
opposed to merely a delay in obtaining Governmental Approvals), AT&T Collocator
may, in addition to any other available remedy, terminate this Agreement as to
such Site upon giving Tower Operator written notice of its election to terminate
at any time prior to completion of the Restoration.
(f)From and after any casualty as to any Site described in this Section 30 and
during the period of Restoration at a Site, the AT&T Rent Amount with respect to
such Site shall abate until completion of the Restoration.
(g)The Parties acknowledge and agree that this Section 30 is in lieu of and
supersedes any statutory requirements under the laws of any State applicable to
the matters set forth in this Section 30.
SECTION 31.Condemnation.
(a)If there occurs a Taking of all or a Substantial Portion of any Site, other
than a Taking for temporary use, then either Tower Operator or AT&T Collocator
shall have the right to terminate this Agreement as to such Site by providing
written notice to the other within 30 days of the occurrence of such Taking,
whereupon the Term shall automatically expire as to such Site, as of the earlier
of (i) the date upon which title to such Site, or any portion of such Site, is
vested in the condemning authority, or (ii) the date upon which possession of
such Site or portion of such Site is taken by the condemning authority, as if
such date were the Site Expiration Date as to such Site, and each Party shall be
entitled to prosecute, claim and retain the entire Award attributable to its
respective interest in such Site under this Agreement.
(b)If there occurs a Taking of less than a Substantial Portion of any Site, then
this Agreement and all duties and obligations of Tower Operator under this
Agreement in respect of such Site shall remain unmodified, unaffected and in
full force and effect. Tower Operator shall promptly proceed with the
Restoration of the remaining portion of such Site (to the extent commercially
feasible) to a condition substantially equivalent to its condition prior to the
Taking. Tower Operator shall be entitled to apply the Award received by Tower
Operator to the Restoration of any Site from time to time as such work
progresses; provided, however, that AT&T Collocator shall be entitled to
prosecute and claim an amount of any Award reflecting its interest under this
Agreement. If the cost of the Restoration exceeds the Award recovered by Tower
Operator, Tower Operator shall pay the excess cost. If the Award exceeds the
cost of the Restoration, the excess shall be paid to Tower Operator upon
completion of the Restoration.
(c)If there occurs a Taking of any portion of any Site for temporary use, then
this Agreement shall remain in full force and effect as to such Site.
Notwithstanding anything to the contrary contained in this Agreement, during
such time as Tower Operator will be out of possession of such Site, if a Lease
Site, or unable to operate such Site, if a Managed Site, by reason of such
Taking, the failure to keep, observe, perform, satisfy and comply with those
terms and conditions of this Agreement compliance with which are effectively
impractical or impossible as a result of Tower Operator’s being out of
possession of or unable to operate (as applicable) such Site shall not be a
breach of or an event of default under this Agreement. Each Party shall be
entitled to prosecute, claim and retain the Award attributable to its respective
interest in such Site under this Agreement for any such temporary Taking.
(d)If there occurs a Taking of all or any part of any AT&T Collocation Space at
any Site for temporary use, then this Agreement shall remain in full force and
effect as to such Site for the remainder of the then-current Term.
Notwithstanding anything to the contrary contained in this Agreement, during
such time as AT&T Collocator shall be out of possession of such AT&T Collocation
Space by reason of such Taking, the failure by AT&T Collocator to keep, observe,
perform, satisfy, and comply with those terms and conditions of this Agreement,
compliance with which are effectively impractical or impossible as a result of
AT&T Collocator’s being out of possession of such AT&T Collocation Space shall
not be a breach of or an event of default under this Agreement, and AT&T
Collocator shall not be liable for payment of the AT&T Rent Amount with respect
to such Site during the period of the temporary Taking.
SECTION 32.General Provisions.
(a)Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

45

--------------------------------------------------------------------------------




(b)Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF) AS TO
ALL MATTERS, INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE
AND REMEDIES; provided, however, that the enforcement of this Agreement with
respect to a particular Site as to matters relating to real property and matters
mandatorily governed by local Law, shall be governed by and construed in
accordance with the laws of the state in which the Site in question is located.
Each Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement or the transactions contained
in or contemplated by this Agreement, exclusively in the United States District
Court for the Southern District of New York or any New York State court sitting
in the Borough of Manhattan, City of New York and appellate courts having
jurisdiction of appeals from any of the foregoing (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (c) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any Party hereto and (d) agrees that service of process upon
such Party in any such action or proceeding shall be effective if notice is
given in accordance with Section 32(e) of this Agreement. Each Party hereto
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
(c)Entire Agreement. This Agreement (including any exhibits hereto) constitutes
the entire agreement among the Parties with respect to the subject matter of
this Agreement, and supersedes all other prior agreements, understandings,
representations and warranties both written and oral, among the Parties, with
respect to the subject matter hereof.
(d)Fees and Expenses. Except as otherwise expressly set forth in this Agreement,
whether the transactions contemplated by this Agreement are or are not
consummated, all legal and other costs and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement shall be paid
by the Party incurring such costs and expenses.
(e)Notices. All notices, requests, demands, waivers and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been delivered (i) the next Business Day when sent overnight by a
nationally recognized overnight courier service, (ii) upon transmission of an
e-mail (followed by delivery of an original via nationally recognized overnight
courier service), or (iii) upon delivery when personally delivered to the
receiving Party. All such notices and communications shall be sent or delivered
as set forth below or to such other person(s), e-mail address or address(es) as
the receiving Party may have designated by written notice to the other Party.
All notices delivered by any AT&T Group Member shall be deemed to have been
delivered on behalf of all AT&T Group Members. All notices shall be delivered to
the relevant Party at the address set forth below.
If to AT&T Collocator, AT&T Guarantor or any other AT&T Group Member, to:


c/o New Cingular Wireless PCS, LLC
Attention: Network Real Estate Administration
Re: Cell Site #: ___________; Cell Site Name: _____
(State Abbreviation)
Fixed Asset No: _____________
575 Morosgo Drive
13-F West Tower
Atlanta, Georgia 30324


with a copy to:


New Cingular Wireless PCS, LLC
Attention:  Network Counsel, AT&T Legal Department
Re: Cell Site #: ___; Cell Site Name: ___ (State
Abbreviation)
Fixed Asset No: ___________________        
208 South Akard Street
Dallas, Texas, 75202-4206


and (for sites in Puerto Rico) a copy to:


New Cingular Wireless PCS, LLC

46

--------------------------------------------------------------------------------




Attention: AT&T Legal Department
Re: Cell Site #: ___; Cell Site Name: ___ (State
Abbreviation)
Fixed Asset No: ___________________
Ortegon 103
Guaynabo, Puerto Rico 00966


and a copy of any notice given pursuant to Section 25 to:


AT&T Inc.
208 South Akard Street
Dallas, Texas, 75202-4206
Attention: SVP and Assistant General Counsel - Corporate


If to Tower Operator, to:


Crown Castle International Corp.
1220 Augusta Drive, Suite 600
Houston, Texas 77057
Attention: CFO (Jay Brown)
Attention: General Counsel (E. Blake Hawk)


and a copy of any notice given pursuant to Section 25 to:


Crown Castle International Corp.
1220 Augusta Drive, Suite 600
Houston, Texas 77057
Attention: Legal Department


(f)Successors and Assigns; Third-Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of each Party and its successors,
heirs, legal representatives and permitted assigns. Except as provided in the
provisions of this Agreement related to indemnification, this Agreement is not
intended to confer upon any Person other than the Parties any rights or remedies
hereunder.
(g)Amendment; Waivers; Etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against which enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. The waiver by a Party of a breach of
or a default under any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall not be construed as a waiver of any other
breach or default of a similar nature, or as a waiver of any of such provisions,
rights or privileges hereunder. The rights and remedies herein provided are
cumulative and none is exclusive of any other, or of any rights or remedies that
any party may otherwise have at law or in equity.
(h)Time of the Essence. Time is of the essence in this Agreement, and whenever a
date or time is set forth in this Agreement, the same has entered into and
formed a part of the consideration for this Agreement.
(i)Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any of the Chosen Courts to
the extent permitted by applicable Law, in addition to any other remedy to which
they are entitled at law or in equity. Each Party hereby waives any requirement
for security or the posting of any bond or other surety in connection with any
temporary or permanent award of injunctive, mandatory or other equitable relief.
Subject to Section 32(b) and Section 32(j) of this Agreement, nothing contained
in this Agreement shall be construed as prohibiting any Party from pursuing any
other remedies available to it pursuant to the provisions of this Agreement or
applicable Law for such breach or threatened breach, including the recovery of
damages.
(j)Limitation of Liability. Notwithstanding anything in this Agreement to the
contrary, neither Party shall have any liability under this Agreement, for: (y)
any punitive or exemplary damages, or (z) any special, consequential, incidental
or indirect damages, including lost profits, lost data, lost revenues and loss
of business opportunity, whether or not the other Party

47

--------------------------------------------------------------------------------




was aware or should have been aware of the possibility of these damages. It is
understood and agreed that AT&T Collocator or an Affiliate of AT&T Collocator
will be entering into a particular Site Lease Agreement and that each such
Affiliate executing the applicable Site Lease Agreement shall be liable with
respect to such Site Lease Agreement (for the avoidance of doubt, Section 33
will remain unaffected and in full force and effect). All communications and
invoices relating to a Site Lease Agreement must be directed to the party
signing that Site Lease Agreement.
(k)Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
(i) effect the original intent of the Parties as closely as possible and (ii) to
ensure that the economic and legal substance of the transactions contemplated by
this Agreement to the Parties is not materially and adversely affected as a
result of such provision being invalid, illegal or incapable of being enforced,
in each case, in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible. If following the modification(s) to this Agreement described in
the foregoing sentence, the economic and legal substance of the transactions
contemplated by this Agreement are not affected in any manner materially adverse
to any Party, all other conditions and provisions of this Agreement shall remain
in full force and effect.
(l)Interpretation.
(i)The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof.
(ii)The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.
(m)Certain Acknowledgments. AT&T Collocator acknowledges on its own behalf and
on behalf of all Persons acquiring an interest in any Site that their rights in
and to the Sites are subject to the provisions of Section 20 of the MPL.
SECTION 33.AT&T Guarantor Guarantee.
(a)As of the date hereof, AT&T Guarantor holds all or substantially all of AT&T
Parent’s United States domestic wireless business (including wireless voice and
data and the assets for the United States domestic wireless business). In the
event AT&T Guarantor does not hold all or substantially all of AT&T Parent’s
United States domestic wireless business (including wireless voice and data and
the assets for the United States domestic wireless business) and AT&T Parent or
another Affiliate of AT&T Parent does hold all or substantially all of AT&T
Parent’s United States domestic wireless business (and all or substantially all
of the United States domestic wireless business (including wireless voice and
data and the assets for the United States domestic wireless business) of AT&T
Guarantor shall not have been transferred to a Person that is not an Affiliate
of AT&T Parent), AT&T Parent or such other Affiliate of AT&T Parent shall
execute a joinder to this Agreement reasonably satisfactory to Tower Operator
providing for a guarantee of the AT&T Collocator Obligations equivalent to the
guarantee provided by AT&T Guarantor as of the date hereof and shall become
“AT&T Guarantor” for all purposes hereunder. For purposes of this section, the
term “United States” shall include Puerto Rico and the United States Virgin
Islands.
(b)AT&T Guarantor unconditionally guarantees to the Tower Operator Indemnitees
the full and timely payment of all obligations of AT&T Collocator under Section
4 of this Agreement and any corresponding obligations of AT&T Collocator or any
Affiliate of AT&T Collocator under any Site Lease Agreement (collectively, the
“AT&T Collocator Obligations”). AT&T Guarantor agrees that if AT&T Collocator
(all references to AT&T Collocator in this Section 33 shall be deemed to include
any Affiliate of AT&T Collocator with Communications Equipment, Improvements, a
Shelter or any equipment related to the use and operation thereto on a Site or
that is a party to any Site Lease Agreement) defaults at any time during the
Term of this Agreement or the term of any Site Lease Agreement in the
performance of any of the AT&T Collocator Obligations, AT&T Guarantor shall
faithfully perform and fulfill all AT&T Collocator Obligations and shall pay to
the applicable beneficiary all reasonable attorneys’ fees, court costs and other
expenses, costs and disbursements incurred by the applicable beneficiary on
account of any default by AT&T Collocator and on account of the enforcement of
this guaranty.
(c)The foregoing guaranty obligation of AT&T Guarantor shall be enforceable by
any Tower Operator Indemnitee in an action against AT&T Guarantor without the
necessity of any suit, action or proceeding by the applicable beneficiary of any
kind or nature whatsoever against AT&T Collocator, without the necessity of any
notice to AT&T Guarantor of AT&T Collocator’s default or breach under this
Agreement or any Site Lease Agreement, and without the necessity of any other
notice or demand to AT&T Guarantor to which AT&T Guarantor might otherwise be
entitled, all of which notices AT&T Guarantor

48

--------------------------------------------------------------------------------




hereby expressly waives. AT&T Guarantor hereby agrees that the validity of this
guaranty and the obligations of AT&T Guarantor hereunder shall not be
terminated, affected, diminished or impaired by reason of the assertion or the
failure to assert by any Tower Operator Indemnitee against AT&T Collocator any
of the rights or remedies reserved to such Tower Operator Indemnitee pursuant to
the provisions of this Agreement, any Site Lease Agreement or any other remedy
or right which such Tower Operator Indemnitee may have at law or in equity or
otherwise.
(d)AT&T Guarantor covenants and agrees that this guaranty is an absolute,
unconditional, irrevocable and continuing guaranty. The liability of AT&T
Guarantor hereunder shall not be affected, modified or diminished by reason of
any assignment, renewal, modification, extension or termination of this
Agreement or any Site Lease Agreement or any modification or waiver of or change
in any of the covenants and terms of this Agreement or any Site Lease Agreement
by agreement of a Tower Operator Indemnitee and AT&T Collocator, or by any
unilateral action of either a Tower Operator Indemnitee or AT&T Collocator, or
by an extension of time that may be granted by a Tower Operator Indemnitee to
AT&T Collocator or any indulgence of any kind granted to AT&T Collocator, or any
dealings or transactions occurring between a Tower Operator Indemnitee and AT&T
Collocator, including any adjustment, compromise, settlement, accord and
satisfaction or release, or any Bankruptcy, insolvency, reorganization or other
arrangements affecting AT&T Collocator. AT&T Guarantor does hereby expressly
waive any suretyship defenses it might otherwise have.
(e)Except for any assignment by AT&T Collocator of this Agreement (including any
of AT&T Collocator’s rights, duties or obligations under this Agreement with
respect to any Site or the AT&T Collocation Space at such Site) to a Qualified
Transferee pursuant to Section 16(b), no assignment by AT&T Collocator of this
Agreement (including any of AT&T Collocator’s rights, duties or obligations
under this Agreement with respect to any Site or the AT&T Collocation Space at
such Site) shall relieve or discharge AT&T Guarantor from its guarantee of the
AT&T Collocator Obligations pursuant to this Section 33.
(f)All of the Tower Operator Indemnitees’ rights and remedies under this
guaranty are intended to be distinct, separate and cumulative and no such right
and remedy herein is intended to be to the exclusion of or a waiver of any
other. AT&T Guarantor hereby waives presentment demand for performance, notice
of nonperformance, protest notice of protest, notice of dishonor and notice of
acceptance. AT&T Guarantor further waives any right to require that an action be
brought against AT&T Collocator or any other Person or to require that resort be
had by a beneficiary to any security held by such beneficiary.
SECTION 34.AT&T Parent Affiliate License. In the event that AT&T Guarantor
ceases to be wholly owned, directly or indirectly, by AT&T Parent, to the extent
that any Person that is directly or indirectly wholly owned by AT&T Parent but
that is not directly or indirectly wholly owned by AT&T Guarantor used any Site
as of the date AT&T Guarantor ceased to be directly or indirectly wholly owned
by AT&T Parent (such Person, an “AT&T Parent Affiliate”), such AT&T Parent
Affiliate and Tower Operator shall, following AT&T Parent Affiliate’s completion
of the applicable application and amendment process, enter into definitive
documentation reasonably satisfactory to Tower Operator to permit such AT&T
Parent Affiliate to continue to use such Site (the “AT&T Parent Affiliate
License”), in each case at the sole cost and expense of such AT&T Parent
Affiliate. The AT&T Parent Affiliate License shall provide that such AT&T Parent
Affiliate may continue to use the applicable Site subject to the terms of this
Agreement solely to the extent that such AT&T Parent Affiliate used such Site as
of the date AT&T Guarantor ceased to be directly or indirectly wholly owned by
AT&T Parent, at no additional rent to such AT&T Parent Affiliate; provided,
however, that the AT&T Parent Affiliate License shall provide that such AT&T
Parent Affiliate shall pay customary and reasonable rent with respect to any use
of any portion of such Site (including the AT&T Collocation Space at such Site)
first used by such AT&T Parent Affiliate on or after the date that is one year
prior to the earlier of (a) the first public announcement of the transaction
pursuant to which AT&T Guarantor ceased to be directly or indirectly wholly
owned by AT&T Parent and (b) the date on which definitive documentation was
entered into with respect to the transaction pursuant to which AT&T Guarantor
ceased to be directly or indirectly wholly owned by AT&T Parent. For the
avoidance of doubt, (i) any portion of any Site (including the AT&T Collocation
Space at such Site) used from time to time by any AT&T Parent Affiliate shall be
deemed to be used by AT&T Collocator for all purposes under this Agreement and
(ii) except as otherwise expressly provided in the AT&T Parent Affiliate License
or other definitive documentation entered into by Tower Operator and AT&T Parent
Affiliate, AT&T Parent Affiliate shall use the applicable Site (including the
AT&T Collocation Space at such Site) only to the extent permitted under this
Agreement (including Section 9(b) hereof).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





49

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
sealed by their duly authorized representatives, all effective as of the day and
year first written above.
AT&T COLLOCATOR:


ACADIANA CELLULAR GENERAL PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its Managing General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




AT&T MOBILITY OF GALVESTON LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




AT&T MOBILITY PUERTO RICO, Inc.


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




AT&T MOBILITY USVI, Inc.


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




AT&T MOBILITY WIRELESS OPERATIONS
HOLDINGS INC.


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




CHATTANOOGA MSA LIMITED
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





[AT&T Signature Page to MPL Site Master Lease Agreement]

--------------------------------------------------------------------------------




CINGULAR WIRELESS OF TEXAS RSA #11
LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




CINGULAR WIRELESS OF TEXAS RSA #16
LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




CITRUS CELLULAR LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




FLORIDA RSA NO. 2B (INDIAN RIVER)
LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




GEORGIA RSA NO. 3 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




HOUMA / THIBODAUX CELLULAR

[AT&T Signature Page to MPL Site Master Lease Agreement]

--------------------------------------------------------------------------------




PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its Managing
General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LAFAYETTE MSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LOUISIANA RSA NO. 7 CELLULAR GENERAL
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its Managing General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LOUISIANA RSA NO. 8 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




LUBBOCK SMSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





[AT&T Signature Page to MPL Site Master Lease Agreement]

--------------------------------------------------------------------------------




MADISON SMSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MCALLEN-EDINBURG-MISSION SMSA
LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MILWAUKEE SMSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MISSOURI 11/12 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




MISSOURI 8 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





[AT&T Signature Page to MPL Site Master Lease Agreement]

--------------------------------------------------------------------------------




MISSOURI RSA 9B1 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NEW CINGULAR WIRELESS PCS, LLC


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




NORTHEASTERN GEORGIA RSA LIMITED
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




OKLAHOMA CITY SMSA LIMITED
PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




OKLAHOMA RSA 3 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary



[AT&T Signature Page to MPL Site Master Lease Agreement]

--------------------------------------------------------------------------------




OKLAHOMA RSA 9 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




ORLANDO SMSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




SANTA BARBARA CELLULAR SYSTEMS LTD.


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS RSA 18 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS RSA 19 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary





[AT&T Signature Page to MPL Site Master Lease Agreement]

--------------------------------------------------------------------------------




TEXAS RSA 20B1 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS RSA 6 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS RSA 7B1 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TEXAS RSA 9B1 LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary




TOPEKA SMSA LIMITED PARTNERSHIP


By: New Cingular Wireless PCS, LLC, its General Partner


By: AT&T Mobility Corporation, its Manager


By:_ /s/ Larisa Medvedkova__________
Name: Larisa Medvedkova
Title: Assistant Secretary



[AT&T Signature Page to MPL Site Master Lease Agreement]

--------------------------------------------------------------------------------




AT&T GUARANTOR:
 
AT&T MOBILITY LLC
 
By: AT&T Mobility Corporation, its Manager
 
By:
/s/ Larisa Medvedkova
Name:
Larisa Medvedkova
Title: Assistant Secretary




[AT&T Signature Page to MPL Site Master Lease Agreement]

--------------------------------------------------------------------------------




TOWER OPERATOR:
 
CCATT LLC
 
By:
/s/ W. Benjamin Moreland
 
Name:
W. Benjamin Moreland
 
Title:
President and Chief Executive Officer




[Crown Signature Page to MPL Site Master Lease Agreement]



